 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. L. Washum,an Individual Proprietorship d/b/aLos Angeles-Yuma Freight Lines and SvenssonFreight Lines,Inc.andTeamsters Local 104 andTeamsters Local 208, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandTeamstersLocal 104,Teamsters Local 208, and TeamstersLocal 357, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Cases 28-CA-1168 and28-CA-1228June 26, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn April 5, 1967, Trial Examiner HowardMeyers issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, the Respondentsfiled exceptions to the Decision, and a supportingbrief.The General Counsel filed cross-exceptionsand an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,conclusions, and recommenda-tions of the Trial Examiner except to the extentmodified herein.1.H. L. Washum, an Individual Proprietorship,d/b/a Los Angeles-Yuma Freight Lines (LA-Yuma)and Svensson Freight Lines, Inc. (Svensson), are'Respondents'exceptions are in large measure directed to theTrial Ex-aminer's credibilityfindings and general conduct of the hearingAs a clearpreponderance of the relevant evidence does not persuade us that the TrialExaminer's resolutionof credibilityissues was incorrect,we find insuffi-cient basis for disturbinghis credibilityfindings,and other rulings,and hisultimate conclusion that Respondents engaged in certain unfairlabor prac-ticesStandard Dry Wall Products,Inc , 91 NLRB 544, enfd 188 F.2d 362(C A 3)'The Trial Examinerinadvertentlyerredin datingLos Angeles-Yumatruckingcompanies owned by members of theWashum family. Both have their principal officesand share a terminalin Yuma, Arizona. LA-Yumaalsomaintainsan independent facility in Los An-geles,California,and Svenssonan independent ter-minal in Phoenix,Arizona. The parties stipulated,"for unit purposes" only, that LA-Yuma andSvensson constitute a single integrated business en-terprisewithin themeaning ofthe Act. In addition,there is substantialevidence that ownership,management,and control, including control oflabor relationspolicy, are highly integrated.Weagree withthe Trial Examiner that for the purposeof this proceeding LA-Yuma and Svensson are asingle employerwithin themeaningof the Act.2.The Washum brothers acquired LA-Yuma in1956, from Jim M. Clint. At that time LA-Yumawas amember of the Motor Truck Association ofCalifornia (MTA), a nonprofit corporation com-posed of employersengaged in thetrucking indus-tryhavingterminalslocated within the State ofCalifornia.MTA was incorporated for the purpose,amongothers,ofrepresenting itsmembers innegotiating and administeringcollective-bargainingagreements with labororganizationsrepresentingthe employees of those members who had executedpowers of attorney appointing MTA to act as bar-gainingrepresentative in their behalf. LA-Yumahad been a member of MTA since at least March1949.Shortly after the acquisition, on September 26,1956,2 LA-Yuma executed, through H. L. Washum,a power of attorneydesignatingMTA to representitfor the purpose ofbargainingcollectively withTeamsters Locals 208 and 898. In 1956 MTAchanged its corporatenameto California TruckingAssociation (CTA). On October 21, 1963, LA-Yuma executed a power of attorneydesignatingCTA to represent it for the purpose of bargainingcollectively with Teamsters Local 224.3From 1956 to February 1964, CTA, holding LA-Yuma's effective powers of attorney, acted as LA-Yuma'sbargainingagentin all itslabor contractnegotiations.In 1961 eight employer associations,including CTA, entered into three collective-bar-gainingagreementswith theWesternMasterFreightDivision of theWestern Conference ofFreight Lines'original power of attorneytoMTA asSeptember26, 1965,instead of September26, 1956,the correct date.3Locals 208, 224, 357,and 898 represented certain ofLA-Yuma's LosAngeles-based employees.UntilJanuary I, 1964, Local898 alsorepresented certainof LA-Yuma'sand Svensson's Yuma-based employees.Local 104 atall times here pertinent represented certain of Svensson'sPhoenix-based employeesAfter January 1, 1964, Local 104representedcertain LA-Yuma's and Svensson's Yuma-based employees172 NLRB No. 40 LOS ANGELES-YUMA FREIGHT LINES329Teamsters coveringtheperiodJuly 1, 1961,through June30, 1964.4The agreements were sub-ordinate to the Western State Master Agreementwhich contained the following provisionswith re-gard to future negotiations:Article 26. National AgreementsThe parties to this Agreement accept the prin-ciple of a National Over-The-Road Agreementand a National Pickup and Delivery and CityCartageAgreement.Accordingly, the Em-ployers and the Unions which are the parties tothis agreement shall, on written notice fromthe Unionat least ninety(90) days before thetermination date of this Agreement, enter intonegotiations for the purpose of negotiatingsuch National Agreements. However, nothingherein contained shall be construed as requir-ing any party hereto to be committed to a pol-icy of complete uniformity in all matters whichare covered by such National Agreements.Article 27. Multi-Employer UnitThe Employer, signatory hereto, agrees to bebound by all of the terms and provisions of theattachedAgreement, and also agrees to bebound by the interpretations and enforcementof the Agreement.The Employer further agrees to participate injointnegotiationsof any modification orrenewal of the Agreement and to become apart of the multi-employer unit set forth in theAgreement.In 1957 Donald Washum, the son of H. L.Washum,and two cousins, purchased all the capitalstockof Svensson. In 1962 Donald Washumpurchased his cousins'shares and became presidentof the corporation.Svensson has never been amember of any multiemployer group and at alltimeshas dealt directly with unions exercising ju-risdiction over its employees. In 1958 it concludedagreementswith Locals 898 and 104 and on oraboutDecember 21, 1961, it signed the threeagreements noted above. Those agreements werealso subordinate to the master agreement contain-ing nationwide bargaining provisions.Machinery to implement the nationwide bargain-ing clausewas set into motion by both sides in early1963.Informalmeetingswereheldbetweenrepresentatives of employer-associations and in-dividual employers and between the employers andunion representatives. On June 12, 1963, TruckingEmployers, Inc. (TEI), was incorporated under thelaws of the State of Missouri as the industry's vehi-cle for the imminent negotiations.5 On August 28,1963,unionrepresentativesmeeting in Washing-ton,D.C., adopted a resolution providing for theappointment of committees to conduct negotiationson anindustrywide basis. On September 25, 1963,the Western Master Freight Division of the WesternConference of Teamsters notified the some 2,931employersignatoriesto the 1961-64 bargainingagreements, including LA-Yuma and Svensson, ofitsdesire to negotiate changes or revisions in themaster agreement and all supplements and riders.Thereafter, TEI, through its member-employer as-sociations, and the Union, through its regional con-ferences, began the process of obtaining powers ofattorney from the individual employers and localunions.On December 2, 1963, LA-Yuma, throughH.L.Washum,executedtwo"CompanyAuthorization to Represent" forms. The instru-ments,prepared by TEI, and adopted by CTA, em-powered CTA "and/or any other trucking employergroups or committee designated by the CaliforniaTrucking Association to represent the undersignedin collective-bargaining negotiations incident to theprovision of the above-named contracts and pur-suant to the reopening notices given under Article26, 27 and 36 of the Western States Area MasterFreight Agreement." Previously, on November 26,1963, CTA had forwarded to TEI an "AssociationAuthority to Represent" empowering TEI torepresent it in the negotiations.6Following several preliminarymeetings,actualacross-the-boardnegotiationscommencedonDecember 10, 1963, in Chicago,Illinois,and con-tinued daily until December 18, when the sessionswere recessed for the Christmas holidays. Negotia-tionswere reconvened on January 2, 1964, andcontinued on until early in the morning of January16, at which time the parties, in the presence of thetwo negotiating committees, signed a three-pageMemorandum of Agreement embodying, subject toratification by the TEI Executive Policy Commit-'The agreementsare entitled"Western States Master Freight Agree-ment," "Western StatesArea Over-The-Road SingleMan and SleeperCab," and"Western StatesArea Pick-Up and Delivery, Local Cartage andDock Workers."At the time of the actualnegotiations,TEI represented 27 employer as-sociations.6CTA keptitsmembers informed of labor developments through itsweekly publication of Caltrux.H L Washum acknowledged receiving thenewsletter. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDtee,the respective employer associations, theUnions' policy committee,and the local unions.The Memorandum of Agreement stated, amongother things, that the parties agreed to all the termsand provisions of three written documents entitled:(1) "National Master Agreement covering Over-the-Road and Local Cartage Employees of Private,Common, Contract and Local Cartage Carriers fortheperiodof February 1, 1964 to March 31,1967," (2) "Memorandum Agreement of Amend-ment to Road Supplement for the period 1964-67,"and (3) "Memorandum of Agreement of Amend-ments of Local Cartage Supplements for the period1964-67." Each of these documents provided that"the parties shall have the right to correct errors,omissions,and ambiguities to make grammaticalchanges, and to rearrange articles and sectionsprior to final printing of the National Master Agree-ment and all supplements thereto."The Union's policy committee voted approval ofthe Memorandum of Agreement on the morning ofJanuary 16. TEI's policy committee approved itthat afternoon. On January 24, 1964, representa-tives of all locals affiliated with the Western Con-ference met in San Francisco and voted approval ofthe Chicago agreements. Thereafter, the member-ship of the various locals in the Western Con-ference voted to accept the agreements. On April30, 1964, the Union notified TEI officials that theNational Freight Agreement had been ratified. OnMay 11, 1964, TEI acknowledged receipt of theratification and informed the Union that the agree-ment had already been ratified by the TEI Execu-tive Committee.73.On September 23, 1963, the Teamsters Inter-nationalUnion granted permission to effect atransfer of jurisdiction over certain members basedinYuma, Arizona, from Joint Council 42 to JointCouncil 7 1. The transfer was to be effective Janua-ry 1, 1964. Of particular concern herein is thetransfer of affected members of Local 898 to Local104. By January 1, 1964, a majority of LA-Yumaand Svensson employees working out of Yuma hadsigned applications for transfers to, or for member-ship in, Local 104, and paid the required fees. Atthe same time, the Washums were notified of thetransfer and informed that all future dealings wouldbe handled by Local 104. In January 1964, andcontinuing through at least February 1964, Respon-dents (1) established a single seniority board forYuma-based drivers, which included both LA-'On March 16, 1964, the twonegotiating teams and their respective ad-visory committeesmet againand acceptedthe verbiageprepared by theparties' respective legal counsel,who were instructedat the ChicagoJanuary15-16 bargaining session to put certain agreed clauses into ac-ceptable legal languageYuma and Svensson drivers; (2) paid into the pen-sion and health and welfare trust funds the monthlypayments called for under the 1961-64 contractsindicating that said payments were to be credited tothe account of Local 104; and (3) forwarded saidremittances to the Phoenix, Arizona, headquartersof the agencyhandling saidpayments for Local104. During this period Respondents also deductedfrom wages of the employee-members of Local 104dues owing Local 104 and forwarded the dues totheLocal; complained to Local 104 over themisconduct of certain of its employees and soughtUnion Representative Jones' help in that regard;discussed with Jones the alleged unwarranted layoffofBennieFernandez;discussedwithJonesgrievances regarding the pay problems of certainemployees; discussed with Jones an employee's va-cation grievance; and complained to Jones about A.J.Fletcher'smisconduct and sought Jones' helpwith regard thereto.In January 1964, LA Yuma discharged employeesWayne Camp and A. J. Fletcherand laid off BennieFernandez. Notice that a grievance had been filedwith regard to Camp was received by LA-Yuma onorabout February 1.On February 2, DonaldWashum wrote CTA requesting advice as to thevalidity of Local 104's jurisdiction over its Yuma-based drivers. On February 12, H. L. Washum metwithWilliamDinnie,Jr., then a CTA labor rela-tions employee.Dinnie advised Washum that it wasnot necessary to deal with Local 104.11 Washumthen requested that papers be drawn up to cancelhis powers of attorney with Locals 898 and 224.Dinnie prepared the document,Washum signed it,and the same day CTA informed the locals of thecancellation.On April 23, 1964, LA-Yuma notifiedCTA of its cancellation of existing powers of attor-ney to deal with Locals 208 and 357 effective mid-night June 30, 1964. Neither the February nor theAprilcancellationswere directed to LA-Yuma'sDecember 2, 1963, powers of attorney authorizingCTA toenter into nationwide bargaining on its be-half.On February 17, 1964, representatives of Local104 conferred with theWashums about thedischarge of Camp and Fletcher and the layoff ofFernandez. The Washums informed them that CTAhad advised them they need not recognize and dealwith Local 104 and that LA-Yuma would not gothrough the grievance procedure with regard to thegrievancesthe local had previously filed, or was" Shortly thereafterCTA informed LA-Yuma thatDinnie's advice waserroneous and retracted it LOS ANGELES-YUMA FREIGHT LINES331about to file, on behalf of the above-named threemen (although as noted above,Respondents upuntil that timehad effectivelyrecognizedand bar-gained with that local).On February 18, Local 104wrote LA-Yuma and demanded that it recognizeand bargain with it. Thereafter, Local 104 filedgrievanceson behalf of the discharged and/or laid-off employees, and also with regard to the refusal torecognize and bargain.On March 2, 1964, a hear-ing was held before the Area Joint Labor-Manage-ment Committee.The Committee sustained theUnion's contentions that the employees were dis-criminatorilydischargedand/or laid off anddirected LA-Yuma to recognize and deal with theUnion. LA-Yuma refused to abide by the awards.The picket line at Yuma which was instituted onApril 28, 1964, was withdrawn on May 12, 1965.On that date Local 104's attorney sent a telegrammaking an unconditional offer to return to work onbehalf of all the Yuma-based strikers. The offer wasrefused on May 17.Subsequent to June 8, 1964,strike settlementdiscussions between representativesof theRespon-dents and the Union were held in mid-June 1964 inSan Francisco,in late June1964 inPhoenix, in lateAugust 1964 in Los Angeles, on October 26, 1964,in Yuma, and on November 7, 1964, in Van Nuys,California. None of themeetingsproducedresults.The November 7 meeting was arranged as a resultof a telephone conversation between Labor Con-sultant Pavone and Union Representative Gold-berger during which strike settlement terms wereagreed upon.The meeting was then called to putthe settlement in writing. By the credited testimonyof Charles Hackler, attorney for the Union, the set-tlement collapsed almost immediately when Pavonerefused to go through with terms arranged over thetelephone and suggestedtheynegotiate separatecontracts for Respondent.4.We agree with the Trial Examiner that LA-Yuma's attempted withdrawal from the multiem-ployer bargaining unit was untimely and ineffective.LA-Yuma's powers of attorney to CTA or itsdesignee to conduct national negotiations on its be-half were executed on December 2, 1963. There isno question that H. L. Washum signed them withknowledge of their scope and import. Negotiationscommenced on December 10, 1963, and concludedon January 16, 1964, with thesigningof a finalMemorandum of Agreement, an agreement withinthe definition of theAppalachian Shalecase.9 Therevocations of February 12, 1964, and April 23,1964, were clearly untimely.1° Accordingly, we findthatLA-Yuma,by virtue of its duly executedpowers of attorneyto CTA,and its failure to availitself of the reopening and termination provisions ofthe 1961-64 agreements to which it was a party,was at all times material herein a party to, andbound by,theapplicable 1964-67 bargainingagreements in question.We further find thatSvensson,by virtue of the integration of its manage-ment control over operations,including labor rela-tions policy,with thatof LA-Yuma and its failureto avail itself of the reopening and terminationprovisions of the applicable 1961-64 agreements towhich it was a party,was also a party to,and boundby, the same 1964-67 bargaining agreements.5.We also find that Respondents by (1) refusingto recognize or deal with the Teamsters Interna-tional,Local 104,Local 208, and Local 357, as thecollective-bargaining representative of the em-ployees here involved on or after June 8, 1964; (2)repudiating and refusing to abide by the terms andconditions of the applicable 1961-64 collective-bargaining agreements in question on or after June8, 1964; (3) refusing to process,pursuant to the ap-plicable 1961-64 and 1964-67 bargaining agree-ments, the grievances filed in behalf of certaindischarged and/or laid-off employees after June 8,1964; (4)refusing to abide by the awards made bythe duly constituted grievance panels with respectto the aforesaid grievants; (5) refusing to recognizeand repudiating the applicable 1964-67 collective-bargaining agreements here in question;and (6)refusing to recognize on and after June 8, 1964, thetransfer of jurisdiction from Joint Council 42 toJoint Council 71, violated Section 8(a)(5) and (1)of the Act.Inmaking such findings we are modifying theTrial Examiner'sfindings by recognizing as viola-tions only that conduct occurring on or after June8, 1964,the applicable 10(b) date. In particular,we rely on the failure to process the June 16, 1964,grievances relating to the reinstatement of thePhoenix strikers,the failure to process the late Juneor early July 1964 grievances concerning the rein-statement of the Los Angeles strikers,and theNovember7, 1964,settlement meeting which wefind constituted an effective denial of Respondents'obligation to execute and abideby the 1964-67contracts.6.The Trial Examiner found that all strikerswere entitled to reinstatement and all replacementssubject to discharge,if necessary,to provide suchreinstatement.With regard to the Phoenix strikerswe are in agreement. The strike,an unfair labor0 Appalachian Shale Products Co ,121 NLRB 1 16010RetailAssociates,Inc.,120 NLRB 288, SheridanCreations,Inc.,148NLRB 1503, enfd.357 F.2d 245(C.A. 2) 332DECISIONSOF NATIONALLABOR RELATIONS BOARDpractice strike, commenced on June 8, 1964, andthe strikers appear to have applied for reinstate-ment before they were replaced. Respondents con-tend,however, that the Los Angeles strikers werereplaced by May 28, 1964 (prior to the 10(b) cu-toff date), and were notified on that date of theirtermination because of their refusal to report towork." Similarly, the situation with respect to theYuma strikers is uncertain as it is unclear whetherthey were replaced, and, if so, when. As the recordas it stands is unclear on these points, we shall leavethe question of individual reinstatement rights forresolution at the compliance proceedings.12ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that H. L. Washum, andIndividual Proprietorship d/b/a Los Angeles-YumaFreight Lines and Svensson Freight Lines, Inc.,Yuma and Phoenix, Arizona, and Los Angeles,California, shall take action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Paragraph 2(c) of the Recommended Order isamended to read as follows:"(c) Upon request of the Teamsters Interna-tional,theWestern Conference of Teamsters andtheir affiliated locals including Local 104, Local208, and Local 357, process grievances filed on orafter June 8, 1964, and abide by arbitration awardsheretofore or hereafter entered arising therefrom,under the collective-bargaining agreements in ef-fect from June 30, 1961, through March 31, 1967,in the units described above in paragraphs 1(a) and(c). 912.Substitute the following for paragraph 2(d) ofthe Recommended Order:"(d) Reinstate all strikers entitled to reinstate-ment under the Decision of the Board upon theirunconditional offer to return to work with full rein-statementtotheirformerorsubstantiallyequivalent position,without prejudice to theirseniority or other rights, benefits, or privileges."3.Delete paragraph 2(e) of the RecommendedOrder and reletter all succeeding paragraphs.4.Paragraph 2(e) of the Recommended Orderas relettered, is amended by the insertion of the fol-lowing before the word "make.""(e) Consistent with the Decision of the Board,"5. In the fifth indented paragraph of the noticedelete following "WE WILL" the words"reinstatethe strikers named below in the manner and to thedegree set forth in the Section of the Trial Ex-aminer's Decision entitled, `The Remedy,' to theirformer or substantially equivalent positions," andinsert therefor the words "in accordance with theDecision of the Board and subject to any supple-mentary proceedings that may be had in this case,reinstate the strikers named below to their formeror substantially equivalent positions ...."" See Greenville Cotton Oil Company, 92NLRB 1033.In connection with the strikers' reinstatement rights, seealsoTheLaidlawCorporation,171 NLRB No 175TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS, Trial Examiner: Upon a chargejointlyfiledonDecember 8,1964(Case28-CA-1168), by Teamsters Local 104 (hereincalledLocal 104), and Teamsters Local 208(herein called Local 208), each being affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica (herein called the Teamsters), and upon acharge jointly filed (Case 28-CA-1228) on May13, 1965, by Local 104, Local 208, and Local 357(herein called Local 357), affiliated with the Team-sters,'the General Counsel of the National LaborRelationsBoard, herein respectively called theGeneral Counsel' and the Board, through the Re-gional Director for Region 28 (Albuquerque, NewMexico), issued a second amended consolidatedcomplaint," dated December 21, 1965, against H.L.Washum,4 an Individual Proprietorship d/b/a LosAngeles-Yuma Freight Lines (herein called LA-Yuma) and Svensson Freight Lines, Inc. (hereincalledSvensson), _ alleging that LA-Yuma andSvensson have engaged in, and are engaging in, un-fair labor practices affecting commerce within themeaning of Section 8(a)(1), (3), and (5) and Sec-tion 2(6) and (7) of the National Labor RelationsAct, as amended from time to time, 61 Stat. 136,herein called the Act.Copies of the charges, the second amended con-solidated complaint, the amended order of con-solidation, and notice of hearing thereon were dulyserved upon LA-Yuma and Svensson and copies of'Jointly, Locals 104, 208, 357, and the Teamsters are herein called theUnions.'This term specifically includes counsel for the General Counsel appear-ing at the hearing'On December 21, 1965,by authority of Sec 102.33(b) of the Board'sRules and Regulations,Series 8,as amended,the aforementioned RegionalDirector issued an amended order consolidating the above-captionedcases.'On the 14th day of the hearing,Mr. Tom Pavone withdrew his ap-pearance as Respondent's representative. On the 16th day of the hearing,Charles S.Pizzo,Esq., entered his appearance as cocounsel for Respon-dent LOS ANGELES-YUMA FREIGHT LINES333thesecondamended consolidated complaint,amended order of consolidation,and notice ofhearing thereon were duly servedupon Local 104,Local 208, and Local 357.1On January 4, 1966, LA-Yuma and Svenssoneach duly filed an answer denying the commissionof the unfair labor practices alleged.In addition,the answerof LA-Yuma averred seven separate af-firmative defenses and Svensson'sanswer averredeight separate affirmative defenses.Pursuant to due notice,a hearing was held on 35days between January 5 and April 22, 1966, atPhoenix, Arizona, and at Los Angeles, California,before the duly designated Trial Examiner. Allpartieswere represented by counsel who par-ticipated in the hearing.Full and complete opportu-nitywas afforded the parties to be heard, to ex-amine and cross-examine witnesses,to introduceevidence pertinent to the issues, to argue orally onthe record at the conclusion of the taking of theevidence,and to file briefs onor before May 27,1966.6 Briefs have been received from the GeneralCounsel and from Respondent's counsel whichhave been carefully considered.7Upon the basis of the entire record in the caseand from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESSOPERATIONS OF LA-YUMA ANDSVENSSONH. L. Washum, an Individual Proprietorship,d/b/a Los Angeles-Yuma Freight Lines, with hisprincipal offices and place of business in Yuma,Arizona, is, and during all times material was, en-gaged as a common carrier of freight to, between,and through various States of the United States.LA-Yuma besides its Yuma, Arizona, facilitiesoperates various other terminals,warehouses, andplaces of business in Los Angeles, California, andelsewhere.During the 12-month period immediate-ly preceding the issuance of the second amendedcomplaint herein,LA-Yuma derived gross revenuein excess of $50,000 from its interstate freight busi-ness.LA Yuma operates pursuant to an InterstateCommerce Commission permit and it is classifiedby that Commission as a class II carrier.Svensson Freight Lines,Inc., an Arizona corpora-tion,has its principal offices and place of businessatYuma, Arizona, where it is engaged as a com-mon carrier of freight and as a linkage of transpor-tation of freight to, between, and through variousStates of the United States. Svensson, besides itsYuma facilities,alsooperatesaterminal,warehouse,and a place of business at Phoenix,Arizona. During the 12-month period immediatelypreceding the issuance of the second amendedcomplaint herein, Svensson derived revenue in ex-cess of $50,000 from said operations, which wereperformed pursuant to contracts or arrangementswith,and as agent for, various interstate commoncarriers. Svensson is an interstate carrier operatingbetween Yuma and Phoenix, Arizona. Although itpossesses no Interstate Commerce Commission per-mit it is, nevertheless,classified by that Commissionas a class II carrier.At the hearing herein,the parties stipulated, "forunit purposes"only thatLA-Yuma andSvenssonnow constitute, and during all times material con-stituted,a single intergrated business enterprisewithin the meaningof the Act.Based upon the entire record, including theabove-mentioned all-party stipulation as well as thecredited evidence, as more fully set forthinfra,con-cerning the integrationof control,management,labor relations policies, and the business operationsof LA-Yuma and Svensson, the Trial Examinerfinds that LA-Yuma and Svensson now constitute,and during all times material constituted,a singleintegrated business enterprise and, as such,it is, forthe purpose of this proceeding, a single employerwithin themeaningof Section 9 of the Act.CaliforniaTrucking Association, herein calledCTA, was at all times material, and still is, a non-profitCalifornia corporation composed of em-ployer-members in the trucking industry havingfreight terminals located within the State of Califor-nia.Since about 1956, CTA, whose membership con-sists of large and small trucking concerns engagedin interstate and intrastate operations, which do acombined annual business amounting to upwards of$1 million," has bargained collectively for those ofitsmembers who executed labor powers of attorneydesignatingCTA as their collective-bargainingrepresentative in all dealingswith thebargainingrepresentatives of the employees of those members,and has negotiated and entered into master collec-tive-bargaining agreements with the Teamsters In-ternational and its affiliated locals on behalf of° Copies of the complaint in Case28-CA-1 168 wereduly served on LA-Yuma,Svensson,Local 104,and Local 208 on January29, 1965. The an-swers of LA-Yuma and Svensson were duly filed on March 30, 1965. Cop-ies of the amended complaintin Cases 28-CA-1268 and 28-CA-1228were duly servedupon LA Yuma,Svensson,Local 104, Local208, andLocal 357 on October 8, 1965sAt request of counsel the time to file briefs was extended to August 8,1966 Appended to the General Counsel's brief were proposed Remedy,proposed Conclusions of Law, and proposed RecommendedOrder, andproposed notice These proposals are disposed of in accordance with thefindings,conclusions,and recommendations hereinafter set forthrOn July 28,1966, the GeneralCounsel fileda motion,together with acertificate attesting to the serviceof copiesthereof upon counsel forRespondent and for the Unions, to correctcertain inaccuracies appearingin the stenographic report of the hearing.The motion is herebygranted andthe motion papers are received in evidence as Trial Examiner's Exhibit 38The recorddiscloses that at leastone CTA member's (Pacific Inter-mountain Express') annual business grosses more than$1million In addi-tion, a good many of the membersof CTA areinterstate haulers 334DECISIONSOF NATIONALLABOR RELATIONS BOARDthose employees for whom it acts as bargainingrepresentative. At all times material LA-Yuma wasa CTA member.On June 12, 1963, Trucking Employers, Inc.,herein called TEI, was incorporated as a nonprofitorganization under the laws of the State of Missou-ri.TEI came into being as a result of certain provi-sions contained in the1961-64areaOver-The-Road Master Freight Agreement and the Pick-upand Delivery, Local Cartage and Dock WorkersAgreements between the Teamsters Internationaland certain of its affiliated locals, including Locals104, 208, and 357, and certain employer-associa-tions and individual employers which provisions,among other things, provided for possible futurebargaining negotiations on a national basis.One of the purposes of TEI, according to its arti-cles of incorporation, was to negotiate, enter into,and administer collective-bargaining agreementsand to process any grievance arising thereunder, onbehalf of its employer-association members and itsindividual members from whom it received powersof attorney to act on their behalf with the Team-sters International and its affiliated locals represent-ing the employees of the individual members andthe employees of the members of the employer-as-sociation.9Upon the basis of the foregoing facts, it is found,in line with established Board authority, thatRespondent,"'TEI, and CTA areemployers withinthe meaning of Section2(2) of the Actand are en-gaged in,and during all times material were en-gaged in, businesses affecting commerce within themeaningof Section 2(6) and (7) of the Act andthat their respective business operations meet thestandards fixed by the Board for the assertion of ju-risdiction.II.THELABOR ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America(herein called the TeamstersInternational)and itsaffiliatedLocals 104, 208, and 357 are labor or-'The combined gross annual income of the members of TEI runs intomany millions of dollars This finding is based on the fact that at least sixTEI members have a gross annual income of more than $I million eachFurthermore,most of TEI's members are interstate haulers10 Jointly,LA-Yuma and Svensson are herein called Respondent" Certain evidence was adduced at the hearing relating to events occur-ring more than 6 months before the filing and the service of the charge filedby Locals 104 and 208 Said evidence was received,not as a basis for anyfinding of unfair labor practices as such, but solely for such effect it mighthave in elucidating, evaluating,and explaining the character and quality ofRespondent's alleged illegal conduct after the cutoff date (June 8, 1964). Itiswell settled that Section 10(b) of the Act allows consideration of relatedacts transpiring poor to the statutory limitation date for the purpose ofthrowing light on the specific conduct within the period in issueLocalLodge No 1424, International Associationof Machinists,AFL-CIO(BryanManufacturingCo ) v N LRB,362 U S 411,N.L.R B v Sharples Chemi-cals, Inc,209 F 2d 645 (C A6), N L R B.vClausen,Frednca, d/b/a Lu-zerne Hide & Tallow,188 F 2d 439(C A3), N L.R.B v GeneralShoe Cor-ganizationswithin themeaningof Section 2(5) oftheActadmittingtomembership employees ofRespondent.III.THE UNFAIRLABOR PRACTICESA. Interference,Restraint,and Coercion;Refusal ToRecognize and Honor CertainSigned Collective-Bargaining Agreements;and RefusalTo BargainCollectively"1.Prefactory statementIn 1956, H. L. Washum and his brother, Jim,purchased LA-Yuma from Jim M. Clint. By saidpurchase H. L. Washum and his brother acquiredLA-Yuma's entirebusinessoperations and suc-ceeded to Clint's InterstateCommerce Commissionpermits. Thereafter and until Jim Washum died in1961 or 1962, LA-Yuma was operated as a partner-ship composed of the two Washum brothers. SinceJimWashum's death, LA-Yuma has been con-ducted by H. L. Washum as sole proprietor.At the time of the acquisition of LA-Yuma by theWashum brothers, LA-Yuma was a member of theMotor Truck Association of California (hereincalled MTA), a nonprofit corporation composed ofemployersengagedin the trucking industry havingterminalslocated within the State of California.MTA existed, in part, for the purpose of represent-ing its members in negotiatingand administeringcollective-bargaining agreementswith labor or-ganizations representingthe employees of thosememberswho had executed powers of attorney ap-pointing MTA to actas bargainingrepresentative intheir behalf. 12The Washum brothers, at the time they acquiredLA-Yuma, recognized and thereafter ratified andadopted theoutstanding designationsof MTA asthecollective-bargainingrepresentativeofLA-Yumain all dealingswith Locals 898, 208, and224.About 1956, MTA changed its corporate nametoCalifornia Trucking Association (herein calledCTA) and CTA,sincethe name change, has actedporation,192 F 2d 504(C A6), SuperiorEngravingCompany v N L R B.,183 F 2d(C A7),N L R B. v WhiteConstruction and EngineeringCo ,Inc , 204 F.2d 950(C.A5), N.L R B v. Brownand Root,Inc., et al , [d/b/aOzark Dam Constructors and Flippin MaterialsCo], 203 F 2d 139 (C A 8),Banner DieFixture Company,109 NLRB1401,Florida Telephone Corpora-tion,88 NLRB 1429, SunOil Company,89 NLRB 833 It is also well settledthat to prove Respondent had engaged in unfair labor practices it must beshown that the acts and conduct relied upon occurred within the permissi-ble 6-month period or extended into said periodJoanna CottonMills Co v.N.L R B ,176 F.2d 749 (C.A4), StewartWarnerCorp. v. N L R B.,194F.2d 207 (C A.4), SuperiorEngravingCompany v. N L R B.,supra,UniversalOil Products Company,108 NLRB 68" LA-Yuma'smembership in MTA dates from at least March 1949, atwhich time Clint signed a power of attorney designatingMTA itsrepresen-tative in dealing with Teamsters Locals 898, 208,and 224 regarding collec-tive bargaining.In 1951 and 1953 Clint executed similar MTA powers ofattorney LOS ANGELES-YUMA FREIGHT LINES335as collective-bargaining representativefor those ofitsmembers executing powersof attorney appoint-ing CTAto so act.CTA is, like MTA was, com-posed of large and smalloperatorsengaged in in-terstate and intrastate trucking businesses operatingterminals in the Stateof California.Under date of September26, 1965, LA-Yumaexecuted a powerof attorney designating MTA torepresent it for the purposesof collectivebargain-ing with TeamstersLocals208 and 898.Under dateof October 21, 1963, LA-Yuma ex-ecuted a powerof attorney designating CTA torepresent it for the purposeof collectivebargainingwith Local 224. Said power of attorneyreads, inpart,as follows:The undersigned memberof the CaliforniaTrucking Association doesherebymake, con-stitute and appoint theCalifornia Truck As-sociation,a non-profit corporation,itsAttor-ney-in-Fact and Agent,with full andexclusivepower and authorityto act for and on behalf ofthe undersigned in all matters involvingcollec-tive bargaining with the authorized representa-tives of our employeescovered under the fol-lowing wage agreementswhich have been soindicated by the initials of the undersigned op-posite the agreements.[There followeda listing ofTeamsterslocals inCalifornia,Arizona,Colorado,Nevada, andTexas.]*This supersedes all prior powers of attorneygiven by the undersigned to the CaliforniaTrucking Association relating to collective bar-gaining with representativesof our employeesin the above-named wage agreements.13In 1957, Donald Washum(herein called DonWashum), the only son of H. L. Washum, and histwo cousins,James Eldree Washum and DuaneWashum,the sons of the late Jim Washum,purchased all of the capital stock of SvenssonFreight Lines,Inc., from Jim Guss Svensson.A few months prior to Jim Washum's death, DonWashum bought James Eldree Washum's andDuane Washum's shares of the capital stock inSvensson.A portion of the purchase money wasborrowed by Don Washum from a Yuma, Arizona,bank,the repayment of which was guaranteed byH. L. Washum.Under date of December 5, 1958,James EldreeWashum,then president of Svensson,executed aninstrument entitled, "Local Wage Trucking Agree-ment(Non-Association),"coveringcertainSvensson truckdrivers. The instrument was datedMay 1, 1958, and, by its terms, expired on June 20,1961, with a yearly renewalclause unlessnotice oftermination was served 60 days prior to its expira-tion date, whereby Svensson agreed with TeamstersLocal 898 that Local Wage Trucking Agreementwas to be "supplemental to and controlled by theLabor Agreement dated May 1, 1958, entered intobetween the Employer and Local Union No.898 ..." 14 and in full force and effect at the timeJames Eldree Washum executed the Local WageAgreement.Also on or about December 5, 1958, James El-dree Washum executed, on behalf of Svensson, an"Agreement,"dated December 5, 1958, coveringcertain Svensson truckdrivers, and by its terms said"Agreement" was due to expire on June 30, 1961,with a yearly renewal clause unless notice of ter-mination was served 60 days prior to its expirationdate.By said instrument Svensson agreed withLocal 104 that said "Agreement" was to be "sup-plemental to and controlled by the Over-The-RoadMasterAgreement dated September 18, 1958.Should any conflict arise between any provision ofthisAgreement and any provisions of the Over-The-Road Master Agreement,15 the provisions oftheOver-The-RoadMasterAgreement shallprevail."In 1961, the Western Master Freight Division oftheWestern Conference of Teamsters, hereincalled Freight Division, for and on behalf of cer-tain of its affiliated locals, including Locals 104,208, 224, 357, and 898, and eight employer-associations, including CTA, for and on behalf oftheir respective members entered into three col-lective-bargaining agreements. These agreements,each covering the period July 1, 1961, throughJune 30, 1964, are entitled, "Western States MasterFreight Agreement," "Western States Area Over-The-Road SingleMan and Sleeper Cab," and"Western States Area Pick-Up and Delivery,Local Cartage and Dock Workers."On or about December 21, 1961, Don Washumexecuted, for and on behalf of Svensson, the threeagreementsmentioned immediately above. One ofsaid agreementsentitled,"Western States AreaMaster Freight Agreement Covering Employees ofPrivate, Common and Contract Carriers," includesthe following provisions:ArticleI.Partiesto the AgreementSection 1.Employer CoveredThe Employerconsistsof Associations, mem-" Except for the change of the designationto CTA instead of MTA theabove-quoted power of attorney was the sameas used by MTA."The "LaborAgreement" here referredto is the May 1, 1958-June 30,1961, Western StatesArea Over-The-Road MasterFreight Agreement en-tered into by various employer-associations, including CTA,and variousTeamsters Locals,including898 The "Employer" in the aforesaid over-the-road agreementreferred to the eight employer-associations who weresignatoriesthereto" Referringto the 1958-61 Over-The-Road agreement mentioned im-mediately above 336DECISIONSOF NATIONALLABOR RELATIONS BOARDbers of Associations who have given theirpowers of attorney to the Associations to ex-ecutethisAgreement and SupplementalAgreements,members who have not givensuch powers of attorney and individual Em-ployers who became signatory to this Agree-mentandSupplementalAgreementsashereinafter set forth. The signatory Associa-tionsenter into this Agreement and Supple-mental Agreements on behalf of their membersunder powers of attorney.Section 2. Union covered(a)The Union consists of those Local Unionsabove-named and any Local Union which maybecome a party to this Agreement and anySupplementalAgreement as hereinafter setforth.SuchLocalUnions are hereinafterdesignated as "Local Union." In addition tosuchLocalUnions, theWesternMasterFreight Division is also a party to this agree-ment and the agreements supplemental hereto.Section 3. Transfer of Company Title or In-terestThisAgreement shall be binding upon theparties hereto, their successors, administrators,executors or assigns.*****Article 3. Recognition and HiringSection 1. RecognitionThe Employer recognizes and acknowledgesthat the Western Master Freight Division andthe Local Unions are the exclusive representa-tives of all employees in the classifications ofwork covered by this Agreement for the pur-poses of collective bargaining as provided bythe National Labor Relations Act.Article 25. Jurisdictional Coverage of Con-tractsSection 1. Jurisdictional DisputesIn the event that any dispute should arisebetween any Local Unions party to this Agree-ment or between any Local Union, party tothis Agreement, and any other Union,relatingto jurisdiction over employees or operationscovered by this Agreement, the Employeragreesto accept and comply with the decisionor settlement of the Unions or Union Tribunalswhich have the authority to determine suchdispute. The parties do not intend by this para-graph to take away the Employer's right todesignate the home domicile or the place ofwork of his employees.*Article 36. Termination ClauseSection 1. Term of AgreementThis Agreement shall be in full force and effectfrom July 1, 1961, to and including June 30,1964, and shall continue in full force and ef-fect from year to year thereafter unless writtennotice of desire to cancel or terminate theAgreement is served by either party upon theother at least sixty (60) days prior to date ofexpiration.Section 2.It is further provided that where no such can-cellation or termination notice is served andthe parties desire to continue said Agreementbut also desire to negotiate changes or revi-sions in this Agreement, either party may serveupon the other a notice, at least sixty (60) daysprior to June 30, 1964, or June 30th of anysubsequent contract year, advising that suchparty desires to continue this Agreement butalso desires to revise or change terms or condi-tions of such Agreement.During the 1960-61 negotiations, discussionswere had between representatives of the TeamstersInternational and the representatives of various em-ployer-associations regarding the feasibility of na-tional negotiated contracts instead of, as in thepast, area contracts. As a result of these discus-sions,most of the contracts 1961-64 area Over-The-RoadMaster Freight Agreements and thePick-up and Delivery, Local Cartage and DockWorkers Agreements,"' contained clauses readingas follows:Article 26. National AgreementsThe parties to this Agreement accept the prin-ciple of a National Over-The-Road Agreementand a National Pick-up and Delivery and CityCartageAgreement.Accordingly, the Em-ployers and the Unions which are the parties tothisAgreement shall, on written notice fromthe Union at least ninety (90) days before thetermination date of this Agreement, enter intonegotiations for the purpose of negotiatingsuch National Agreements. However, nothingherein contained shall be construed as requir-"The CentralPennsylvania,Western Pennsylvania,Philadelphia, UpperNew York State, the Carolinas,Southeastern,Southwestern, CentralStates,and the eleven Western States area agreements LOS ANGELES-YUMA FREIGHT LINES337ing any party hereto to be committed to a pol-icy of complete uniformity in all matters whichare covered by such National Agreements.Article 27. Multi-Employer UnitThe Employer,signatory hereto, agrees to bebound by all of the terms and provisions of theattached Agreement,and also agrees to bebound by the interpretations and enforcementof the Agreement.The Employer further agrees to participate injointnegotiationsof anymodificationorrenewal of the Agreement and to become apart of the multi-employer unit set forth in theAgreement.In order to ascertain what the trucking industrydesired to do with respect to the above-quotedclauses a series of meetings were held. Attendingthese meetings were representativesof employer-associations and individual employers.17Thus, inabout February, March, or April 1963, about sixtrucking operators,includingMr.White of Con-solidated Freightways,Mr. Akers of Akers MotorLine of North Carolina, Mr. Powell of YellowTransit of Kansas City, Missouri,and C.G. Zwin-gle, president of Pacific Intermountain Express, metwith Hoffa in KansasCity,Missouri,and discussedinformally the clauses of the 1961-64 bargainingagreements regarding possible future nationwideagreements.As a result of the above informal meeting andother meetings of employers only, representativesof the trucking industry were invited by certain em-ployers to attenda meetingto be held in Chicago,Illinois, on April 24, 1963. At this meeting, whichwas attended by Zwingleas a CTA representative,were some 100 employers or representatives oftrucking industry employer-associations.White,who chaired the meeting,stated that several weekspreviously he and some other employers had an in-formal discussion with Hoffal" regarding negotiat-ing in the future on a national basis; that the em-ployers present had"no authority to represent any-body, that they were simply talking to him on an in-formal basis";thatHoffa"indicated that [theTeamsters]certainly expected to negotiate on" anational basis.At the conclusion of White's re-marks, discussion was had with respect to negotiat-ing on a national basis in the future.Itwas then de-cided to form a "corporation for the purpose ofnegotiating or trying to negotiate a contract."The representatives of the various employer-as-sociations present at the meetingreferred to im-mediately above decided "to go back to their localmembership and to decide whether they or whethertheir particular respective associations wanted toparticipate in national bargaining process."Under date of May16, 1963, CTA wrote White,the chairman of the aforementioned meeting, thatitsexecutive committee,"acting on [the]recom-mendation madeby the CTA LaborPolicy Com-mittee,adopted the resolution passed at theChicago Meeting and have(sic) appointed [sevennamed persons]CTA'srepresentatives to the Ex-ecutive Policy Committee of Trucking Employers,Inc. "19Afterreceiving letters from about 20 to 25 in-dividualemployersandemployer-associations,similar in natureto CTA'sMay 16 letter,it becameapparent to White and others that the trucking in-dustry as a whole was desirous of proceeding tobargain collectively with the Teamsters on a na-tional basis.Thus,Trucking Employers,Inc.,wasincorporated on June 12, 1963, under and by virtueof the General Not-for-ProfitCorporation Act ofthe State of Missouri,as a nonprofit corporation.The purposesof TEI,as disclosed by its articlesof incorporation,include:(a) To perform the functions of a trade as-sociation for persons,proprietorships,firms,partnerships,corporations,and other associa-tions and organizations engaged in the MotorCarrier Industry.(b) To conduct CollectiveBargainingnegotiations with labor organizations on behalfof Motor Carriers and/orMotor Carrier As-sociations.(c) To enter into and execute CollectiveBargainingAgreements with labor organiza-tions on behalf of Motor Carriers and/or MotorCarrier Associations.(d) To administer and to interpret and toassist in the administration and interpretationof CollectiveBargaining Agreements on behalfof Motor Carriers and/orMotor Carrier As-sociations.(e)To compile,exchange and distribute in-formation relating to labor relations matters.(f)To conductresearch surveys and statisti-cal studies in furtherance of its permitted ac-tivities.(g)To cooperate with other Motor CarrierAssociations and Organizations in a mannerconsistent with the powers herein contained.At the initial TEI membership meeting held inChicago onJuly 9, 1963,bylaws were adopted byrepresentatives of the 27 area groups which com-posed the TEI.The aforementioned bylaws, among other things,made provision for the establishment of an execu-17On one occasion James R. Hoffa, general president of the TeamstersInternational,was present.18This is the above-referred-to KansasCitymeeting19Zwingle being one of those appointed354-126 O-LT - 73 -pt. 1 - 23 338DECISIONSOF NATIONALLABOR RELATIONS BOARDtive policy committee (art. VI, sec. 2) and of anegotiatingcommittee(art.VI,sec.4)withauthority to actively manage TEI's affairs.2.Thepertinent facts20a.The appropriate unitsThe second amended complaint, as amended atthe hearing,alleged,and Respondent'sanswerthereto denied,that(1) all Respondent's employeestogether with the employees of the members of theemployer-associationshere involved,who haveauthorized said associations which associations aresignatoriesto the 1961-64 Western States AreaOver-The-Road Single Man and Sleeper Cab Sup-plementAgreement and the 1961-64 WesternStates Area Master Freight Agreement as well asthe employees of the individual employers who aresignatories to, theWestern States Area MasterFreight Agreement and the Western States AreaOver-The-Road Single Man and Sleeper Cab Sup-plementAgreement (effective July 1, 1961,through June30, 1964),in the classifications setout in those agreements,exclusive of all other em-ployees,guards,watchmen,and supervisors asdefined in the Act, constituted a unit appropriatefor the purpose of collective bargaining within themeaning of Section9(b) of the Act; (2) all Respon-dent's employees together with the employees ofthe members of the employer-associations here in-volved,who have authorized said association,which associations are signatory to, as well as theemployees of the individual employers who aresignatory to, theWestern States Area MasterFreight Agreement and the Western States AreaPick-up and Delivery, Local Cartage and DockWorkers Supplemental Agreement (effective July1, 1961, through June 30, 1964), in the classifica-tions set out in said agreements,exclusive of allother employees,guards,watchmen,and super-visors as defined in the Act, now constitute, andduring all times material constituted,a unit ap-propriate for the purpose of collective bargainingwithin themeaningof Section 9(b) of the Act; (3)allRespondent's employees, together with the em-ployees of the members of the employer-associa-tions herein involved,who have authorized said as-sociations,which associations are signatory to, aswell as the employees of the individual employerssignatory to the National Master Freight Agree-ment and the Area Supllemental Agreements, in-cluding the Western States Area Over-The-RoadMotor Freight Supplemental Agreement (effectiveJuly 1, 1964, to March 31, 1967); in the classifica-tions set out in said agreements,exclusive of allother employees,guards,watchmen,and super-visors as defined in the Act, now constitute, andduring all times material constituted,a unit ap-propriate for the purpose of collective bargainingwithin themeaningof Section 9(b) of the Act; and(4) all Respondent's employees together with theemployees of the members of the employer-associa-tions here involved, who have authorized said as-sociations, which associations are signatory to, aswell asthe employees of the individual employerssignatory to, the National Master Freight Agree-ment and the Area Supplemental Agreements, in-cluding theWestern Area Pick-up and Delivery,Local Cartage and Dock Workers SupplementalAgreement (effective July 1, 1964, to March 31,1967), in the classifications set out in said agree-ments, exclusive of all other employees,guards,watchmen, and supervisors as defined in the Act,now constitute,and during all times material con-stituted, a unit appropriate for the purpose of col-lective bargainingwithin themeaningof Section9(b) of the Act.For almost a score of years,CTA, MTA, and agreat manyof the other employer-associations hereinvolved,negotiatedand entered into collective-bargaining agreements on a multiemployer basiswith the Teamsters International, on behalf of cer-tain of its affiliated locals, including the locals hereinvolved.Multiemployerbargaining,asamethod ofnegotiating labor contracts among parties as-sociated in interest,was accepted long before thepassageof the Wagner Act in 1935.21 The basis forthe formation of multiemployer bargaining wasthen,as it is now, the mutual and voluntary consentof the parties involved.22 The language of theWagner Act, however, left no provision for Boardauthorization of multiemployer units. Section 9(b)of that Act declared that the Board should deter-mine in each case whether an appropriate unit forcollective bargaining should be"the employer unit,craft unit, plant unit, or subdivision thereof"; no ex-press authority existed for determining units largerthan "the employer unit." The Board, however,recognized at an early date that multiemployer bar-gaining was a familiar and constructive process in" In the light of the Trial Examiner's observation of the conduct and de-portment at the hearing of all the persons who testified,and after a verycareful scrutiny of the entire record,all of which has been carefully readand parts of which have been reread and rechecked several times, andbeing mindful of the contentions of the parties with respect to the credibili-ty problems here involved,of the fact that in many instances testimony wasgiven regarding events which took place many, many months prior to theopening of the hearing,and of the fact thatverystrong feelings have beengenerated by the circumstances of this case,coupled with the fact that itwould unnecessarily protract this necessarily long Decision to summarizeall the testimony or to spell out fully the confusion and inconsistenciestherein,the following is a composite picture of all the factual issues in-volved and the conclusions based thereon. The parties may be assured thatin reaching all resolutions, findings,and conclusions,the record as a wholehas been carefully considered,relevant cases have been studied; and eachcontention advanced has been weighed,even thoughnot specificallydiscussed" SeeN L.R B v Truck Drivers Local Union No. 449, InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers of Amer-,ca, AFL [Buffalo Linen Supply Co. ],353 U S. 87, 94" See, e.g.,N L R B v. Sheridan Creations, Inc, 357 F.2d 245 (C A 2),cert. denied 385U S 1005. LOS ANGELES-YUMA FREIGHT LINEScertain situations,and should be permitted if thepartiesdesired to bargain on that basis.23 Ac-cordingly the Board has continually determinedmultiemployer units appropriate for bargainingwhere, as here, the parties have mutually consentedto bargain in such units;conversely,in the absenceof the consent of the parties, the Board hasdeclined to find such units appropriate for bargain-ing.24The Board's administrative practice of findingmultiemployerunitsappropriate upon the mutualand voluntary consent of the parties was confirmedby Congress when it enacted the Taft-HartleyAmendments and by the Supreme Court inBuffaloLinenSupply Co., supra,353 U.S. 87, 94-95.Upon the basis of the record as a whole, the TrialExaminer finds, contrary to Respondent's conten-tion, that (1) all employees of Respondent and ofthe employers who are members of the employer-associations,includingCTA, whohave authorizedsaid employer-associations,which associations aresignatory to, and the employees of all employers in-dividually signatory to, theWestern States AreaMaster Freight Agreement and the Western StatesArea Over-The-Road Single Man and Sleeper CabSupplement Agreement, each effective from July 1,1961, through June 30, 1964, in the classificationsset out in said agreements,exclusiveof all otheremployees,guards, watchmen,and supervisors asdefined in the Act, constituted during such period,a unit for the purpose of collective bargainingwithin themeaningof Section 9(b) of the Act withrespect to grievances,labor disputes,rates of pay,wages,hours of employment, and other conditionsof employment; (2) all employees of Respondentand of the members of the employer-associations,including CTA, who have authorized the employer-associations,which associations are signatory to,and the employees of all employers individuallysignatory to, theWestern States Area MasterFreight Agreement and the Western States AreaPick-up and Delivery Local Cartage and DockWorkers Supplemental Agreement each effectivefrom July 1, 1961, through June 30, 1964, in theclassifications set out in said agreements,exclusiveof all other employees,guards, watchmen, and su-pervisors as defined in the Act, constituted, duringsaid period a unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act, with respect to grievances, labordisputes, rates of pay, wages, hours of employment,and other conditions of employment; (3) all em-ployees of Respondent and of the members of theemployer-associations,includingCTA, who havebeen authorized said employer-associations, whichassociations are signatoryto, and the employees ofthe employees individually signatory to, the Na-19 The earliest Board decision establishing a multiemployer bargainingunitwasShipowners'Associationof The Pacific Coast,7 NLRB 1002,1024-25.24 See,e.g.,The Great Atlantic& PacificTeaCompany,Inc., 145 NLRB339tionalMaster Freight Agreement and the WesternStatesArea Supplemental Agreements includingtheWestern States Area Over-The-Road MotorFreight Supplemental Agreement each effectivefrom July 1, 1964, to March 31, 1967, in the clas-sifications set out in said agreements, exclusive ofall other employees, guards, watchmen, and super-visors as defined in the Act, constituted a unit ap-propriate for collective bargaining within the mean-ing of Section 9(b) of the Act, with respect togrievances, labor disputes, rates of pay, wages,hours of employment, and other conditions of em-ployment; and (4) all employees of Respondent andof the employer-members of the employer-associa-tions, including CTA, who have authorized said em-ployer-associations, which associations are signato-ry to, and the employees of the employers in-dividually signatory to, the National Master FreightAgreement and the Area Supplemental Agree-ments, including the Western States Area Pick-upand Delivery Local Cartage and Dock WorkersSupplemental Agreement each effective from July1, 1964, to March 31, 1967, in the classificationsset out in said agreements, exclusive of all otheremployees, guards, watchmen, and supervisors asdefined in the Act constituted a unit appropriatefor the purposes of collective bargaining, within themeaning of Section 9(b) of the Act, with respect togrievances, labor disputes, rates of pay, wages,hours of employment, and other conditions of em-ployment.The Trial Examiner further finds that the fourabove-described units insure, and during all timesmaterialinsured, the employees within said unitsthe full benefit of the right to self-organization, tocollectivebargaining,and otherwise effectuate thepolicies of the Act.b.The Unions' majority status in the appropriateunitsAs found above, at the time of the acquisition ofLA-Yuma in 1956, by H. L. Washum and hisbrother Jim, that concern was a member of MTA(predecessor of CTA), and that MTA was theholder of a duly authorized power of attorney to acton LA-Yuma's behalf in all matters pertaining tonegotiating, entering into, and administrating col-lective-bargaining agreementswith labororganiza-tions representingcertain LA-Yuma employees, in-cluding those unions here involved.In addition, the Washum brothers at the time oftheir purchaseof LA-Yuma ratified and adoptedthe power of attorney which Clint had executed onor about March 22, 1949, designating MTA collec-tive-bargaining representativeof LA-Yuma in itsdealingswiththevariousTeamstersLocals361, enfd in relevant part, 340 F 2d 690 (C A.2), Texas Cartage Company,122 NLRB 999;Andes Fruit Company, et al.,124 NLRB 781,783;Qual-ityLimestone Products, Inc,153 NLRB 1009. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentingLA-Yuma'semployeeswithin theTeamsters jurisdictional area.25 In fact,the Washumbrothers,at the time of its acquisitionof LA-Yumasucceeded to, and thereafter worked under the thenexisting collective-bargaining contracts which hadbeen entered intoby MTA andthe Teamsters Inter-national and the Western Conference of Teamsters.In the summer of 1961, after receiving valid writ-ten powers of attorney from all the locals constitut-ing the Western Conference of Teamsters(hereincalledWesternConference)28designating theWestern Conference to represent the said locals incollective bargaining with the employers or the em-ployees represented by the constituent locals of theWesternConference,representativesoftheWesternConferencemet and conferred withrepresentativesof CTA andof seven other em-ployer-associations,of which eightassociations hadreceived valid written powers of attorney from cer-tain of their members to represent said members incollective bargaining with the various locals com-posing the Western Conference.Under date of September 15, 1961, a written col-lective-bargaining agreement was entered by andbetween the Western Conference on behalf of themembers of the 103 or so locals of said conferenceand the members of the eight employer-associationswho had authorized said associations to act on theirbehalf. 27Under date of September 15, 1961, representa-tives of the Western Conference, pursuant to theauthority vested in the Western Conference by thepowers of attorney from its various constituent lo-cals, entered into another written agreement withthe representativesof CTA andthe seven em-ployer-associations,which agreement,by its terms,was effective from July 1, 1961, through June 30,1964, and is referred to herein as the 1961-64Western States Area Over-The-Road Single ManSleeper Cab Agreement.Likewise under date of September 15, 1961, theaforesaideightemployer-associationsand theWestern Conference entered into a third agree-ment, effective July 1, 1961, through June 30,1964, covering certain employees of certain mem-bersof said eight employer-associations.Saidagreement is referred to herein as the 1961-64Western States Area Pick-up and Delivery LocalCartage and Dock Workers Agreement.28Under date of December 5, 1958, James EldreeWashum,on behalf of Svensson,executed an agree-ment,effectiveMay 1, 1958, through June 30,1961, with Local 104 which provided,among otherthings, that said agreement was "supplemental toand controlled by the Over-The-Road MasterAgreement dated September 18, 1958.Should anyconflict arise between any provision of this Agree-ment and any of the provisions of the Over-The-Road Master Agreement the provisions" of thelatter shall prevail.29Under date of May 1, 1958, Donald Washum, onbehalf of Svensson, entered in a "Local WageTruckingAgreement," effectiveMay 1, 1958,through June 30, 1961, with Local 898 which pro-vided,among other things,that said agreement was"supplemental to and controlled by the LocalAgreement dated May 1, 1958."30On August 27 and 28, 1963, pursuant to a writ-ten request from James R. Hoffa, the General Pre-sident of the Teamsters International,representa-tives of the Western Master Freight Division of theWestern Conference of Teamsters (herein calledFreight Division)," together with officers and/orrepresentativesof each Joint Council of Teamstersaffiliated with the Western Conference, and officersand/or representatives of each freight local of eachcouncil, met with Hoffa in Washington, D.C. There,discussion was had relative to negotiating agree-ments "covering over-the-road,city cartage anddock employees"on a national basis.As a result of the aforementioned discussion, aresolutionwas unanimouslyadopted which pro-vided, among other things, for the appointment ofcertain committees to conduct negotiations withthe employers involved looking toward a new col-lective-bargaining contract on a national basis, onbehalf of "all over-the-road,cartage, city cartage,dock [employees] and all other employees coveredby" the thenexistingPick-up and Delivery Agree-ments and the various supplements and ridersthereto.Under the date of September 6, 1963, the FreightDivision sent to each of its affiliated locals a copyof the resolution adopted at the aforesaid August'bOn or about August 17, 1953, Clint,on behalf ofLA-Yuma,executeda power ofattorney appointing MTA its representative"in all matters in-volving collective bargaining with the authorized representative of our em-ployees covered under the following wage agreement which have been soindicatedby theinitials opposite the agreements."The locals so designatedby Clint were208, 898, and 224A similar power of attorney was executedby Clint on behalf of LA-Yuma,on or aboutFebruary 28,195 1.2°Composed of Locals 208, 224, 898,and about 100 other locals. Infact,theWestern Conference exercises jurisdiction over the I I westerncontinental States, Hawaii,Alaska,and the three western provinces ofCanada" Said contract,by its terms,was effectivefrom July 1, 1961, throughJune 30,1964, and is referred to herein asthe 1961-64Western StatesAreaMaster Agreement." As found above,Svensson became a party to these three agreements inDecember 1961" The aforementioned Over-The-Road master Agreement was executedby the representatives of the Western Conference on behalf of its con-stituent locals after said locals had duly authorized,inwriting,the con-ference to act on its behalf with the employers of the locals'membership incollective bargaining.CTA, along with numerous other employer-associa-tions,was a signatory to the agreement."The above two 1958-61 agreements signed by Svensson were con-sidered by the parties thereof as being supplemental to, and, in fact, theywere actually supplemental to, and part of, the above-described 1958-61Western States Area Over-The-Road Master Freight Agreement and/or theabove-described 1958-61 Western States Area Pick-up and Delivery LocalCartage and Dock Workers Agreement.31The Freight Division is one of the several divisions of the WesternConference and is charged with the supervision and administration of alltheWestern States Area collective-bargaining agreements pertaining toshipment and handling of freight LOS ANGELES-YUMA FREIGHT LINES34127-28,1963,Washington,D.C., meeting.In saidletter there was enclosed a copy of said resolution.The latter set forth the procedure the locals were totake in orderto properly and lawfully carry out theprovisions of the resolution as well as the terms ofthe 1961-64 Western Master Freight Agreementrelating to national agreements.Under date of September 10, the Western Con-ference sent to each local affiliated with the FreightDivision a letter which set forth,among otherthings, the names of the individuals who wouldrepresent the Conference"on the National Over-the-Road and City Cartage Policy and NegotiatingCommittee."32Enclosed in each letter was a copyof a proposed amended powerof attorney whichwas to supersede the powers of attorney previouslygiven to the Western Conference by its affiliated lo-cals.The letter stressed the fact that before theconference could legally act as the locals' agent innegotiations relative to a new contract with the em-ployers involved,the execution of a power of attor-ney such as proposed was necessary,but only afterthe membership of the respective locals had givenits approval to execute such an amendedpower ofattorney.On September 19, the Freight Division receivedthe duly executed amended power of attorney fromLocal 104;35 on September 20, the Freight Divisionreceived the duly executed amended power of at-torney from Local 208;$4 on September 30, FreightDivisionreceivedLocal 357's duly executedamended power of attorney.Under date of October 15, 1963, the FreightDivision forwarded to the Teamsters International'sWashington,D.C., headquarters the names of its af-filiatedlocalswhich had submitted amendedpowers of attorney and the names of those localswhich had not.Between December 10, 1963,and January 10,1964,theTeamstersNegotiatingCommitteehanded to the TEI Negotiating Committee(the em-ployers'bargaining representative) three lists con-taining the names of the locals who had executedamended powers of attorney authorizing the Team-sters International to represent them in negotiatinga bargaining contract on a national basis.At thesame time a form copy of the amended power of at-torney was also submitted to TEI.Under date of October 28, 1963, TEI sent Hoffacopies of"Company Authorization to Represent"and "AssociationAuthorization toRepresent"which expressly authorizedTEI to represent thesigners thereof and/or the members of the em-ployer-associations associated with TEI for the pur-pose of collective bargaining with the Teamsters.Upon the entire record in the case, the Trial Ex-aminer finds that at all times since July 1, 1961, theUnions have been, and still are, the duly designatedrepresentativesof the employees in the unitshereinabove found appropriate. Accordingly, theTrial Examiner finds, pursuant to Section 9(a) ofthe Act, that the Unions have been since July 1,1961, and still are, the exclusive representative ofall the employees in said units for the purposes ofcollective bargaining with respect to grievances,labor disputes, wages, hours of employment, andother conditions of employment.B.The Events Immediately Prior to the NegotiationsAs found above, TEI was organized on June 12,1963, due to the apparent desire of the trucking in-dustry throughout the continental United States, tobargain collectively on behalf of the employersdesignating it as their bargaining representativewith the Teamsters International and certain statedaffiliated locals on a nationwide basis.36One of the first tasks undertaken by the TEI or-ganizers was to set up two committees;one the Ex-ecutive Policy Committee and the other the LaborAdvisory Committee. The former was comprised ofrepresentatives from each of the 27 employer-as-sociations then associated with TEI. The number ofrepresentatives allowed each association was deter-mined by the number of persons its members em-ployed.Membership on theLabor Advisorywas likewisedetermined by the number of persons employed bythe members of the participating employer-associa-tions.Commencing in July 1963, the Executive PolicyCommittee and the Labor Advisory Committee meton various occasions to formulate plans preparatoryto the forthcoming negotiations with the Teamsters.At these meetings two sets of powers of attorneywere devised for employers to execute, designatingTEI as their bargaining representative. One set wasformembers of employer-associations and theother was for nonmembers.31Under date of October 3, 1963, TEI forwarded toall its association members samples of "CompanyAuthorization toRepresent" and "AssociationAuthorization to Represent" forms which the afore-mentioned Executive Policy Committee had ap-proved on September 24, 1963. The coveringletter,which accompanied said samples, reads inpart as follows:The procedure recommended by the LaborAdvisory Committee in connection with theseforms is as follows:32This committee,created pursuant to the August 27-28,1963, resolu-tion, was composed often representatives and two alternates designated bythe director of each of the four Teamsters Conferences" At special meetings of Local 104 held on September 14 and 15, 1963,themembership present unanimously approved the execution of saidpower of attorney.I At the September 15, 1963,general membership meeting of Local 208the membership authorized the execution of the amended power of attor-ney.35One list is headed "Western Master Freight Division",another isheaded,"Southern Conference,"and another headed "Central States."38None of the contracts referred to hereinapplyto Hawaii,Alaska, orCanada37CTA wasrepresented on each of these committees 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany Authorizations on the abovenoted forms should be sought be [sic]each Association under procedure used inthe past:Each employer should be urged toauthorize at least one Association in eachcontractareainwhich the employerwishes to be represented;Authorizationwhen obtained from theEmployer would be retained by the As-sociation;The Association should submit the As-sociationAuthorization to Represent toT.E.I. at the above address together with acopy of the Authorization Form sent tothe Companies and an alphabetical listingof those from whom authorization hasbeen obtained;Lists so submitted should be supplementedperiodically.Company authorization may be simplified andexpedited if you fill in all the blanks shown inparentheseson the Company Form before youreproduce and send them to your member-ship.38The samplecompanyauthorization form reads inpart as follows:The undersigned, signatory to (designate Con-tracts and their term) does hereby authorizethe (insert name of State or Area Association)and/or any other trucking employer group orcommittee designatedby the (Insert name ofState or Area Association) to represent the un-dersigned in collective bargaining negotiationsincident to the provisions of (Insert both Na-tional and Termination Articles and specify theContracts)This authorization shall continue infull force and effect until written revocationhereof is made by Certified Mail....The sampleassociationform reads in part as fol-lows:The (insertnameof State or Area Association)hereby authorizes,designates and appointsTrucking Employers, Inc. and its duly ap-pointed committees to represent the aforesaid(insert name of State or Area Association) andthe Employers listed herewith in collective bar-gaining negotiationsincident to Articleand/or Articleof" The purposeof the TEI's letter ofOctober3,was to ascertain thenames of the associations and the names of the companies it was torepresent prior to the commencement of negotiations with Teamsters In-ternationalso The notarized list enclosed in this letter indicatedunder thecaption"Western StatesArea Pick-up & Delivery, Local CartageSupplementalAgreement"that 186 companies had authorizedCTA to acton their be-and ArticleofA copy of the Employer's form ofAUTHORIZATION TO REPRESENT is attached. IntheeventoftherevocationofsuchAUTHORIZATION TO REPRESENT by any Em-ployer the (State or Area Association) herebyagreesto immediately notify Trucking Em-ployers, Inc. in writing by Certified Mail....Under date of November 22, 1963, CTA wroteTEI as follows:Enclosed are three lists of companies who haveexecutedthe "Authorization To Represent"forms covering Western States Area Over-the-Road Single Man and Sleeper Cab Supplemen-talAgreement,Western States Area Pickupand Delivery, Local Cartage and Dock Wor-kers Supplemental Agreement and Joint Coun-cilof TeamstersNo. 7 (Bay Area) LocalPickup and Delivery Agreements.Also enclosed are copies of the authorizationforms which the carriers have executed in-dividually.S9"AssociationAuthorizationTo Represent"fromCaliforniaTruckingAssociationtoTrucking Employers, Inc., will be forwarded toyou, air mail, special delivery, on Monday,November 25.Under date of November 25, 1963, CTA sentTEI the following samples of the forms it was hav-ing its members sign:The California Trucking Association herebyauthorizes,designates and appoints TruckingEmployers, Inc. and its duly appointed com-mittees to represent the aforesaid CaliforniaTrucking Association and the Employers listedherewith in collectivebargaining negotiations(1) incident to Articles 26, 27 and 36 of theWestern States Area Master Freight Agree-ment,effective July 1, 1961, and the Over-the-Road Single Man and Sleeper Cab and Pick-Up and Delivery Local Cartage and DockWorkers Agreements supplemental thereto, ex-cepting therefrom negotiations concerning thefollowingCaliforniaspecializedoperationsagreements:California Transport Tank AgreementAgriculture-HorticulturalTransportationSupplementLivestock Wage AgreementsLumber & Forest Products TransportationSupplementhalf, another notarized list captioned"Western StatesArea Over-The-Road Single Man and Sleeper Cab Supplemental Agreement"contains thenames of 140 companies who apparently had authorizedCTA torepresentthem,and the third notarized list contains 71 companies under the caption,"LocalPick-up and Delivery Agreements-Joint Council No. 7 (San Fran-cisco Bay Area)Local UnionNos. 70,85, 287,315, 490,912," who ap-parently had authorized CTA to represent them. LOS ANGELES-YUMA FREIGHT LINES343OilfieldEquipmentWageAgreement-Teamster Local Union No. 87OilfieldEquipmentWageAgreement-Teamster Local Unions Nos. 186, 208, 224,235, 381, 467, 542, 692, 871, 898, 982.(2) negotiations incident to Article XXI ofeachof the following Local Pickup andDelivery Agreements, effective July 1, 1961:Local Pickup and Delivery Agreement-Local70Local Pickup and Delivery Agreement-Local85Local Pickup and Delivery Agreement-Local287Local Pickup and Delivery Agreement-Local315Local Pickup and Delivery Agreement-Local490Local Pickup and Delivery Agreement-Local624Local Pickup and Delivery Agreement-Local890Local Pickup and Delivery Agreement-Local912Local Pickup and Delivery Agreement-Local980CopiesoftheEmployer'sFormsofAUTHORIZATIONTO REPRESENTare attached. IntheeventoftherevocationofsuchAUTHORIZATION TO REPRESENT by any Em-ployer the California Trucking Associationhereby agrees to immediately notify TruckingEmployers,Inc. in writingby certified mail.Under date of December 3, 1963, CTA wroteTEI as follows:Enclosed arethree listsof companies who haveexecuted the "Authorization To Represent"forms covering Western States Area Over-the-Road SingleMan and Sleeper Cab Supplemen-talAgreement,Western States Area Pickupand Delivery, Local Cartage and Dock Work-ers Supplemental Agreement and Joint Coun-cilof Teamsters No. 7 (Bay Area) LocalPickup and Delivery Agreements.40These lists, dated December 3, 1963, cover ad-ditions to ouroriginal listsforwarded to you onNovember 22, 1963.Under date of December 30, 1963, CTA wroteTEI as follows:Attached are three lists of companies who haveexecutedthe "Authorization To Represent"forms covering Western States Area Over-the-Road Single Man and Sleeper Cab Supplemen-talAgreement,Western States Area Pickupand Delivery, Local Cartage and Dock Work-ers Supplemental Agreement and Joint Coun-cilof Teamsters No. 7 (Bay Area) LocalPickup and Delivery Agreements.Theselists,dated December 30, 1963, coveradditions to our lists dated November 22 andDecember 3, 1963.41Under date of September 10, 1963, the WesternConference of Teamsters wrote each affiliated localoutliningthe plans for the forthcoming bargainingnegotiationson a national basis and advising saidlocals regarding the urgency of properly notifyingthe employers involved, the necessary governmen-tal agencies,and advising their members regardingthe necessity of amending the powers of attorneydesignating the International to represent the localsat the forthcoming negotiations.Under date of September 11, 1963, the FreightDivision wrote to all the locals who were parties tothe 11 Western States Area Master Freight Agree-ment advising them "in order to comply with legalrequirements it is necessary that you have yourmembership approve an amendment to your exist-ing power of attorney" which said locals had giventhe Freight Division in 1961. The letter then statedthat the amended power of attorney must beadopted by the membership of the respective lo-cals,executed, and returned "to the WesternMaster Freight Division prior to October 15, 1963.Also any proposed amendments or additions to the[then] existing contracts should be mailed to theWestern Master Freight Division office prior to Oc-tober 15, 1963."Enclosed in the letter referred to immediatelyabove was a copy of the proposed power of attor-ney which reads, in part, as follows:That the undersigned, by virtue of authorityvested in them by LOCAL UNION NO.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS OFAMERICA, do hereby constitute, make and ap-point the NATIONAL OVER-THE-ROAD and CITYCARTAGE POLICY AND NEGOTIATING COMMITTEE,the true and lawful attorney-in-fact for saidLocal Union in its name, place and stead,grantingunto said attorney-in-fact full andcomplete power and authority to negotiate forand in behalf of said Local Union, a collectivebargainingagreement, or agreements, coveringOver-the-Road and City Cartage Operations,and related work, as may now be covered byaddendum, supplement or separate agreement,'0 The list captioned,"Local Pickup and Delivery Agreement-JointCouncil 7;'contains the names of four companies,the fist captioned,"Western States Area Pickup and Delivery,Local Cartage," contains thenames of four companies,and the list captioned"Western States AreaOver-The-Road Single Man," contains the namesof twocompanies.41The list captioned,"Western States Area Over-The-Road SingleMan," contains the name ofLA-Yuma andthe namesof sixother compa-nies, the list captioned,"Western StatesAreaPickup & Delivery," con-tainsthe LA-Yuma and the names of four other companies,and the listcaptioned, "Local Pickupand Delivery Agreements-Joint Council No. 7,"contains the names of two companies, but not LA-Yuma's. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDwith Operators or Committees of Operators forwhom said Local Union has members workingas employees. Such Agreement may be na-tional, regional, or local in scope as such Na-tional Policy and Negotiating Committee maydetermine.Said attorney-in-fact is further given full powerand authority to conclude such contracts,together with supplements or addenda theretoas fully and finally as if negotiated and ex-ecuted by duly authorized agents or officers ofsaid Local Union; provided, however, that suchcontract shall not become binding and effec-tive upon the Local Unions and their membersinvolved in such negotiations, until approvedby a majority of the votes cast by members ofthe Local Unions covered by such contract asprovided by the National Policy and Negotiat-ing Committee.Under date of September 13, 1963, Local 208addressed a letter by certified mail to "L. A. Yuma& Phoenix 1819 S. Soto St., Los Angeles, Califor-nia,"42reading as follows:YOU ARE HEREBY NOTIFIED that the NATIONALOVER-THE-ROAD AND CITY CARTAGE POLICY ANDNEGOTIATING COMMITTEE, the WESTERN MASTERFREIGHT DIVISION of the WESTERN CONFERENCEOF TEAMSTERS, and the undersigned LOCALUNION, as bargaining agents for the involvedemployees desire to negotiate changes or revi-sions in theWestern States Area MasterFreightAgreement,allSupplementsandRiders for the contract period commencingJuly 1, 1964, and to enter into a NationalAgreement as provided in Articles 26, 27 and36 of the Area Master Agreement.If you will not be represented in such negotia-tions by any of the Employer Associations whoare parties to the Area Agreement, and desireindividual notice of the time and place of fu-ture negotiating meetings, please advise the of-fice of the WESTERN MASTER FREIGHT DIVISIONof the WESTERN CONFERENCE OF TEAMSTERS,Flood Building, Room 605, 870 Market Street,San Francisco, California.Under date of September 17, 1963, the FreightDivision sent each of its affiliated locals a copy ofthe resolution which was adopted at the Washing-ton, D.C., August 27-28, 1963, conference. In thecovering letter, the locals were informed:In order to implement this Resolution and tocarry out the provisions of Articles 26 and 27of the [1961-64] Western States Area MasterFreight Agreement relating to National Agree-ments and in order that the Employers partiesto your Local Pick-Up and Delivery Agree-"Theaddress ofLA-Yuma'sLos Angeles terminal facilitiesTheoriginal letter was produced by Respondent and Respondent's counselstated on the record that he presumed that the letter was received by theaddressee in the regular course of the mailsment participate in the negotiations relating toa National Agreement,it is necessary that cer-tainnotices of negotiations be immediatelysent out43 by each Local Union to each As-sociationand to each Employer operatingunder the Master Freight Agreement and anyof the Supplements or Riders and to each As-sociationand to each Employeroperatingunder your Local Pick-Up and Delivery Agree-ment,regardless of whether your Employer is amember of an Association or not....On certain dates between September 24 andDecember4, 1963,the Freight Division wrote some2,931 employers,among them being LA-Yuma andSvensson,all of whom were parties to the 1961-64bargaining agreements here involved,eitherbybeing individual signatories thereto or by beingrepresentedby employer-associations who signedon their behalf as their duly authorized representa-tive,the following letter:YOU ARE HEREBY NOTIFIED that the NATIONALOVER-THE-ROAD ANDCITY CARTAGE POLICY ANDNEGOTIATING COMMITTEE and the WESTERNMASTER FREIGHT DIVISION Of THE WESTERNCONFERENCE OF TEAMSTERS,asbargainingagents for the involved employees,desire tonegotiate changes or revisions in the WESTERNSTATES AREA MASTER FREIGHT AGREEMENT, allSupplements and Riders,for the contractperiod commencingJuly 1, 1964,and to enterinto a National Agreement as provided in Arti-cles 26, 27 and 36 of the Area Master Agree-ment.If youwill not be represented in such negotia-tions by any of the Employer Associations whoare parties to the Area Agreement,and desireindividual notice of the time and place of fu-ture negotiating meetings,please advise the of-fice of the WESTERN MASTER FREIGHT DIVISIONOF THE WESTERN CONFERENCE OF TEAMSTERS,FloodBuilding,Room 605, 870 Market Street,San Francisco,California.Under date of September 25, 1963, the FreightDivisionwrote to LA-Yuma, at its Los Angeles,California,terminal facilities,as follows:44YOU ARE HEREBY NOTIFIED that the NATIONALOVER-THE-ROAD ANDCITY CARTAGE POLICY ANDNEGOTIATING COMMITTEE and the WESTERNMASTER FREIGHT DIVISION Of THE WESTERNCONFERENCE OF TEAMSTERS, as bargainingagents for the involved employees,desire tonegotiate changes or revisions in the WESTERNSTATES AREA MASTER FREIGHT AGREEMENT, allSupplements and Riders, for the contractperiod commencingJuly 1, 1964,and to enter[ Fn 43 inadvertently omitted. I" The registered return receiptindicatesthat the letter was received byLA-Yuma on September 26, 1963 In any event, the letter was produced atthe hearingby Respondent. LOS ANGELES-YUMA FREIGHT LINES345into a, National Agreement as provided in Arti-cles 26, 27 and 36 of the Area Master Agree-ment.If you will notbe representedin such negotia-tionsby any of the Employer Associations whoare partiesto the Area Agreement, and desireindividual noticeof the time and place of fu-ture negotiating meetings,pleaseadvise the of-fice of the WESTERN MASTER FREIGHTDIVISIONOF THE WESTERN CONFERENCEOF TEAMSTERS,FloodBuilding,Room 605, 870 Market Street,San Francisco,California.The same date, September 25, the Freight Divi-sion sent an identicallyworded letter to Svensson'sYuma, Arizona,terminal facilities.45Under date of October 10, 1963, the FreightDivisionwrote to the various Federal and statemediation agenciesinvolved as follows:YOU WILL PLEASE TAKE NOTICE THAT THENATIONALOVER-THE-ROAD AND CITY CARTAGEPOLICY AND NEGOTIATING COMMITTEE and theWESTERN MASTER FREIGHT DIVISION of theWESTERN CONFERENCEOF TEAMSTERS are indispute with the Employers whose names areattachedhereto inconnectionwiththenegotiationofanOVER-THE-ROADMOTORFREIGHT AGREEMENTand/or LOCAL CARTAGEAGREEMENTfor the period commencing July 1,1964.Under date of October 16, 1963, the Conferencewrote to those affiliated locals which had not com-plied with the requestof the Freight Division to im-mediately supply it with the locals' amendedpowers of attorneyand the lists of namesof the em-ployers and the employer-associationsto whom thelocalshad writtenregardingthe forthcoming bar-gaining negotiations on a national basis.While the Unions weresecuringthe necessaryauthorityto negotiate on a nationalbasis with theemployers, CTA waslikewise engaged in securingthe necessary employer authority. Thus, under dateof September 19, 1963, CTA wroteall itsmembers,Respondentamongthem, who had given CTAlabor powers of attorney the following letter:Contractreopening noticesunder Articles 26(NationalAgreements), 27 (Multi-EmployerUnit), and 36 (Termination Clause) of theWestern States Area Master Freight Agree-ment are beingreceived by C.T.A. and in-dividual member companies.Labor power of attorney members need notacknowledge the notices or take any actionupon their receipt.Anticipatingsome timeago that the Teamstersmight well invoke the "National Agreement"clause(inmost industryagreements nation-wide), and in order to be organized nationallyto better cope with any eventuality, C.T.A.joined with other industry bargaining groups informing Trucking Employers, Inc., which willrepresent the trucking industry in nationalnegotiations.C.T.A. is actively and well represented on theExecutive Policy, Administrative and LaborAdvisory Committees of Trucking Employers,Inc. (See CALTRUX September 23 for list ofC.T.A.)46A Negotiating Committee has not beenselected at present, however, such selection ison the agenda of the Executive Policy Commit-tee which will meet in Chicago next week.Inorder for Trucking Employers, Inc., torepresent you in these national negotiations,C.T.A. will need further authorization fromyou. A form for this purpose is being preparedand will be sent to you within the next week or10 days.Local California specialized agreementswill be treated separately and your present laborpower of attorney to the Association is sufficientfor the negotiating of these specialized contractsand no further authorization will be necessary.You will be kept advised of developments asthey occur at the national level.In the September 23, 1963, issue of Caltrux thefollowing appeared:47TEAMSTERS INVOKE"NATIONAL AGREEMENT" CLAUSEThe question and doubt in the minds ofmany people since 1961 as to whether Hoffawould actually reopen the Agreements underArticle 26of the Western States Area MasterFreight Agreement is no longer in doubt andthe question is answered.Reopening notices underArticles 26 (Na-tionalAgreements),27(Multi-EmployerUnit),and 36(Termination Clause),are beingreceivedby CTAand individual member com-panies.Labor power of attorney members needtake no action upon their receipt.Organizational structures are being or havebeen set up by both Employers and the Union.Representing theTrucking Industry inforthcomingnationalnegotiationswillbeTrucking Employers,Inc.,an organization"The registered return receipt indicates that the letterwas received bySvensson on September20, 1963. Thisletter wasproducedat the hearingby Respondent.w Caltrux isCTA's officialhouse organwhich is published weekly andmailed on Saturdayto each CTA member41H L Washum testified, and the TrialExaminerfinds, that Respondent"periodicallyreceived a magazine or newsletter" called Caltrux whichCTA distributed,that he readof some of theissuesbut had not read all ofthem.It is here significantto note thatsometimein April 1964,Respondentadvertisedthe sale of Svensson's businessin Caltrux 346DECISIONSOF NATIONALLABOR RELATIONS BOARDformed by some 35 industry bargaining groupsthroughout the country, including CTA. OtherWestern groups participating include Washing-tonMotorTransportAssociation,TruckOperators League of Oregon, IntermountainOperatorsLeague (Utah-Idaho),ArizonaTruckOperatorsLeague,Western EmpireOperators Association (Colorado).Committeeswhichwillfunctionwithintrucking Employers, Inc., include ExecutivePolicy Committee, Administrative Committee,Labor Advisory Committee and NegotiatingCommittee. The Executive Policy Committeeand Administrative Committee are composedof chief executive officers of companies. TheLabor Advisory Committee includes labor rela-tions representatives of associations and in-dividual companies. The Negotiating Commit-tee has not been selected. Each state or areabargaining group is represented on the Execu-tivePolicyCommittee in relation to thenumber of employees of members of that bar-gaining group, subject to a maximum of sevenon the Executive Policy Committee from anyone group. California and Ohio are the onlystateswith maximum representation.CTA representatives to the Executive PolicyCommittee are: C. R. "Dick" Hart, ShippersExpressCo.,Montebello;R.F.MacNally,California Motor Express, San Francisco; R. B.Meyers, Western Transportation Co., Los An-geles;Lee Sollenbarger, Transcon Lines, LosAngeles; Ward Walkup, Jr., Merchants ExpressofCalifornia,San Francisco;WilliamG.White, Consolidated Freightways, Inc., MenloPark; C. G. Zwingle, Pacific Intermountain Ex-press Co., Oakland. Representing CTA on theAdministrativeCommittee are: R. F. Mac-Nally,Lee Sollenberger and W. G. White.(There is one other representative from theWest on this Committee, Robert H. Cutler, Il-linois-California Express, El Paso, Texas.)CTA is represented on the Labor AdvisoryCommittee by C. R. Christensen, ConsolidatedFreightways, Inc.,Menlo Park; Allan B. Foy,Transcon Lines, Los Angeles; Paul W. James,Pacific Intermountain Express Co., Oakland;E. J. McCarthy and D. M. Slaybaugh, Califor-nia Trucking Association.The Executive Policy Committee and LaborAdvisory Committee are scheduled to meetthis week in Chicago.The Teamsters Union has announced the ap-pointment of a 40-man National Policy Com-mittee composed of 10 representatives fromeach of the four Conference Areas. Represen-tatives from the Western Conference of Team-stersto the National Policy Committee are:Harry Bath, Local Union No. 861, Denver,Colorado; George Cavano, Local Union No.174,Seattle,Washington;FredHoffman,Local Union No. 287, San Jose; George King,Local Union No. 468, Oakland; Floyd Men-denhall,LocalUnionNo.81,Portland,Oregon; Ted Merrill, Local Union No. 692,Long Beach; George Rohrer, Local Union No.137,Marysville; Gene Shepherd, Local UnionNo. 180, Los Angeles; B. M. Waggoner, LocalUnion No. 104, Phoenix, Arizona. From this40-man Policy Committee the Teamsters' Na-tional Negotiating Committee will be selected.No dates have been set for commencingnegotiations; however, it is believed they willstartthe latter part of October or earlyNovember.Under date of October 15, 1963, CTA sent thefollowing:4'TO CTA LABORPOWEROF ATTORNEYMEMBERSUNDER-Western States Area Over-the-Road SingleMan & Sleeper Cab Supplement, WesternStates Area Pickup & Delivery, Local Cartage& Dock Workers SupplementAs we informed you in bulletin dated Sep-tember 19 andCaltruxof September 23, con-tract reopening notices under Articles 26, 27and 36 of the Western States Area MasterFreightAgreement are being received andcover all agreements supplemental to theMasterAgreement.Article26 - NationalAgreements - provides in part as follows:The parties to this agreement accept theprincipleof a National Over-the-RoadAgreement and a National Pickup andDelivery and City Cartage Agreement. Ac-cordingly, the Employers and the Unionswhich are parties to this Agreement shall,on written notice from the Union at leastninety (90) days before the terminationdate of this Agreement, enter into negotia-tions for the purpose of negotiating suchNational Agreements.However, certain specialized agreements havebeen excluded from the national negotiationsand will be dealt with on a state or area basis.These are:California Transport Tank AgreementAgricultural-Horticultural TransportationSupplement Livestock Wage AgreementsLumber & Forest Products TransportationSupplement's The letter and enclosures received by Respondent were produced atthe hearing by Respondent.The enclosures consisted of two copies of TElproposed"Company Authorization to Represent"power of attorney LOS ANGELES-YUMA FREIGHT LINES347OilfieldEquipmentWageAgreement-TeamsterLocal Union No. 87OilfieldEquipmentWageAgreement-Teamster Local Unions Nos. 186, 208, 224,235, 381, 467, 542, 692, 871, 898, 982.TheNegotiatingCommittee selected byTrucking Employers,Inc., to represent the in-dustry in national negotiations consists of:C. G. Zwingle, Chairman, Pacific Intermoun-tain Express,Oakland, Calif.T. J. Bauer, Jr., Best Way of Indiana, Inc.,TerreHaute, Ind.A. Ewing Greene, Mason & Dixon Lines,Kingsport, Tenn.Howard Miller,Baltimore&PittsburgMtr.Exp., Pittsburgh, Pa.SidneyUpshur, LeeWay Motor FreightSystem, Oklahoma City, Okla.The scope of the negotiations covering Over-the-Road and Pickup & Delivery and LocalCartage is,of course,undetermined,but at theinitialmeetingbetween the Negotiating Com-mittee selected by T.E.I. and the one selectedby the International Brotherhood of Teamstersit is hoped that agreement may be reached onitems of the contracts to be negotiated on theNational basis,and what items,if any, will beleft to local negotiations."Authorization to Represent"forms for na-tionalnegotiationsareenclosedherewithcovering your operations under the WesternStatesArea Over-the-Road SingleMan andSleeper Cab Supplement, the Western StatesAreaPickup &Delivery,Local Cartage &Dock Workers Supplement, or both, depend-ing on authoritygiven CTAunderyourpresentlabor power of attorney. It is necessary that wereceive the executed"Authorization" at theearliest possible date aswe will have to advisetheUnion Negotiating Committee as to thecompanies who are represented.If for anyreasonyour company does not wishto execute the "Authorization To Represent,"you should advise us immediately and cancelyour present labor power of attorney. Other-wise, you will be included in the bargainingunit and bound by the resultsof thenationalnegotiation but without being represented.If you sign the enclosed "Authorization"itwillnot be necessary for you to take any other ac-tion or to acknowledge the Union's reopeningnotices.Under date of October 18, 1963, CTA sent thefollowing:49TO CTALABOR POWEROF ATTORNEYMEMBERSUNDER-WESTERN STATES AREA OVER-THE-ROAD SINGLEMAN & SLEEPER CAB SUPPLEMENTWESTERN STATES AREA PICKUP & DELIVERY,LOCAL CARTAGE & DOCK WORKERS SUPPLEMENTA few days ago we sent out forms of"AuthorizationTo Represent"fornationalnegotiations with the Teamsters Union. Onecovered theWestern StatesAreaMasterFreight Agreement and Over-the-Road Supple-ment;the other covered the Western StatesArea Master Freight Agreement and Pickup &Delivery, Local Cartage and Dock WorkersSupplement.You received one or both ofthose forms,because you are a party to theMaster Freight Agreement and one or both ofthose supplements.In our letter of transmittal of those forms ofauthorization we said thatif you donot wish tosign the authorization for national negotiationsyou should advise us immediately and cancelyourpresent labor power of attorney. Thisletter deals more fully with that subject.As a partyto the Master Freight Agreementyou are in the multi-employer bargaining unitcreated by that agreement. Notices of openingof the Master Agreement for the negotiation ofa new agreement,and supplements thereto,have been givento CTA bythe Union. As youhave been informed by our earlier bulletins,CTA andother employer associations have setup a national negotiating committee.You willbe included in the employer bargaining unitwhen those national negotiations commence,unlessyou withdraw from that bargaining unitcompletely.We have been informed that nationalnegotiations covering the Over-the-Road andPickup & Delivery and Local Cartage maycommence very soon. If youdo not wish to beboundby those negotiations youmustwithdraw from the employer bargaining unitthat will be conducting those negotiations. Ifthat is your wish you must actimmediatelybygiving us notice of unconditional cancellationof yourlabor power of attorney relating to allTeamster agreements.Such cancellation willconstitute your withdrawal from the employerbargaining unit and we will so notify theUnion.As far as general commodity over-the-roadand pickup and delivery and local cartageoperations are concerned there is no possibilitythat any agreements will be negotiated dif-ferent from those resulting from the nationalnegotiations.4' The copy received byRespondentwas produced at the hearing byRespondent 348DECISIONSOF NATIONALLABOR RELATIONS BOARDAs explained in our bulletin of October 15the following specialized agreements have beenexcluded from the national negotiations andwill be negotiated on a state or area basis:California Transport Tank AgreementAgricultural-Horticultural TransportationSupplementLivestock Wage AgreementsLumber & Forest Products TransportationSupplementOilfieldEquipmentWageAgreement-Teamster Local No. 87OilfieldEquipmentWageAgreement-Teamster Locals Nos. 186, 208, 224, 235, 381,467, 542, 692, 871, 898, 982.Some carriers hope that agreements cover-ing other types of specialized operations can benegotiated in California,but it is impossible todetermine now whether that can be done.If you wish to remain in the employer bar-gainingunitfor the national negotiationscovering the over-the-road and pickup anddeliveryand local cartage operations youshould sign and return the authorizations sentto you with our bulletin of October 15. If not,you shouldcancelyour power of attorney inthe manner indicated above.Under date of October 21, 1963, H. L. Washumexecuted and delivered to CTA a power of attorneyreading as follows:The undersigned memberof the California!Trucking Association does hereby make, con-stitute and appoint the California Trucking As-sociation,a non-profit corporation,itsAttor-ney-in-Fact and Agent,with full and exclusivepower and authority to act for and on behalf ofthe undersigned in all matters involving collec-tive bargaining with the authorized representa-tives of our employees covered under the fol-lowing wage agreements which have been soindicated by the initials of the undersigned op-posite the agreement.***[There followeda listingof Labor Locals inCalifornia,Arizona,Colorado,Nevada, andTexas]This supercedes all prior powers of attorneygiven by the undersigned to the CaliforniaTrucking Association relating to collective bar-gaining with representatives of our employeesin the above-named wage agreements.The above-quoted power of attorneywas ini-tialed by H. L. Washum in the blank space opposite"Teamsters Local Union No. 224 Line WageAgreement." Thispower of attorney is substantiallythe same as the one Respondent,by H. L.Washum,executed and deliveredtoMTA under date of Sep-tember 26,1956, and that thereon Washum had in-itialed the blank spaces opposite"Teamster LocalUnion No.898 Line Wage AgreementLocal WageAgreement";and "TeamsterLocalUnion 208Local WageAgreement."On October 22, 1963,representativesof TEI metwith representativesof the TeamstersInternationaland its affiliates.At thismeeting a decision wasreached astowhere thecollective-bargainingnegotiations were to take place,the size of thenegotiation committees,the area the Teamsterswould represent and the areaTEI would represent,and such similar matters.Under date of November 1, 1963, CTAsent thefollowing:TO CTA LABORPOWEROF ATTORNEYMEMBERSUNDER -WESTERN STATES AREAOVER-THE-ROAD SINGLE MAN & SLEEPERCAB SUPPLEMENTAL AGREEMENTandPICKUP & DELIVERY, LOCAL CARTAGE &DOCK WORKERS SUPPLEMENTALAGREEMENTWe advisedyou bycertifiedmail under datesof October 15 and October 18 concerning thenational negotiations and the steps which youas a carrier,working under the above agree-ments, should take either to affiliate with theindustry in these national negotiations or, ifsuch is notyourwish,unconditional cancella-tion of your labor power of attorney relating toall Teamster agreements must be given to CTAimmediately.The "Authorization To Represent" formscoveringboth the WesternStatesArea Over-the-Road Single Man & SleeperCab Supple-mental Agreement and Western States AreaPickup & Delivery, Local Cartage & DockWorkers Supplemental Agreement were sentto you with our bulletin of October 15."AuthorizationTo Represent" forms havebeen received from over 200 carriers whodesire to be represented in these nationalnegotiations.We have not heard from your com-pany,however,and will appreciate receivingthe executed authorization at the earliest possi-ble date; or thecancellationof your laborpower of attorneyin the manner indicated inour October18 bulletin.Under date of November 2, 1963, CTA wrote aletteraddressed jointly to Local 224 and theFreight Division, with copies purportedly sent toLA-Yuma and others,reading asfollows:Please be advisedthat LOS ANGELES-YUMA LOS ANGELES-YUMA FREIGHT LINES349FREIGHT LINES,PO BOX 1428, YUMA,ARIZONA,has amended its labor power of at-torney to the California Trucking Associationto include the following agreement:Western StatesArea Over-the-Road SingleMan & Sleeper Cab Supplemental Agree-ment.We will appreciate your acknowledgement ofthe above.In the November 11, 1963,issue of Caltrux thefollowing appeared:LABORNATIONAL LABOR PICTUREThe International Brotherhood of TeamstersNational Policy Committee met in Washington,D.C. last week to finalize their position relativeto the proposals which would be submitted tothe trucking industry in coming negotiations.Following the Policy Committee Meeting, Mr.Hoffa held a press conference wherein hestated that the union'sproposals(demands)were to be mailed last week.As of press timeCaltrux had not received these proposals.During his press conference,Hoffa outlined,in part,what the union proposals would con-tain,including demands on economic mattersthat were so exorbitant that Hoffa himself con-ceded that the trucking industry could notmeet his demands without raising shippingrates.Hoffa also conceded that he didn't ex-pect the industryto "buyhis entire package"and on this point he is certainly correct.Indications were that the contract proposalswould be sent to some 16,000 individual com-paniesthroughout the United States. Whetherthis will actually be done is,of course known atthistime;however, if such is not the case CTAwill see that all labor power of attorney mem-bers receive copies of the union's initialproposals.There is still no date set for the industry andunion representatives to commence negotia-tions.It had been anticipated that Hoffa's ap-peal to the U.S. Supreme Court for a change ofvenue on the Nashville trial would have beenacted on by this time.Such is not the case andthe appeal is still pendingbefore the body;however,it is conceivable that the openingbargaining sessionscould commence the latterpart of this month or early next month.You will be advised immediately of develop-ments.In the November 18, 1963,issueof Caltrux thefollowing appeared:LABORNATIONAL LABOR PICTUREDemands for the next threeyear contractannounced by Teamster President James R.Hoffa were submitted to the Trucking Em-ployersNegotiating Committee a week ago.Contrary to Hoffa's statement, as reported inthe newspapers, the demands were not mailedto trucking firms throughout the country.The newspaper stories reporting Hoffa's an-nouncement have given the general terms ofthe demands but they have been confusing.The fact is, the draft of the demands as sub-mitted to the Employer Committee is far fromclear.The wage and fringe benefit proposalsare all based on the present Central States con-tracts.Many items in those contracts are notidenticalwith corresponding items in theWestern States contracts, although often aresubstantially the same. It will be impossible totell exactly what the demands are until they areexplained in detail to the Employer Negotiat-ing Committee. The substance of the moneyitems of the demands appears to be about asfollows:1.Wage Rates. 15 [cents] per hour (orequivalent mileage rate) increase for each yearof the three year contract term, plus an addi-tional two cents per hour in local pickup anddelivery and cartage rates for the second andthird yearsin areasnow on the Central Statesbase rate.2.Holidays. Two additional holidays wherecontracts provide only six now. This apparentlywould not affect areas now having eightholidays, as in the Western States.3.Health and Welfare. One dollar per weekincreasefor each of the three years. One dollarper week is equivalent to about $4.25 permonth. The Central States health and welfarecontribution is now somewhat less than it is intheWestern States. In addition to the regularhealthandwelfarepayments, theUnionproposes a 10 [cents] per hour contribution toprovide for dental and eye care.4.Pensions. One dollar per week increasefor each of the three years. The Central Statespension contribution is now $6.00 per week-the same as in the Western States.5.Vacations. Six days after one year, 12days after three years, 18 days after 10 yearsand 24 days after 15 years. This would shortenthe present qualifying period of 11 years to 10and the present 18 years to 15. In the WesternStates the vacation provision is one week afterone year, two weeks after three years, threeweeks after 11 years, four weeks after 18years.6.Casuals. 10 [cents] per hour, or one-quarter cent per mile in lieu of fringes isproposed for casuals not on the seniority list.Apparently the fringes intended in thisproposal are holidays and vacations, and donot include health and welfare and pensioncontributions. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDOther items in the demands, such as provi-sions concerning the use of piggyback, are tooindefinite and uncertain to permit a summaryat this time.The Labor Advisory Committee of TruckingEmployers, Inc., met last week in Chicago for apreliminary consideration of the demands. TheNegotiating Committee, headed by C. G. Zwin-gleof Pacific Intermountain Express Co.,Oakland, also met last Friday to considernegotiating plans, but no announcement wasmade of the date for the start of negotiations.Indications point to a possible starting dateearly in December.Authorizations for representation in the na-tional negotiations should have been forwardedto the Association by this time. Lists of carrierssubmitting authorizations will be prepared andsubmitted to the Trucking Employers, Inc. of-fice next week. Any members of CTA whohave not yet mailed in their authorizationsshould do so immediately.In the November 25, 1963, issue of Caltrux thefollowing appeared:NATIONAL NEGOTIATIONS"Authorization to Represent""Authorizations to represent"have been for-warded byCTA toTrucking Employers, Inc.,Washington,D.C., covering 284 companieswho will be represented in the nationalnegotiations forOver-the-Road and LocalCartage Agreements.Not included in this figure are those"authorizations to represent"whichCTAholds on behalf of carriers covered under thespecialized agreements(California TransportTankAgreement;Agricultural-HorticulturalTransportation Supplement;LivestockWageAgreements;Lumber and Forest ProductsTransportation Supplement;OilfieldEquip-mentWageAgreement-TeamstersLocalUnion No. 87; Oilfield Wage Agreement-TeamstersLocalUnion Nos. 186, 208, 224,235, 381,467, 542,692, 871,898, and 982).As previously advised these specializedagreements have been excluded from the na-tional negotiations.In the December2, 1963,issue of Caltrux thefollowing appeared:LABORNATIONAL NEGOTIATIONSIMMINENTArrangements and plans are being finalizedfor commencing national negotiations, andthese planswill be completedthis week.Trucking Employers, Inc., Advisory Com-mitteemet in Chicago yesterday, Sunday,December 1, and will meet with the TruckingEmployers,Inc. NegotiatingCommittee.The Executive Policy Committee will meetjointlywith the Advisory Committee andNegotiatingCommittee on Tuesday of thisweek, when a final determination as to thetime and place for the commencing of negotia-tions will be made.Californiawillbe represented at thesemeetings by its delegations to both the Adviso-ry and Policy Committees.CTA members will be kept advised of theproceedings as they develop.NATIONAL LABOR PICTUREAs reported in the November 18 issue ofCaltrux, proposals for the next three-year con-tracts have been submitted to the TruckingEmployers, Inc. Negotiating Committee, and itisexpected that CTA members will beginreceiving copies of these proposals coveringNationalOver-the-Road and National LocalAgreements this week. These proposals arepredicated on the Central States Agreement,and copies of these agreements are to be in-cluded for reference. These proposals arebeing mailed by the Western Master FreightDivision of the Western Conference of Team-sters, along with a notice of the time, date, andplace for the commencing of negotiations.CTA members who have forwarded to theAssociation"Authorization toRepresent"forms coveringOver-the-Road and LocalCartage Agreements need take no action uponreceiptof the notice as they will berepresented in these negotiationsby TruckingEmployers, Inc.Respondent, by H. L. Washum, executed two"Company Authorization to Represent" forms.Each form is dated December 2, 1963, and each wasreceived by CTA 2 days later. The instruments,preparedby TEI, approved by its Executive PolicyCommittee, adopted by CTA, reads as follows:The undersigned, party to WESTERN STATESAREAMASTERFREIGHTAGREEMENTandWESTERN STATES AREA PICKUP & DELIVERY,LOCALCARTAGE&DOCKWORKERSSUPPLEMENTAL AGREEMENT,whichagreementsare ineffect through June 30, 1964, doeshereby authorize the CALIFORNIA TRUCKINGASSOCIATION and/or any other trucking em-ployer group or committee designated by theCALIFORNIA TRUCKING ASSOCIATION to representtheundersigned in collectivebargainingnegotiations incident to the provisions of theabove-namedcontractsandpursuanttoreopening notices given underArticles 26, 27and 36 of the Western States Area MasterFreight Agreement. LOS ANGELES-YUMA FREIGHT LINES351This authorization shall continuein full forceand effect until written revocation hereof ismade by CertifiedMailtoCALIFORNIATRUCKING ASSOCIATIONat 3301SOUTH GRANDAVENUE, LOS ANGELES 7, CALIFORNIA.The undersigned,party to WESTERN STATESAREAMASTERFREIGHTAGREEMENTandWESTERN STATES AREA OVER-THE-ROAD SINGLEMANANDSLEEPERCABSUPPLEMENTALAGREEMENT,whichagreementsare in effectthrough June30, 1964,does hereby authorizethe CALIFORNIA TRUCKING ASSOCIATION and/orany other trucking employer group or commit-tee designated by the CALIFORNIA TRUCKINGASSOCIATION to represent the undersigned incollective bargaining negotiations incident tothe provisions of the above-named contractsand pursuant to reopening notices given underArticles 26, 27 and 36 of the Western StatesAreaMaster Freight Agreement.This authorization shall continue in full forceand effect until written revocation hereof ismade by CertifiedMailtoCALIFORNIATRUCKING ASSOCIATIONat 3301SOUTH GRANDAVENUE,LOS ANGELES7, CALIFORNIA.Under date of November 26, 1963, CTA for-warded to TEI its duly executed "AssociationAuthority to Represent"which empowered TEI"and its duly appointed committee to represent....[CTA] and the Employers listed herewith" in col-lective bargaining negotiations...incidentto Arti-cles 26, 27 and 36 of certain named 1961-64 bar-gaining agreements."The authorization concluded,"Copies of the Employer's[[sic]Forms ofAUTHORIZATIONTO REPRESENT are attached. In theevent of the revocation of such AUTHORIZATION TOREPRESENT by any Employer the[CTA] herebyagrees to immediately notify[TEI], in writing bycertified mail."Under date of December 3, 1963, CTA for-warded to TEI three lists of names of other compa-nies having designatedCTA torepresent them forcollective bargaining with respect to the agreements specifiedinLTA's letterof November 26,1963, to TEI.On December 30, 1963, CTA forwarded to TEIthree lists containing the names of other compa-nies,among whomwas LA-Yuma, who haddesignatedCTA torepresent them for collectivebargaining with respect to the agreements in theaforementioned CTA November 26, 1963, letter.On thefirst pageof the December 9, 1963, issueof Caltrux the following appeared:NATIONAL LABOR MEETINGS AUTHORIZEDA committee representing thousands oftrucking companies throughout the nation lastweek was authorized to "attempt to negotiate"a national agreement with the teamsters union.A resolution adopted by the Executive Pol-icyCommittee of Trucking Employers, Inc.,directed a negotiating committee to meet witha teamsters negotiating committee headed byJames R. Hoffa.Trucking Employers,Inc.was founded bytruckhaulersofgeneralfreightfromthroughout the country to put up a united frontto union demands.Itrepresents companiesranging from small local carriers to transcon-tinental haulers of all types of freight.Chairmanof TEI's negotiating committee isC. G. Zwingle,vice president of Pacific Inter-mountain Express,Oakland,California.Mr. Zwingle said his committee would haveas one of its"prime objectives"the modifica-tion of contract provisions "to secure greaterflexibility of operations and a greater utiliza-tion of manpower and equipment."He said the committee in upcoming bargain-ing sessions would be armed with data enablingit to evaluate the "true cost significance" ofthe union's national contract demands.A just-completed nationwide labor cost sur-vey,Mr.Zwingle said,analyzes employee costper mile and cost per hour under major generalfreight agreements.Members of the TEI Negotiating Committeeare:C.G. Zwingle, vice president,Pacific In-termountainExpress,Oakland,California,chairman;A. Ewing Greene,Sr.,vice pre-sident,Mason & Dixon Lines,Kingsport, Ten-nessee;Theodore J. Bauer,president,BestWay ofIndiana, Inc., Terre Haute;SidneyUpsher,vicepresident,LeeWay MotorFreight System,OaklahomaCity(sic),andHoward Miller,president, B & P Motor Ex-press,Inc., Pittsburg.(Continuing reports on the negotiations ap-pear under LABOR,each week).In the same December 9 issue of Caltrux-on apage other than the first-the following appeared:LABORNATIONAL LABOR PICTUREThe Labor Advisory Committee and the Ex-ecutive Policy Committee of Trucking Em-" CTA forwarded to TEI threelists containing the namesof the compa-nies which had executed"Authorizationto Represent" forms empoweringCTA to represent them. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDployers, Inc. met in Chicago last week in con-nection with the activitiesof Trucking Em-ployers, Inc.CTA and theWest were well represented atthe Executive Policy Committee by: C. R."Dick" Hart, Shippers Express Co., Monte-bello;R. F. MacNally, California Motor Ex-press,San Francisco; R. B. Meyers, WesternTransportation Co.; Los Angeles; Lee Sollen-barger, Transcon Lines, Los Angeles; WardWalkup, Jr., Merchants Express of California,San Francisco;WilliamG.White, Consoli-dated Freightways, Inc., Menlo Park; C. G.Zwingle, PacificIntermountainExpress Co.,Oakland.CTA isrepresentedon the Labor AdvisoryCommitteeby C. R.Christensen,ConsolidatedFreightways,Inc.,Menlo Park;Allan B. Foy,Transcon Lines, Los Angeles;Paul W.James,Pacific Intermountain ExpressCo.,Oakland;E. J. McCarthyand D.M. Slaybaugh,Califor-nia Trucking Association.The Labor Advisory Committeewill againmeet in Chicago during this week.As reportedin the December2 issue of Cal-trux,theWestern Master FreightDivision oftheWesternConference of Teamsters was tobegin mailing copies ofthe Unionproposalscovering the NationalOver-the-Road and theNational Local Agreements this past week.Thismailing has been delayed although a fewof our membershave reportedreceiving thesedocuments.Itwas expected that the mailingwould be completedby last weekend.CTA through Caltrux willcontinue to keepitsmembersadvised offuture developments.In the December16, 1963, issue of Caltrux thefollowing appeared:LABORNATIONAL LABOR PICTUREThe labor negotiations in Chicago are follow-ing a normal complicated pattern.It has beencompared by the Western observers as similarto the 1961 Western States negotiations in SanFrancisco.One of the disrupting influences lastweekwas the Central States GrievanceProceedings which interrupted the negotiationsfrequently.In any negotiations between nu-merous Teamster Locals and Councils and amultiple-employer group,there is a host ofproblems encountered that must be resolvedbefore serious negotiations can begin.A basic question requiring an early agree-ment between the parties is scope.What is tobe the area of negotiations?What are the ex-ceptions or exclusions?There are numerousitems not involving money that must be de-cided before serious negotiations can begin.The employergroup is working effectivelyand in harmony.The Advisory Committee oftechnical experts was formed into subcommit-tees, eachof which wasassigned a job ofanalyzingthe provisionsof the numerous con-tracts in the UnitedStatesnow to be con-sidered inthe Chicagonegotiations.These sub-committees are making these comparisons andpreparing suggested changes for the considera-tion of the NegotiatingCommittee.The presentsetup contemplates negotiationsthroughDecember19 followed bya recessuntil January 2.There is no evidenceof a weakening of Mr.Hoffa's control over the Teamsters. There havebeen hintsthat rumpgroupswould try to takecontrol of the Teamsters, but ourobservers inChicagosay there is no evidence of this changeof control.In the December23, 1963,issueof Caltrux thefollowing appeared:NATIONALLABOR PICTUREThe scope and type of contract to bedeveloped during current negotiations betweenTrucking Employers,Inc., and the TeamstersUnion were the principal areas of effort in bar-gaining sessions heldMonday,Tuesday andWednesday, December 16-18, 1963.While there was a furtherance of un-derstanding between the negotiating parties, noagreements were reached on these subjects.Agreement was reached, however, on thequestionof extending the Chicago localcartage contracts through January31, 1964,with retroactivity.Joint meetings of the Negotiating Committeeand the Labor Advisory Committee were heldMonday through Thursday,December 16-19,for the discussion of recommendations of theLabor AdvisoryCommittee and the assignmentof various study projects by the NegotiatingCommittee,the latter in preparation for thenext series of negotiating sessions which willresume on Thursday,January 2, 1964.This week'smeetings with the Teamstersmarked the first participation in the negotia-tions of two subcommittees of the Labor Ad-visory Committee.Two sessions were almostentirelydevoted to presentations by theSleeper Cab Subcommittee and the Short HaulSubcommittee.Among the primary objectives of the sub-committees'proposalswereflexibilityofoperations and utilization of equipment.The greater part of the time at the bargain-ing table was consumed by attempts to definethe concept of a master agreement and todevelop an area of understanding of non-economic items. LOS ANGELES-YUMA FREIGHT LINESPlans were madeto conduct daily meetingsbetween members of the NegotiatingCommit-tee and theLabor Advisory Committee inpreparation for sessionswith the union.A furtherprogressreport will be issued withthe resumption of negotiating sessions onJanuary 2.In theDecember30 issueof Caltrux the follow-ing appeared:LABORNATIONAL LABOR PICTUREAs reported in Caltrux,negotiationswith theTeamsters Union were adjourned December20, and will be resumed in Chicago onJanuary2.The Labor Advisory Committee will be insession during these negotiations and a meetingoftheExecutivePolicyCommittee isscheduled for Tuesday January 7, in St. Louis,Missouri.As reported in the nation's press,Hoffa hasbeen granted a postponementof his Nashville,Tennessee,trial from January 6, to January 20,1964, and it is presumed that negotiations ses-sions will be continuous until that date.Upon resumption of these sessions a furtherprogress report will appear in these pages.Under date of December 2, 1963, the WesternMaster Freight Division sent by registered mail toSvensson,at itsYuma, Arizona,terminal facilities,printed copies of "proposals for the National Over-the-Road Agreement and the NationalCityCartageand Dock Agreement" with a letter reading as fol-lows:b1Enclosed, please find proposalsfor the Na-tional Over-the-Road Agreement and the Na-tional City Cartage and Dock Agreement.The Western Master Freight Division and allLocal Unions,in the Eleven Western States,concerned with National Freight Agreementnegotiations wish to draw special attention tothe following clause contained in the followingproposal:"The Union reserves the right to make suchamendments,additions,deletionsand cor-rections in this proposal during the course ofnegotiations as it may deem appropriate."Under date of December2, 1963,an identicallyworded letter and enclosures weresent to LA-Yuma,at its Los Angeles, California,terminalfacilities.52" The registered return receipt indicates that this letter and enclosureswere received by the addressee on December 9, 1963." The registered return receipt indicates that this letter and enclosureswere received by the addressee on December 6, 1963."Namely,King of Local 468,Merrill of Local 692, Shepard of Local180, Mendenhall of Local 81,Rohrer of Local 190;Bath of Local 961,353Under date of December 13, 1963, the FreightDivisionwrote LA-Yuma,at itsYuma, Arizona,terminal facilitiesas follows:This will acknowledge your letter of December6,1963,dealingwith the matter of LOSANGELES-YUMA FREIGHT LINES as being a partyto the OVER-THE-ROAD SINGLE MAN & SLEEPERCAB SUPPLEMENT AGREEMENT for their em-ployees in the jurisdictionsof Local 224, LosAngeles, whose work properly comes withinthe provisions of the Supplemental Agreementnamed.LOS ANGELES-YUMA FREIGHT LINES has previ-ously given power of attorney to your Associa-tion for the Master Freight Agreement,Pickup& Delivery, Local Cartage & Dock WorkersSupplemental Agreement and the Over-the-Road Single Man & Sleeper Cab SupplementalAgreement with Local 898, El Centro.It is the Union's position that an Employer whois party to a particular supplemental agreementisa party to that particular supplementalagreement for all operations coming under thatparticularagreement anywhere within theEleven Western States area, qualified only bythe terms and conditions of Article 8, Section4,Change of Operations; and subject to thelimitationsofArticle2,Section 3, Non-Covered Unit, of the Master Freight Agree-ment.This letter signifies approval by the WesternMaster Freight Division but is not to be con-strued as a waiver of the position set forthabove.Under date of December 17, 1963, CTA wroteLA-Yuma at its Yuma, Arizona, terminal facilities,as follows:We have been informed by Teamster LocalUnion No. 224, their letter dated November 8,1963, and the Western Master Freight Divisionof the Western Conference of Teamsters, theirletter of December 13, 1963, that they concurin your labor power of attorney to CaliforniaTrucking Association covering theWesternStatesArea Over-the-Road Single Man &Sleeper Cab Supplemental Agreement.C. The1964-67ContractNegotiationsOn October 31, 1963, ameetingof the Union'sNational Over-the-Road & City-Cartage Policy &Negotiating Committee" met at the headquartersCavanoof Local 174,Hoffmanof Local 287,Shearinof Local 137, Wag-goner of Local104 The Committee's alternate representatives were Latterof Local 222; Whitney of Local 690,Downingof Local 17, Blackmarr ofLocal 208,Yandellof Local 224,Burkeof Local 85,Edgarof Local 162,and Kiserof Local 386354-128 O-LT-73 - pt. 1 - 24 354DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Western Conference of Teamsters. There,after discussion had been had with respect to thesuggested contract proposals which the various lo-cals affiliatedwith the Western Conference hadsubmitted, the National Policy Committee con-solidated said recommendations "into one proposalfor the Western States." The Committee then for-warded the finished product to the Teamsters Wash-ington,D.C., international headquarters.On November 6 and 7, 1963, the Union's 40-manNational Negotiating Committee, which was com-posed of ten representatives from each of the fourconferences comprising the International54 met atthe Teamsters international headquarters in Wash-ington,D.C. The 40 representatives at that meet-ing compiled into two documents, the WesternConference's October 31, 1963, proposals and theproposals submitted by the Eastern, Central, andSouthern Conferences. This compilation becamethe basisof the Union'sNationalOver-The-RoadFreight and their National Local Cartage and thePick-up contract demands and were submitted toTEI on November 22, 1965.55On November 22, 1963, six authorized represen-tatives ofTEI andseven authorized representativesof Teamsters International met in Miami, Florida.At thismeeting theUnions handed to the TEIrepresentatives two printed booklets. One bookletcontained the Teamsters proposed Over-The-Roadagreementand the other its proposed City Cartagecontract.56The parties then engaged in somegeneral discussion of the proposals as well as towhat the"ground rules"were to be at theforthcomingnegotiationswhichwere set forDecember 10, 1963.57The TEI Executive Policy CommitteeS8 and itsNegotiating CommitteeS9 met inChicago,Illinois,sometime prior to December 10, and discussed theUnion'sNovember 22 proposals. Subcommitteeswere then formed and specific items of the Union'sproposal were assigned to each subcommittee withinstructions to prepare counterproposals.Pursuant to agreement at the Miami Novembers'Namely, the Eastern,Central,Southern,and Western Conferences" Under date of November12, 1963,the Teamsters International for-warded to the Western Conference and to each of the latter's affiliated lo-cals printed copies of the proposed National Over-The-Road MasterFreight agreement and the proposed National Local Cartage agreementswhich had been approved by the Teamsters NationalPolicyCommittee atthe aforementioned Washington,D C , November 6-7 meetingUnder date of December 2, 1963,the Western Master Freight Divisionsent to each employer,including LA-Yuma and Svensson,in the 11Western States, covered by 1961-64 agreements here involved,printed co-pies of the above referred-to proposedOver-The-Road and the LocalCartage agreements The registered return receipts indicatethat LA-Yumareceived its copies on December6, 1963,and Svensson received its 3 dayslater6°Additional printed copies of these proposals were mailed by the Team-stersto CTAand all the other members of TEIs' The TEI representative also queried the Teamsters'representatives asto the meaning of "Legal" which appeared under Articles 42 and 43 of theproposed Local Cartage agreement The Teamsters representatives replied22, 1963, meeting, the TEI negotiating committee80and the Union Negotiating Committee81 met at theEdgewater Beach Hotel in Chicago,Illinois,onDecember 10, 1963.82 After certain preliminarieshad been had, such as posing for the TV camerasand the like, the TEI and the Teamsters representa-tivesexchanged lists containing the names forwhom the respective parties had received powers ofattorney to act on their behalf. The TEI list con-tained the names of some 19 employer-associations,includingCTA, and the Teamsters list consisted ofthe namesof certain locals of the four TeamstersConferences, including theWestern Conferenceand its affiliated locals.The actual across-the-board bargaining began onDecember 11, at the aforementioned hotel andcontinued daily until December 18, when the ses-sions recessedfor the Christmas holidays.The Union's Over-The-Road proposal was usedprimarily as the basis of discussion.Thisprocedurewas adopted because, as Zwingle testified,"Therewere alot of Articles in this Over-The-Road Agree-ment that were common to the Pick-up andDelivery Agreement."Article by article of the aforesaidagreement,although not necessarily in chronological order,were fully discussed at these bargaining meetings.At the conclusion of each day'sbargaining ses-sion, the TEI committee would report the hap-penings of the day's work to its TEI 50- or 75-member Advisory Committee which was in con-tinuous session and housed at HiltonInn, in Au-rora,Illinois,located some 50 miles from Chicago.The Advisory Committee would then instruct theNegotiationCommittee as to what position itshould take at the nextday'sbargaining session.TheUnions'negotiatingcommitteewouldlikewise report to its 40-man committee,which washoused in the same hotel at which the bargainingsessionswere taking place, at the conclusion ofeach day's bargaining session.On January2, 1964,the parties again met at thesame hotel.The procedure which prevailed at thethat the wording to be inserted in said articles was to be draftedby legalcounsel for the respective partiesConsisting of some 50or 75membersConsisting of some 5 or 6 members This committee was selected bythe AdvisoryCommittee from among its own members.°0Namely, Zwingle of San Francisco,California, Howard Miller of Pitt-sburg, Pennsylvania,SidneyUpsher of Oklahoma City, Oklahoma,Joe Hallof Charlotte, North Carolina, and TheodoreBauerof TerreHaute,Indiana61Among them,Hoffa, Roy Williams representingthe Central Con-ference, Walter Shea,representing the Eastern StatesConference, MurrayMiller representing the Southern StatesConference, Vern Milton and TedMerrill representing the Western StatesConference" Also present that day for negotiations,but not represented by TEI,were employers'representatives from the Detroit steel haulers group, fromthe St.Louis local cartage group, from the Trans-American Freight Linesgroup and from the Cleveland local cartagegroup Therecord does not dis-close whether these representatives actually negotiated a contract with theTeamsters However,the record is clear thattheydid not participate in anyTEI-Teamstersnegotiations LOS ANGELES-YUMA FREIGHT LINES355December 10-18 sessions was continued, includingnightly conferences between the parties' negotiat-ing committees and their respective larger groups.The January 15, 1964, bargaining sessions con-tinued until about 4 or 5 o'clock of the morning ofJanuary 16 at which time the parties, in thepresence of the two negotiating committees, signeda three-page memorandum63 embodying, subject toratification by the TEI "Executive Policy Commit-tee,"64 the respective employer-associations, thePolicy Committee of the National Over-The-Roadand City Cartage Negotiating Committeefi5 and theLocalUnions.The memorandum of agreementstates, among other things, that the parties agreedto all the terms and provisions of three writtendocuments entitled (1) "National Master Agree-ment covering Over-the-Road and Local CartageEmployees of Private, Common, Contract andLocal Cartage Carriers for the period of February1, 1964, to March 31, 1967"; (2) "MemorandumAgreement of Amendment of Amendments toRoad Supplement for the period 1964-1967"; and(3) "Memorandum of Agreement of AmendmentsofLocalCartage Supplements for the period1964-1967."Each of the above documents provided, "Theparties shall have the right to correct errors, omis-sions,and ambiguities, tomake grammaticalchanges and to rearrange articles and sections priorto final printing of National Master Agreement andall supplements thereto."The TEI negotiating committee as well as theTeamsters negotiating committee were in constantcommunication throughout the January 15-16 bar-gaining session with their respective "larger com-mittee" and each negotiating committee, from timeto time, was given by its respective "larger commit-tee" additional suggestions and greater bargainingauthority. So, as Raymond F. Beagle, Jr., generalcounsel for TEI who was present throughout theentire1963-64 bargainingmeetings, testified,"when the Employer Negotiating Committee ex-ecuted [the three-pageMemorandum of Agree-ment] they knew they were within the authoritythat had been granted them by the Policy Commit-tee (the larger committee) through constant weekafter week after week of authority granted them."Nevertheless, later that morning, January 16, theTEI five-man negotiating committee submitted tothe full 50- or 75-man Advisory Committee thecontracts which the two negotiating committees°$ The TEI negotiating committee as well as the Union's negotiating com-mitteewere in periodic communication with its "larger committees"throughout this January 15-16 sessionAlso referred to herein as the Advisory CommitteeAlso referred to herein as the Union's 40-man committee'E J McCarthy and S E Mansfield, CTA's Chief Director of LaborRelations and AssistantChief of LaborRelations, respectively, were mem-bers of the TEI Advisory Committee and were in attendance throughoutthe aforesaid TEI-Teamsters,December-January bargaining sessions in-cluding the meeting which ratified the aforementioned Memorandum ofAgreement°'These items were garnishments,mileage reduction,vacations,logging,had agreed to, for its consideration. The AdvisoryCommittee then met and, after considerable discus-sion,from about 11 o'clock that morning, January16, until about 5 that afternoon, with a break ofabout an hour for lunch, ratified the said memoran-dum agreement. Zwingle was then instructed to im-mediately notify Hoffa that the TEI Advisory Com-mittee had approved the memorandum of agree-ment66 At or about 5:30 p.m., Zwingle telephonedHoffa and told him of the ratification.The Teamsters 40-man committee, by voice orrollcall vote, unanimously approved the Memoran-dum of Agreement prior to its being signed by thenegotiatingcommittee at or about 4 a.m. on Janua-ry 16. This approval was given after a lengthydiscussion and subject to the acceptance by TEI ofcertain minor changes.ThisMemorandum of Agreement left certainitems to be clarified as to verbiage, by legal counselfor the parties. The items, themselves, were ac-ceptable to both parties but each desired to have itscounsel draft the "contractlanguage" to be used.67On or about January 20, 1964, the Freight Divi-sion sentto each local affiliated with the WesternConference a copy of the Memorandum of Agree-ment adopted on January 16.At a meeting called by the Freight Division andheld in San Francisco on January 24, 1964, ofrepresentatives of all the locals affiliated with theWestern Conference, three votes were taken withrespect to the agreements reached in Chicago onJanuary 16. The National Master Over-The-Roadand Local Cartage Agreement was unanimously ap-proved; the Over-The-Road Supplement Agree-ment was unanimously approved; and the LocalCartage Supplemented Agreement was approvedwith two localsdissenting.The membership of the various locals affiliatedwith the Western Conference then voted either atthe locals' regular or specialmeeting,upon theChicago January 16 agreements.Similarmeetingsof the membership of the locals affiliated withSouthern, Eastern, and Central Teamsters Con-ferences were held. The results of these meetingswere communicated by the locals to their respec-tive conferences, who, in turn, forwarded the infor-mation to the TeamstersWashington,D.C.,headquarters.68On the first page of the January 20, 1964, issueof Caltrux the following appeared:moonlighting,compensation claims, and the definitionof "Labor UnionAt the meeting of the two negotiating committees held in Chicago onMarch 16, 1964, the parties adopted, with some minor changes, the lan-guage prepared by the parties'respective legal counsel"Local104 voted 390for and 12 against,Local 208 voted 550 for and10 against, and Local357 voted 363 for and67 againstUnder date ofApril 30, 1964,Hoffa wrote to Zwingle and to Beagle that the NationalFreightAgreementhad been ratified by an overwhelmingmajority Underdate of May 11, 1964,Zwingle wrote Hoffa acknowledgingreceipt of Hof-fa's letter and informing him that said agreement had already beenratifiedby the TEI Executive Committee 356DECISIONSOF NATIONALLABOR RELATIONS BOARDNATIONAL LABOR AGREEMENTContract negotiations which have been inprogress in Chicago for the past several weekshavebeen concluded.These negotiationscovered only a National Master Agreement,over-the-road supplements and pickup anddelivery supplements.1.Wage Increases.Hourly rates of pay shallbe increased 28 [cents]per hour over a three-year period in annual steps of 10[cents] - 8[cents] - 10 [cents], effective with the expira-tion of the current agreements-July 1, 1964.Mileage rates of pay shall be increased 1/4[cents]each year over a three-year period, ef-fectivewith the expiration of the currentagreement-July 1, 1964.2.Cost of Living.The cost of living provi-sions in the currentWestern States AreaMaster Freight Agreement and Local Pickupand Delivery Agreements(Joint Council 7) arenot applicable.A new formula has beennegotiated. The first payment under the cost oflivingprovisionwillnot be effective untilFebruary 1, 1966.3.Health and Welfare Fund. An increase of$3.00 per week in employer contributions tohealth and welfare funds for each employee-$1.00 per week the first year,$1.50 per weekthe second year,50 [cents]1 per week thethird year. Employer contribution in the eventof an on-the-job injury increased from a six-month period to a 12-month period.4.Pension Fund. An increase of $2.00 perweek in employer contributions to pensionfund for each employee-$1.00 per week thefirst year,no increase the second year, $1.00per week the third year.Employer contributionin the event of an on-the-job injury increasedfrom a six-month period to a 12-month period.5.Vacations.Employeeswhohavecompleted 16 years or more of service shallreceive four weeks' vacation with pay. Thisrepresents a reduction from the current qualifi-cation of 18 years of service.No change incomputations.6.Subsistence. (Over-the-Road and SleeperOperations) (Single Man). Increased to $4.75.7.Layover.(SleeperOperations) The 15hours layover at the layover point has beenreduced to 13 hours.8.Holidays. Remains unchanged.9.Reno Over-the-Hill Supplement. Hourlyrates of pay shall be increased 28 [cents) perhour over a three-year period in annual stepsof 10 [cents] - 8 [cents] - 10 [cents], effectivewith the expiration of the current agreement-July 1, 1964.This wage increase applies on thefirst eight hours only of the 10-hour guarantee.10.Expiration Date.A uniform expirationdate for these agreements is March 31, 1967.This applies to all areas in the United States,including the Chicago Cartage area whichpreviously had expired December 31, 1963.Other supplemental agreements affecting theWestern States Area and,in addition, thosespecializedagreements affectingCaliforniaoperators have yet to be negotiated.The Labor Advisory Committee of TruckingEmployers,Inc.,willbe called into sessionwithin the next week or 10 days to assist inpreparing final drafts of the negotiated agree-ments.Between January 16 and February 21, 1964, theTeamstersWesternConference forwarded toRespondent,CTA, and all the employers and to theemployer-associationslocatedwithinthe11Western States area who were parties to, or werebound by the 1964-67 negotiations,"flat copies onlegal size paper"-to use CTA'sAssistant Directorof Labor Relations S. E. Mansfield's description-of the agreements reached and initialed at theChicago January 15-16, 1964, bargaining session.On February 21, 1964, R. S. McIlvenman,chair-man of the TEI Western States Labor AdvisoryCommittee,telegraphedCTA andthe other 11Western States employer-associations from whomTEI had received powers of attorney to attend ameeting with Teamsters Western Conference to beheld in San Francisco on February 27 and 28. Thetelegram further stated.that the employer-groupwould meet separately on February 26, at a placeto be designated later.On February 26, about 15 persons representing11Western States employer-associations met in theSir Francis Drake Hotel, San Francisco.Mcllven-man chaired the meeting.After Zwingle had givena "run-down"of the Chicago negotiations and hadoutlined the agreements reached with the Team-sters, discussion was had with respect to the provi-sions of the agreements reached in Chicago. Thediscussion was centered around the"flat copies" ofthe Chicago agreement which the Teamsters hadpreviously distributed to all interested parties.The followingmorning,February 27,therepresentatives of the TeamstersWestern Con-ference and of its constituent locals and the em-ployer-group met in the Western Conference of-fices.This joint meeting and the one held the fol-lowing day was for the sole purpose,asMans-field testified, "to make sure that there were notany errors and that the agreed-upon economicitems were put in the proper places; and, that thoseitems that were in the Western Master [agree-ment],such as vacation,health and welfare, and soforth,were inserted in the proper agreements."At the commencement of the aforementionedjointFebruary 27 Teamsters-employersmeeting,the Teamsters group handed to each employer-representative a copy of the National Agreementtogetherwithcopiesof various supplementsthereto. The employer-representatives after some LOS ANGELES-YUMAdiscussion with the Teamsters representatives, thesubject of which is not here pertinent, left the meet-ing and returned to their hotel where they "pairedoff" in groups and then carefully compared thedocuments given them that day by the Teamsters.The following day, February 28, the parties metagain at the offices of the Western Conference. Thematters regarding the language of certain contractprovisions; cross references of certain provisions;the correction of typographical errors; the uninten-tional omission of words; and the like were satisfac-torily settled. The parties likewise discussed certaincontract "riders" and those matters were alsosatisfactorily settled.On March 16, 1964, the TEI five-man negotiat-ing committee and its Executive Policy Committeemet the Teamsters negotiating committee and its40-man committee in Chicago and each group ac-cepted the verbiage prepared by the parties' respec-tive legal counsel, who were instructed at theChicago January 15-16 bargaining session to putcertain agreed-to clauses into acceptable legal lan-guage.On May 26, 1964, the same groups who con-ferred at the San Francisco February 27-28 Team-sters-Employers meeting again met at the WesternConferenceoffices.There,thepartieswerepresented with mimeographed or lithographed co-pies of the document which they had corrected atthe aforesaid February 27-28 meeting. After cor-recting a few typographical errors, the documentwas accepted as reflecting the agreements reachedinChicago on January 16, 1964. The documentwas later printed in booklet form and distributed toall interested parties.Under date of February 2, 1964, DonaldWashum, on the letterhead of LA-Yuma, wroteWilliam Dinnie, Jr., a former CTA labor relationsdepartment employee, as follows:"With Reference to our telephone conversationthe other day, we are still having considerabletrouble with the Phoenix Local #104 GoonSquad trying to mix LA Yuma and H. L.Washum & Son Trucking Company under thepower of attorney that was signed in Mr. Mc-Peaks office in September.We operate four different concerns. 1.Svensson Freightlines,which is an ArizonaCorporation operating in intrastate traffic inArizona under #104 jurisdiction. 2. La Yumawhich has power of attorney with the CTA for#224 in LA and #898 in El Centro. 3. HLWashum & Son, a cattle hauling company withno signedcontracts. 4. S & W Ranches, ownedby WR Whitman and operated for him by HLWashum with no signed contracts.Attached is [sic] copies of two letter weFREIGHT LINES357received in the mail yesterday morning from# 104 on a grievance on Wayne Camp involvingH. L. Washum & Son. Camp and three otherdrivers worked on three S & W rigs. Thingsslowed down and we cut Camp off. Not havinga contract we figured if you had four applesand intendedon eatingthree of them youwould naturally eat the three best ones. He hasjoined #104 and they are after us to put himback on according to seniority and give himback pay.1.What action should be taken? H. L.Washum & Son & S & W Ranches have nocontract, nor do they ever intend to have.2.Just how valid is # 104's jurisdiction overus at the present time as far as LA Yuma isconcerned? Nothing has ever been signed with#1004. Do we have to accept #224 & #898transfer into # 104 and if so what is the normalprocedure?3. If we fight them, which we intend to dowe have no doubt there will be a secondaryboycott against Svensson and LA Yuma withina short time. Is there someone in Phoenix youmight know of that could be of help to us inArizona matters?4.Our percentage that McPeaks and SidWasson agreed upon is now being disputed as# 104 refuses to recognize it so all in all wehave our problems.We would appreciate your immediate attentionand consideration to this matter and would likefor you to give us a call collect to 783-3359 atyour earliest convenience. In the meantime wewill prepare a few more questions to throw atyou.Very truly yours,D. WashumOversight:Shouldwe be honoring #104'sauthority as far asus remiting[sic] the mem-bers dues etc to them in Phoenix and thendeducting from the workers check? We neverdid this in the past and this is something theyhave thrown at us.Later in February 1964, H. L. Washum, accom-panied by La Fayette (Lefty) Fletcher (hereincalled Lefty Fletcher), a Respondent foreman, wentto the CTA Los Angeles offices andsaw Dinnie.Washum informedDinnie,to quote from Dinnie'stestimony, "He washaving someproblems with theUnion and wanted to get out" and requested Din-nie'sadvice.Dinnie testified that he advisedWashum:that the contract provided for a withdrawal, Ibelieve it was sixty or ninety days before the0 CTAreceived this letter on February 4 358DECISIONSOF NATIONALLABOR RELATIONS BOARDexpiration of the contract, and we had thepapers that he could do that.But, he wanted to withdraw and I went tocheck and get a stenographer to do it and therewasn't any available, so he cancelled his powerof attorney with two or three of the Unions andIwrote it out in longhand which should be inthe files of California Trucking Association.Dinnie wrote on an undated, unaddressed pieceof 5-by 8-1/2-inch scrap paper the following:This is your authority to cancel our P/Acompletely for the followingwage agree-ments70Local 898Local 224Local WageLine AgreementAgreementLine Wage AgreementUnder date of February 12, 1964, CTA wrote aletter addressed jointly to Master Freight, Local224, and to Local No. 898 reading as follows:71LOS ANGELES-YUMA FREIGHT LINES, PO BOX1428, YUMA, ARIZONA, has cancelled its laborpower of attorney covering the followingagreements:LocalNo.224-Western States AreaOver-the-Road SingleMan and SleeperCab Supplemental Agreement.LocalNo.898-Western States AreaOver-the-Road SingleMan and SleeperCab Supplemental Agreement WesternStatesArea Pickup and Delivery, LocalCartage and Dock Workers SupplementalAgreement.May we have your acknowledgment of theabove.During the entire week of February 19, 1964,Mansfield was in San Francisco attending a regularsession ofthe Joint Western Area Committee, ofwhich he was a committee and panel member;72also attending thissession wereVerne Milton, thecoordinator of the Freight Division and a panelmember of the Joint Western Area Committee, andB.M. Waggoner, a member of the Freight Division70This document was signed,"H L Washum"and, as H L Washumtestified,it solely referred to the power of attorney which he had givenCTA underdate of October21, 1963It is thus clear that W ashum had notrevoked, bysigning this paper, the two December 2, 1963, amendedpowers of attorney which specifically authorizedCTA to actwith respectto the 1964-67 contract negotiations7iTheletter indicates that copies thereof were sentto LA-Yuma and toJointCouncil 42Mansfield testified that it is the establishedpolicy of CTAto notify theaffected unions when a membercancels a CTApower of attor-ney72The panel members of the Joint Western Area Committee adjudicategrievances and other similar matters arising under the various bargainingagreements between the Teamsters and the employers which had not beensatisfactorily settled at a lower level" What significance is to be attached to the name of the company as setExecutiveCommittee, chairman of the JointWestern Area Committee, president of Joint Coun-cil 71, and secretary-treasurer of Local 104.During the course of the week aforementioned,probably on February 13 or 14, Waggoner in-formedMansfield that someone connected withCTA had advised LA-Yuma that LA-Yuma neednot deal with Local 104. Mansfield, not having anyknowledge that such advice had been given byCTA, told Waggoner that he "would contact [his]Los Angeles office and find out just what the con-versationhadbeen."Thereupon,Mansfieldtelephoned Dinnie and,according to Mansfield'stestimony, he told Dinnie, "Mr. Waggoner had ad-vised me that [you] had advised the Los Angeles-Yuma Freight Lines that it was not necessary todeal with Local 104." When Dinnie admitted givingWashum such advice, Mansfield replied, to quotehis testimony:Iadvised Mr. Dinnie that I thought that thiswas improper and the wrong approach, in viewof the fact that nothing had changed except thejurisdictionof the Joint [Western Area] Coun-cils; that the men were still employees of thecompany; that they were still members of theunion; and, furthermore, that we had had, dur-ing that sessionof the Joint Western Con-ference,two decisions involving companieswho were parties to the agreements in one areaand had operations in another area in whichthe employers had taken the position that theywere not covered in the area in which theyclaimed not to have an agreement;and, thatthe Joint Western [Area] Committee had de-cided against the employers in that case; and,that I thought that he ought to point this out tothe company (LA-Yuma) in their dealings withthe local union (Local 104).Mansfield then instructed Dinnie to immediately in-form Washum that his previous advice hadbeen er-roneous and that Dinnie should tell Washum whathe (Mansfield) just told him (Dinnie). The sameday,Dinnie telephonedWashum, who was inYuma, and told Washum what Mansfield had saidregarding this matter.Under date of April 23, 1964, H. L. WashumwroteDinnie the following letter which wasreceived on April 27:73forth on the letterhead of this document which was received in evidence asRespondent's Exhibit 92, is not disclosed by the record Throughout theentire proceeding,Respondent has taken the position thatLA-Yuma hadno Phoenix terminal facilities and did no direct business there, thatSvensson has its main terminal facilities in Phoenix,and whatever businessLA-Yuma didin Phoenix was done through Svensson All documents bear-ing the letterheadof LA-Yuma offered in evidence-whether received orplaced in the rejected file-read as followsWASHUM BROTHERSLOS ANGELES-YUMA FREIGHT LINESMAIN OFFICE P 0 BOX 1428-PUMA, ARIZONA-Su3-3359 LAOFFICE, 1819 soSOTO STREET-LOS ANGELES23, CALIF-AN 8-8486 LOS ANGELES-YUMA FREIGHT LINESAttached are copies of letters to #208 and#357 advising them that according to Article36 of the Western States Area Master FreightAgreement that we desire to terminate ouragreement effective mindnight[sic]of June30, 1964.Please use this letter as your authority to can-cel all labor Powers of Attorney with #208 and#357 effectivemidnightof June 30, 1964.The record is manifestly clear that this letter couldonly have referred to (1) the document preparedbyDinnie in February 1964, and signed byWashum at CTA in the presence of Dinnie andFletcher; (2) the power of attorney to MTA datedSeptember 26, 1956,and signedby "H. L.WashumPartner;" (3) the power of attorneyto CTA datedSeptember 7, 1963, and signed by Washum; and(4) the power of attorney to MTA, signed by J. M.Clint,and receivedby MTAinAugust1953. Therecord is equally clear that there were no otherpowers of attorney offered in evidence,or any oralor documentary evidence with respect to any otherpower of attorney executed by Respondent refer-ringspecifically to Locals 208 and/or 357, otherthan those dated December 2, 1963. It thus followsthatWashum's April 23 letter did not in anymanner affectthe validity of the two December 2,1963, CTA powers of attorney.Under date of April 27, 1964, CTA sent a letteraddressed jointly to the Freight Division and Local208 reading as follows:LOS ANGELES-YUMA FREIGHT LINES, PO BOX1428,YUMA,ARIZONA,(FifthStreetatAlameda, Los Angeles),has cancelled its laborpower of attorney with California Trucking As-sociation which covered its operations underthe following agreement with Local No. 208:Western States Area Pickup and Delivery,Local Cartage and Dock Workers Supple-ment Agreement.74By letter dated April 27, 1964, Local 208 wroteWashum as follows:We are in receipt of your letter of April 23,1964, advising your Company desires to ter-minate our agreement effective midnight, June30, 1964. Your letteralso statesthat youdesire to negotiate changes and revisions in thecontract commencing July 1, 1964.We are attaching a copy of a letter sent to"The postscript appearing on the copy of this letter which was sent toRespondent reads:"Mr. Washum-Our records do not indicate that wehave ever had your labor power of attorney covering agreement withTeamsterLocal No 357,Los Angeles "78ThisSeptember13, 1963,letter,which wasreceived byRespondent inthe regular course of the mails, readsYOU ARE HEREBY NOTIFIED that the NATIONAL OVER-THE-ROADAND CITYCARTAGE POLICY AND NEGOTIATING COMMITTEE,the WESTERN MASTERFREIGHT DIVISION OF THE WESTERN CONFERENCE OF TEAMSTERS, and theundersignedLOCAL UNION,as bargaining agents for the involved em-359your Los Angeles Office on September 13,1963, via RegisteredMail. Ibelieve this letteris self-explanatory.75Under date of September 19, 1963, CTA wroteLA-Yuma,as wellas all its other members fromwho it had received labor powers of attorneys ex-plainingthe import of the above-quoted Local 208letter.The CTA letter, after remarking, "Laborpower of attorney members need not acknowledgethe [Local 208] notices or take any action upontheir receipt," then continued:Anticipating some time ago that the Team-stersmight well invoke the "National Agree-ment" clause(in most industryagreements na-tionwide),and inorder to be organized na-tionally to better cope with any eventuality,C.T.A. joined with other industry bargaininggroups in formingTrucking Employers, Inc.,which will represent the trucking industry innationalnegotiations.C.T.A. is actively and well represented ontheExecutivePolicy,AdministrativeandLabor Advisory Committees of Trucking Em-ployers, Inc. (See CALTRUX September 23for list of C.T.A. representatives.)A negotiating Committee has not beenselected at present, however, suchselection ison the agendaof the Executive Policy Commit-tee whichwill meet inChicago next week.In orderforTrucking Employers, Inc., torepresentyou in thesenationalnegotiations,C.T.A. will need further authorization fromyou. A form for this purpose is being preparedand will be sent to you within the next week or10 days.... ,Since you failed to appear at these negotia-tions, the only negotiations that Local 208 willbe involvedin isThe National Master FreightAgreement,SupplementalAgreement andRiders that have already been negotiated.We hope in the near future, not later thanJuly 1, 1964, we can meet at your Office tohave these Agreements signed.No reply wasmadeto above-quoted Local 208letter.Infact,no reply was necessary, forWashum's April 23 letter merely referred to the1961-64 contracts, which by their terms were toexpire on June 30, 1964, and not to the two CTADecember 2, 1963, powers of attorney nor to anyactions takenby CTA pursuant to said powers ofattorney.ployees, desire to negotiate changes or revisions in the Western StatesAreaMaster Freight Agreement, all Supplements and Riders for thecontract period commencingJuly 1, 1964, andto enter into a NationalAgreement as provided in Articles26, 27, and 36 of theArea MasterAgreementIf you will notbe represented in such negotiations by anyof the Employer Associations who are parties to the Area Agreement,and desire individual notice of the time and place of future negotiatingmeetings,please advise the office of the WESTERN MASTER FREIGHTDIVISION OF THE WESTERN CONFERENCE OF TEAMSTERS,FloodBuilding,Room 605, 870 Market Street, San Francisco,California 360DECISIONSOF NATIONAL LABOR RELATIONS BOARDD. The Transfer of JurisdictionUnder date of November 16, 1962,TeamstersJoint Council 71 wrote Joint Council 4276 as fol-lows:Joint Council 71 is addressing this communi-cation to you making reference to the allot-ment of jurisdiction as it presently exists inYuma County.You will recall that some timeago this Joint Council requested that all of theTeamster jurisdiction presently held by Local898 be allotted to Joint Council 71 and a jointcommittee representing the two involved JointCouncils was appointed to study and makerecommendations on this request,atwhichtime Joint Council 71 amended its request toprovide that only the jurisdiction involving thesand and gravel plants in Yuma County be al-lotted to it.As of this date,Joint Council 71 is renewingits request that it be granted all Teamster ju-risdiction involving Yuma County in Arizona.We feel that favorable consideration of thisrequest would be of mutual advantage to bothJoint Councils,the local unions and member-ship involved.We would appreciate an early reply advisingas to the thinking of Joint Council 42 withreference to this subject matter.Under date of January 8, 1963, Joint Council 42wrote Joint Council 71 that its November 16, 1962,letter had been presented to the Executive Board atits January 4 meeting and that the matter was stillunder consideration.In or about the summer of 1963, Joint Council42 granted the request of Joint Council 71 as con-tained in its letter of November 16, 1962.77Under date of August 27, 1963,Hoffa wroteJoint Council 71 that Local 467, based in SanBernardino,California,and Local 898,based in ElCentro, California,had appealed Joint Council'stransfer of jurisdiction,and that he had appointed athree-man panel "to hear the dispute"at 10 a.m.on September 5, 1963, at the Los Angeles head-quartersof Joint Council 42. The concludingparagraphs of the letter state that the panel wastomake a report,with recommendation, on theissues raised by the appeal to the Teamsters Gen-eralExecutive Board,that the latter will thenconsider and decide the matter,and that its decisionshall be fixed and binding upon all parties.Under date of September 27, 1963,John F.English,Teamsters general secretary-treasurer,'°A Teamster Joint Council is composed of Teamsters locals within acertain designated area and exists for the purpose of administratively coor-dinating the work and objects of the locals within its jurisdictional area" The record does not disclose the date of this action B M Waggoner,president of Joint Council 71, testified that it took place in late summer orearly fall of 1963 The incidents which followed the transfer of jurisdictiondisclose that jurisdiction was transferred prior to August 27, 1963.wrote Joint Council 71. The pertinent portion ofthe letter reads:The Board further ruled that the decision ofJoint Council 42 be upheld relative to the ac-tion taken with respect to transferring mem-bers in Yuma to the appropriate Local withinthe jurisdiction of Joint Council 71.... the members [now] in Local 898 should betransferred to the appropriate Local Union inJoint Council 71, Phoenix,Arizona.Pursuant to the action taken by the General Execu-tiveBoard,Joint Council 71, subsequent to Sep-tember 30, 1963, assigned to Local 104 the pickupand delivery drivers and the line drivers based inYuma.B.W. Waggoner,President of Joint Council71and secretary-treasurer of Local 104, uponcompletion of the transfer,instructed Glenn Jones,a Local 107 business agent,to go to Yuma, contactthe Teamsters members employed there,to informthose members of the transfer of jurisdiction whichwould become effective on January 1, 1964, to ar-range for those who desired to transfer into Local104, to receive applications from any qualified non-members who desired to become members, and toinitiate the new members into Local 104.78On December 16 or 17, 1963, Jones, accom-panied by Kenneth Holshaw,a Western Conferenceorganizer, met with H. L. Washum,Don Washum,and Foreman Lefty Fletcher in Respondent's Yumaterminal facilities.After introductions had beenexchanged,Jones informed the Washums that thejurisdiction of the Yuma-based truckdrivers, includ-ing Respondent's,had been transferred to Local104; that thereafter Local 104 would administer theTeamsters bargaining agreements then in effect, in-cluding all riders and supplements thereto, handleall grievances arising under said agreements, and ifany grievances arose under said agreements whichcould not be settled at the lower level suchgrievances would henceforth be handled by theJointCouncil71.Jones then informed theWashums that in the future all pension,health, andwelfare contributions for Respondent's employeesshould be sent to the Phoenix,Arizona, offices han-dling such contributions,together with a notationthat said employees were Local 104 members.Jones also advised the Washums that he intended tohold a meeting that evening in his motel room andrequested them to so advise Respondent's em-ployees.79That evening,either December 17 or 18, JonesandHolshaw held a joint meeting with some'" Jones was particularly assigned to Respondent's employees.The threeother Local 104 business agents were assigned to persons employed byother Yuma-based employers engaged in the trucking industry" The same day, Jones also visited certain other Yuma freight haulingcompanies and explained to their representatives the transfer of jurisdic-tion and all matters pertaining to it and also requested that they advise theiremployees to meet with him that evening in his motel room. LOS ANGELES-YUMA FREIGHT LINES361respondent employees and some employees ofother Yuma freight hauling companies.On the fol-lowing day,Jonesmet with various groups oftruckdrivers who were unable to attend the previ-ous evening'smeeting.At the aforesaid eveining meeting and at hisgroup meetings,Jones explainedthat Local 104had been granted jurisdiction over certain Yuma-based truckdrivers;that commencing on January 1,1964, Local 104 would represent those employeescovered by the then-existing Teamsters agreementsincluding the riders and supplementsthereto; thatLocal 104 wouldadminister said agreements; andthat the Yuma employers involved would afterJanuary 1, 1964, be obliged to send their respectivepension and welfare and health contributions to thePhoenix,Arizona,administrative offices handlingsuch matters.At the aforementioned evening and groupmeetings,13 of the then 15 respondent employeesin the units hereinabove found appropriate signedapplications for transfers to, or for membership in,Local 104,80 and paid the required fees.E.Respondent-Local 104 Dealings After January1, 1964Under date of January 3, 1964, Local 104 wroteLA-Yuma as follows:Enclosed isthe billing for Union dues foryour employees who were recently transferredto this Local Union.Please makethe deduc-tions on this billing immediately and remit tothis Local Union.In the future you will receive a billing on ap-proximately the 25th of each month. Pleasemake the deductions out of the first pay day ofthe following month, as listed on the billing,and remit such monies to this office as soon aspossible thereafter, along with one copy of ourbilling.Any deviation, such as an employee havingbeen terminated or off sick so that the moniescannot be deducted, please draw a line throughhis name and make a notation out to the sideas to why such deductions were not made.81The employees for whom deductions were to bemade werePatrick Allen (balance ofinitiation feesplus January and February 1964 dues), EddieBeltram(January and February dues), RaymondFrist (balance of initiation fees plus January andFebruary dues),RayMartin (assessment andFebruary dues), and James Umpfress (January andFebruary dues plus assessment). sLA-Yuma deducted the requested amounts fromthe wages of the six named persons and remitted itscheck for $115.50 to Local 104 on or about Janua-ry 20, 1964, despite the fact that four of them wereSvensson employees.Under date of January 15, 1964, Joint Council42 wrote Respondent (the addressee was WashumBrothers) as follows:Please be advised that Joint Council ofTeamsters No. 42 has awarded Yuma, Arizonaterritory to the Teamster Local Unions locatedin Phoenix, Arizona. This action was taken onJune 7, 1963. Health and Welfare premiumson your employees who are effected [sic] bythischange should be paid into the SouthWestern Teamsters Security office, 1229 North1st Street, Phoenix, 4, Arizona.83Commencing in January 1964, and continuingfor severalmonths thereafter,Respondent (1)established a single seniority board for all Yuma-baseddrivers,which included LA-Yuma andSvensson drivers; (2) paid into the pension andhealth and welfare trust funds the monthly pay-ments called for under the 1961-64 contracts; in-dicated with its remittance of the aforesaid pay-mentsthat said payments were to be credited to theaccount of Local 104; and (3) forwarded said re-mittances to the Phoenix, Arizona, headquarters ofthe agency handling said payments for Local 104.54Respondent also, during the aforesaid period,deducted from the wages of the employer-membersof Local 104 dues owing Local 104 for said em-ployees and forwarded the money to said local;complained to Local 104 about the misconduct ofcertain of its employees and sought Jones' help inthat regard; discussed with Jones the alleged unwar-ranted layoff of Bennie Fernandez; discussed withJones grievances regarding the pay problems of cer-tlDNamely,Frank GillEddie QuirozBennie R.FernandezRay MartinezJames UmfressBuford ZimmermanPatrick AllenBill BabbWayne M CampEddie BeltronRaymond FirstVerylMalbergRay Whitley51Although the letter was addressedto LA-Yuma it referred to bothSvenssonand LA-Yuma employees.Enclosed with the above-quoted letter were"assignment of wages"authorizations signed by each of above-named employees. Arizona being aso-called right-to-work state,"assignment of wages"authorizations areused in lieu of the customary dues-checkoff authorizations.The assignment of wages of Umfress and Beltram(each dated December20, 1963)was directedto LA-Yuma,and the assignment of wages of Mar-tinez, Gill, Frist, and Allen(each dated December20, 1963)was directedto Svenssons,There appeared in the lower righthand corner of this letter(a photoco-py) a notation reading,"Neverrecd by LA-Yuma orWashum Bros."Daniel F Gruender, a former Respondent counsel, testified that hereceived this document from Pavone prior to the November 1964representation proceeding involving Local 104 and Respondent, that heand Pavone(then vice presidentof Svenssonand labor relations consultantfor both Svenssonand LA-Yuma)were then acting on behalf of Svenssonand LA-Yuma jointly in said representation proceedings,and that Pavonetold him he had received the letter from a union business representative.s' Prior to the jurisdictional transfer on January 1, 1964, Respondentsent its pension and health and welfare remittancesto the LosAngeles,California, headquarters of the agency handling said payment for Local898. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDtain employees; discussed with Jones Eddie Quiroz'vacation grievance; and complained to Jones aboutA. J. Fletcher'smisconduct and sought Jones' helpwith respect thereto.Aboutmid-January 1964, Jones told DonWashum that Wayne Camp, a LA-Yuma driver,had signed a Local 104 authorization card; that thedrivers had complained to him that they were hav-ing to spend too many hours picking up cattle inYuma before proceeding to Los Angeles with theirtrucks, unloading the trucks in Los Angeles, andwaiting for a return Yuma load, without beingreleased fromduty by the Los Angelesterminalmanager in order to go to a hotel for some sleep.Don Washum, after stating that he had knowledgethat such was the situation,promised to look intothe matter. Don Washum and Jones also discussedon this occasion the advisability of having oneoverallseniority list for the LA-Yuma's andSvensson'sdock and pickup and delivery drivers.As a result of this discussion, Respondent, aboutmid-January 1964, establisheda singleseniorityboard for the Yuma-based LA-Yuma and Svenssondrivers.About mid-January 1964, Jones telephoned fromPhoenix to Don Washum in Yuma and complainedabout the recent discharge of Bennie Fernandez.Afterdiscussing the pros and cons of the discharge,Washum agreed to reinstate Fernandez.Shortlythereafter,Fernandez was reinstated.During January 1964, Jones complained to DonWashum that Eddie Quiroz, an LA-Yuma linedriver,was only given 2 weeks' vacation paywhereas under the 1961-64 bargaining contractsQuiroz was entitled to 3 weeks' vacation pay. DonWashum agreed to look into the matter. He did soand Quiroz was given an additional week's pay.On or about February 13, 1964, LA-Yuma for-warded to Local 104 its check for $61 being thetotal amount of March dues deducted from thewages of the above-named six employees as per the"billing" Local 104 sent LA-Yuma.On February 17, Jones, accompanied by HoraceManning,president and assistant business agent ofLocal 104, conferred with the two Washums andLefty Fletcher in Respondent's Yuma offices aboutthe dischargesof Wayne Camp and A.J.Fletcher85and the layoff of Benny Fernandez, three LA-Yumatruckdrivers. In reply to Jones' request to put theabove-named menback to work, H. L. Washumreplied,and Don Washum repeated his father's re-marks, that Respondentwas a CTA member, thatthey paid CTA for advice, that they intended to fol-low CTA's advice, and that CTA had advised themthat they need not recognize Local 104 as arepresentative of Respondent'semployees. Jonesthen said that CTA had given them bad advice andB8A J Fletcher is the son of Lefty Fletcher who, in turn,is a nephew ofH L W ashumB° It will be recalled that on February13 or 14,Mansfield instructed Din-nie to immediately inform H L Washum that Dinnie's advice was errone-the Washums should recognize and deal with Local104. H. L. Washum replied that Dinnie had advisedhim that then-existing contracts "did not followfrom one Local Union to the other" and henceRespondent did not have a binding contract withLocal 104 and therefore he would not recognizeLocal 104. H. L. Washum further stated thatRespondent would not go through the grievanceprocedure with respect to the grievances Local 104had previously filed, or was about to file, on behalfof the above-named threemen."Jones then askedDon Washum why A. J. Fletcher was fired. DonWashum replied that Fletcher took too long on acertain stated trip to Los Angeles and then relatedthe details of a certain incident which purportedlyoccurred between Fletcher and the Los Angelesterminal manager.H. L. Washum also remarkedthat Fletcher was just a drunk and that he wouldnot reinstate him. Before the meetingconcluded,H. L. Washum remarked that he was willing to sitdown and negotiate a new contractwith Local 104.Jones rejected the suggestion.Under date of February 18, 1964, Local 104'wrote the following letter to LA-Yuma:This will be Local 104'srenewed requestthat we be recognized as the bargaining agentfor your Yuma based employees performingwork that is covered by the Pick-up andsDelivery, Local Cartage and Dock WorkersSupplementalAgreementand the WesternStatesAreaOver-the-Road SingleMan andSleeper Cab Supplemental Agreements, andfurther, that you comply with the terms andprovisions of the above referred to Agreementsin their entirety.We refer you to Article 25 of the WesternStates Area Master Freight Agreement.This will also be Local 104's request thatyou:1.Furnish an itemized statement of earningsfor each employee that is not attached to thecheck.2.Post a current Seniority List, both Localand Line, of all employees holding seniorityand forward copies to the Union office.3.Put the Sign-in sheet back in use.4.Maintain the heaters in your powerequipment in a proper working order.During the first week of March 1964, Jones andHorace Manning met at the Yuma terminal officeswith the two Washums and Lefty Fletcher. Jonesopened the meeting by stating that the Trucking In-dustry-Joint State Labor-Management Committee(formerly Area Joint Labor-Management Commit-tee) had held a hearing on the three grievanceswhich Local 104 had filed with that Committeepursuant to the termsof thebargaining contractsous, that Dinnie should tell Washum that he was bound by the contracts re-gardless of the transfer of jurisdiction,and that Dinnie so informedWashum that day LOS ANGELES-YUMA FREIGHT LINES363then in force. The grievances were (1) with respectto LA-Yuma's refusal torecognizeand bargain withLocal 104 as the representative of the employeesinvolved'87 (2) the discharge of A. J. Fletcher, and(3) Bennie Fernandez' February 14 layoff. Jonesthen stated thatdecisionsrendered by the Commit-tee were (1) to direct LA-Yuma to recognize andbargain with Local 104 as the representative of em-ployees involved and (2)to reinstateA. J. Fletcherand Fernandez. The Washums replied-each, ac-cording to Jones, was "doing the talking"-andstated, to quote from Jones' testimony, "They hadbeen given information from Mr. Dinnie of theCalifornia Trucking Association that the contractwas not in effect with Local 104." Don Washumthen asked Jones to be permitted to see copies ofthe said committee's decisions so that he couldhave copies made and forward them to CTA inorder to ascertain whether the decisions should becompiled with. Jones replied that Don Washumcould have his copies, and he gave them toWashum.Under date of March 11, 1964, Local 104 wrotethe Freight Division, enclosing copies of the saidfour grievances which had been passed upon by theJointArea Labor-Management Committee onMarch 2, and requested strike sanction, if a strikeshould become necessary to enforce said decisions.The record clearly establishes, and the Trial Ex-aminer finds, that Local 104 was legally assignedjurisdiction over all Yuma-based employees whodesired to become members of Local 104 afterJoint Council 42 had relinquished control over allYuma-based members. The Trial Examiner furtherfinds thatas soonas Respondent was advised of thetransfer of jurisdiction and to the fact that com-mencingon January 1, 1964, it would have to dealwith Local 104 instead of Local 898, Respondentimmediately afforded Local 104 recognition as theexclusivebargainingrepresentativeof the em-ployees involved andcommencingin January 1964,it dealt with Local 104 as such representative to thesame extentithad recognized and dealt with Local898 in administeringthe 1961-64 bargaining agree-mentsin question. It thus follows that Respondent'sFebruary 1964 notice to CTA and its April 23,1964, letter to 208 that it desired to be relieved ofitsobligations under the aforementioned 1961-64agreements availsitnaught. These abortive at-tempts certainly cannot-and do not-releaseRespondent from the 1961-67 agreements inquestion.F.Concluding FindingsThe statutory duty to bargain in good faith im-posed on employers and unions includes the duty to01Copies of the grievances were served onLA-Yuma but they did not ap-pear at the grievance hearings held on March I and 2"s SeeThe Standard Oil Co v. NL R.B., 322 F 2d 40,45 (C.A. 6), HenryISiegel Co, Inc. v N L R.B.,340 F 2d 309, 311 (C A2),NLRB vTulsa Sheet Metal Works,Inc., 367 F 2d 55 (C A.10) See alsoN L.R.B vexecute a collective-bargaining agreement reached.Section 8(d) of the Act expressly defines the duty"to bargain collectively" to include "the executionof a written contract incorporating any agreementreached if requested by either party. 11811This portion of Section 8(d), which was added bythe 1947 Amendments, codifies the decisions undertheoriginalAct inH. J. Heinz Company v.N.L.R.B.,311U.S. 514, 523, 524. This samerequirement applies to a multiemployer agreementreached with a union by an authorized representa-tive of the employer, acting on his behalf.89 Indeed,itisparticularly important that the statutoryrequirement respecting the execution of agree-ments reached be enforced with respect to mem-bers of a multiemployer bargaining unit. Bargainingin this situation affects a large number of employersand their employees. The effectiveness of such bar-gaining depends in large measure upon adherenceby all parties to the agreements concluded at thegroup level.The statutory effect of requiring execution ofagreements reached is readily apparent with respectto contracts negotiated on a group basis. The valueof multiemployer bargaining to the development ofstable and responsible industrial relationships hasbeen widely recognized, and has been "a vital fac-tor in the effectuation of a national policy ofpromoting labor peace through strengthened col-lective bargaining."90 The central feature of suchbargaining is the standardization of contract termsfor the employers within the bargaining unit.Clearly, such standardization could not be achievedif an individual employer, having manifested an in-tent to be bound by group bargaining, could refuseto be bound by the results of that bargaining. Inpassingupon a situation on all fours with the onehere presented, the Sixth Circuit said inUniversalInsulationCorporation v. N.L.R.B.,361 F.2d 406(C.A. 6):On July 2, 1962, Universal became amember of Master Insulators Association ofKnoxville, Tennessee, which had as one of itsprimary Purposes the representation of itsmembers in collective bargaining with Local46.By joining the Association, Universalbecame a party to the contract then existingbetween the Association and the Union. Theexpiration date of this contract was November15, 1962, and several months prior theretonegotiationsbegan between the Associationand the Union. Universal was kept informed oftheprogressof the negotiations and onNovember 13, 1962, when first advised that awageincrease had been offered to the Union,stated that it would withdraw from the As-sociation if the new contract provided for aGene Hyde, dibla Hyde's Supermarket,339 F 2d 568 (C A 9)tl8N L R B v. JeffriesBanknoteCompany,281 F 2d 893 (C A 9)90N.L R B. vTruckDrivers Local Union No449, InternationalBrother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL(Buffalo Linen Supply Co), 353 U S 87,95 364DECISIONSOF NATIONALLABOR RELATIONS BOARDwage increase. The Union and the Associationfailed to reach an agreement before the oldcontract expired and the employees of Univer-saland of the other Association members,refusing to work without a contract, strucktheir respective employers. Negotiation con-tinued and on November 21st a contract wasagreed upon which did include a wage in-crease,whereupon, Universal resigned fromthe Association. When the new agreement wasreached, all employees of the members of theAssociation, with the exception of the Univer-sal employees, returned to work.Universal contends that it is not bound bythe new contract because of its withdrawalfrom the Association. However, multiemployerbargaining is ". . . a vital factor in the effectua-tion of the national policy of promoting laborpeace through strengthened collective bar-gaining".N.L.R.B. v. Truck Drivers LocalUnion No. 449,353 U.S. 87, 77 S.Ct. 643, 1L.Ed. 2d 676 (1957), and it follows that suchbargaining cannot be effective unless an em-ployer who has designated an employees' as-sociation as its bargaining representative isbound by the terms of the negotiated contract.N.L.R.B. v. Jeffries Banknote Company,281F.2d 893 (9th Cir. 1960). While it is recog-nized that membership in a multiemployer unitiswholly voluntary and that an employer isfree to withdraw from it, the employer mustclearly evince at an appropriate time its inten-tion to do so.N.L.R.B. v. Sklar,316 F.2d 145(6th Cir. 1963), and the Board has ruled thatwithdrawal from a multiemployer unit is un-timely absent union consent once negotiationson a new contract have started.The KrogerCompany,148 NLRB 569 (1964);Ice CreamFrozen Custard Employees,145NLRB 865(1964);C & M Construction Company, 147NLRB 843 (1964);Walker Electric Company,142 NLRB 1214 (1963). This rule has recentlybeen followed by the Second Circuit inN.L.R.B. v. Sheridan Creations, Inc.,357 F.2d245 (March, 1966),91 and under the facts ofthis case, it is concluded that it should be fol-lowed here.92As found above, the Freight Division sent 2,931employers who were parties to, or were bound by,the thenWestern States Area Master FreightAgreement, including all supplements and ridersthereto,notificationof its desire to negotiatechanges and revisions of the aforementioned agree-ments "for the contract period commencing July 1,1964, and to enter into a National Agreement asprovided in Articles 26, 27 and 36 of the AreaMaster Agreement"; the letter of notification thenrequested those employers not desiring to berepresented in such negotiations by any employerassociation who are parties to the then Area Agree-ment,and desired individual notice of the time andplace of future negotiating meetings to so informthe Freight Division of such desire;on or aboutSeptember26, 1963, LA-Yumareceived a copy ofsaid letter of negotiation and on or about Sep-tember 30,1963, Svensson also received a copythereof;under date of September19, 1963, CTAwroteLA-Yuma,as well as its other members whohad givenCTA labor powersof attorney,stating:Contract reopening notices under Articles26 (National Agreements),27 (Multi-Em-ployer Unit),and 36(Termination Clause) ofthe Western States Area Master Freight Agree-ment are being receivedby C.T.A. and in-dividual member companies.Anticipatingsome timeago that the Team-stersmight well invoke the "National Agree-ment"clause(in most industryagreements na-tionwide),and inorder to be organized na-tionally to better cope with any eventuality,C.T.A. joined with other industrybargaininggroups in formingTrucking Employers, Inc.,which will represent the trucking industry innational negotiations.C.T.A. is actively and well represented ontheExecutivePolicy,AdministrativeandsLabor Advisory Committee of the Trucking In-dustry, Inc. (See CALTRUX September 23 forlist of C.T.A. representatives.)In order for Trucking Employers, Inc., torepresent you in these national negotiations,C.T.A. will need further authorization fromyou. A form for this purpose is being preparedand will be sent to you within the next week or10 days.The September 23, 1963, issue of Caltrux notonly set forth the names of the CTA representativeson TEI's Executive Policy Committee and thenames of CTA representatives on TEI's Labor Ad-visory Committee, but it also stated, "RepresentingtheTrucking Industry in forthcoming nationalnegotiations will be Trucking Employers, Inc., anorganization formed by some 35 industry bargain-inggroups throughout the country, includingCTA."Within a few days of October 15, 1963, Respon-dent received a letter from CTA calling its atten-tion to CIA's September 19 letter and to the articleappearing in the Caltrux September 23 issue re-garding contract reopening negotiations under Sec-tions 26, 27, and 36 of the Western States MasterFreight Agreement, quoting in full Section 26 of91Cert denied,January 9, 1967, 385 U.S. 1005" Accord:Tulsa Sheet Metal Works, Inc., supra LOS ANGELES-YUMA FREIGHT LINES365said contract.The letter also stated that TEI wouldrepresent the trucking industry in national negotia-tions with the Teamsters;requested execution ofthe power of attorney therein enclosed so TEIcould advise the Teamsters whom TEI represented;and continued:If for anyreasonyour company does notwish to execute the [enclosed power of attor-ney], you should advise us immediately andcancelyour present labor power of attorney.Otherwise,you will be included in the bargain-ing unit andbound by the results of the na-tionalnegotiationbutwithoutbeingrepresented.Under date of October 18, CTA again advised allitslaborpower attorneymembers, includingRespondent:As a party to the Master Freight Agreementyou are in the multi-employer bargaining unitcreated bythat agreement....As you havebeen informed by our earlierbulletins,CTAand other employer associations have set up anational negotiatingcommittee. You will be in-cluded in the employer bargaining unit whenthose national negotiations commence,unlessyouwithdraw from that bargaining unitcompletely.... national negotiations covering the Over-the-Road and Pickup & Delivery and LocalCartage maycommencevery soon. If you donot wish to be bound by those negotiations youmust withdraw from the employer bargainingunit that will be conducting those negotiations.If that is your wish you must actimmediatelyby giving us notice of unconditional cancella-tion of your labor power of attorney relating toallTeamster agreements.Such cancellationwill constitute your withdrawal from the em-ployer bargaining unit and we will so notify theUnion.If you wishto remainin the employer bar-gainingunitfor the nationalnegotiationscovering the over-the-road and pickup anddeliveryand local cartage operations youshouldsign and returnthe authorizations sentto you with our bulletin of October 15.On October 21, 1963, LA-Yuma executed anddelivered to CTA a power of attorney authorizingCTA to act forand on itsbehalf in all collective-bargaining matters concerningLocal 224.The Caltrux November 25 issue called Respon-dent's attentionto the fact that CTA had forwardedto TEI "Authorizations to Represent" covering 284companies "who will be represented in the nationalnegotiationsfor Over-The-Road and Local CartageAgreements."The December 2, 1963, Caltrux issue announcedthe meeting of the TEI's Executive Policy Commit-tee and Advisory Committee and Negotiating Com-mittee at which meeting plans will be made for thecommencement of the negotiations with the Team-sters on a national basis; that TEI had received theTeamsters proposals for 3-year "National Over-the-Road and National Local Agreements" contracts,and that CTA members would receive copies ofsaid proposals later that week from the FreightDivision together with notices of time, date, andplace for the commencement of negotiating.The Caltrux December 9 issue announced:A committeerepresentingthousandsoftrucking companies throughout the nationallastweek was authorized to "attempt tonegotiate"a national agreement with the team-sters union....theExecutivePolicyCommittee ofTrucking Employers, Inc. directed a negotiat-ing committee to meet with a teamstersnegotiating committee ... [TEI].... was founded ... to put up a united front tounion demands [and] represents companiesranging from small local carriers to trans-con-tinental haulersof all types of freight.Under date of December 2, 1963, Washum ex-ecuted two "Authorization[s] to Represent."93These instruments were received by CTA onDecember 4, 1963, and authorized:CTA and/or any other trucking employergroup or committee designated by the Califor-nia Trucking Association to represent the un-dersigned in collective bargaining negotiationsincident to the provisions of the above-namedcontracts....Not only were not Respondent's attempts towithdraw from the multiemployer group by DonWashum's February 2, 1964, letter to CTA, nor H.L.Washum's February and April 1964 revocationsof the CTA October 26, 1963, and September 3,1956, timely but those revocations specifically re-lated to the powers of attorney given CTA as to Lo-cals 208, 224, and 357. Moreover, with respect tothe so-called revocations of April 23, 1964, writtenon the letterhead of "Los Angeles, Yuma andPhoenix" and signed "H. L. Washum, owner,"specifically stated that it should not take effect untilJune 30, 1964, the expiration date of the 1961-64agreements.Beginningalmost immediately after the Team-"One "AuthorizationtoRepresent" referred to the Western StatesAreaMaster Freight Agreement and theother to the Western States AreaPickup,Local Cartage& Dock WorkersSupplementalAgreement andWestern StatesArea Over-The-Road SingleMan and SleeperCab Supple-mental.It is significant to note that Washum acknowledged in thefirstof the two"Authorization[s] to Represent"that the agreements and the supplementsthereto "are in effect through June30, 1964 " 366DECISIONSOF NATIONALLABOR RELATIONS BOARDsters had given timely notice of its intention to opennegotiations on a national basis, and continuing formonths thereafter,by means of letters,bulletins,and articles appearing weekly in Caltrux, CTA in-formed Respondent and all of its other laborpowers of attorney that those companies who didnot notifyCTA priorto the commencement of thenational negotiations of their desire to withdrawfrom the then existing multiemployer group thoseemployers would"be included in the bargainingunit and[would be] bound bythe resultsof the na-tional negotiations but without being represented,"Respondent did nothing, remained silent, and thenfinally under date of December 2, 1963, it author-ized CTA "and/or any trucking group or committeedesignatedby" CTAto represent it "in collectivebargaining incident to" a bargaining agreement ona national basis.In addition,the Teamsters alsonotifiedsome3,000 employers located within the11WesternStates,includingLA-Yuma andSvensson, to the same effect.ContrarytoRespondent'scontention, as ex-pressed at the hearing and in its brief, the Trial Ex-aminerfindsthatRespondent'sattemptedwithdrawal from the multiemployer bargaining unitwas clearly untimely. The Trial Examiner furtherfinds thatRespondent violated the bargainingrequirements of theAct byrefusing to accept thecontracts negotiatedby TEIon behalf of its mem-bers, includingCTA and those employers who hadauthorized CTA to act on their behalf, and byrefusing to continue to recognize the Teamsters asthe representative of Respondent'semployees inthemultiemployer unit.To holdotherwise wouldpermit the easy disintegration of such bargainingunits, contrary to Congressional recognition thatthe statutory scheme is served by "preserving themultiemployer bargaining unit."9' For multiem-ployer bargaining can only be meaningful andthereby function as contemplated by the bargainingprovisions of the Act, where the employers arebound by the agreement concluded by the repre-sentative they have authorized on their behalf.Upon the entire record in the case, the Trial Ex-aminer finds that Respondent,and each of them, is,and during all times material was,(1) a party to,and bound by, the 1964-67 applicable bargainingagreements in question; (2) LA-Yuma is a party to,and bound by, the said applicable 1964-67 agree-mentsby (a) virtue of its duly executed CTApowers of attorney, (b) its failure to avail itself ofthe reopening and termination provisions of the1961-64agreementsto which it was a party; (3)Svensson is a party to, and is bound by, the said ap-plicable 1964-67 agreements by (a) virtue of theintegration of managementcontrol of the opera-tions of LA-Yuma and itself, (b) its failure to availitself of the reopening and termination provisions of4the applicable 1961-64agreementsto which it wasa party; (4) Respondent's attempted withdrawalsfrom the multiemployerunits wereuntimely.The Trial Examiner further finds that Respon-dent, and each of them, by (1) refusing to recog-nize or deal with the Teamsters International, Local104, Local 208, and Local 357, as the collective-bargaining representative of the employees here in-volved on and after mid-February 1964, (2) repu-diating,and refusingto abide bythe terms and con-ditions of the applicable 1961-64 collective-bar-gaining agreements in question on and after mid-February 1964, (3) refusing to process pursuant tothe applicable 1961-64 bargaining agreements thegrievances filed in behalf of certain dischargedand/or laid-off employees, (4) refusing to abide bythe awards made by the duly constituted grievancespanel with respect to the aforesaid grievants, (5) byrefusing to recognize and repudiatingthe 1964-67applicable collective-bargaining agreements here inquestion; and (6)refusing to recognize, on andaftermid-February 1964, the aforementionedtransfer of jurisdiction from Joint Council 42 toJoint Council 71 violated Section 8(a)(5) of theAct and since such conduct necessarily interferedwith, restrained, and coerced the employees hereinvolved in the exercise of the rights guaranteed inSection 7 of the Act, Respondent also violated Sec-tion 8(a)(1) thereof.In aneffort to absolve itself of any violationunder the Act with respect to the 1964-67 bargain-ing agreements,Respondent's main contentions asexpressed at the hearing and in its brief are: (1)The 1964-67 National Master Freight Agreement"is in restraint of trade and violates Section 1 and 2of the Sherman Antitrust Act"; (2) Respondent is"not bound by the National Master Freight Agree-ment"because the agreement is unenforceable as amatterof law; (3) thebargaining unit is inap-propriate; and (4) the Teamsters consented toRespondent's withdrawal from the bargaining unit.The Trial Examiner is of the opinion that thequestionwhether a collective-bargaining agree-ment,such as here involved,violates the ShermanAntitrust Act is for the courts, and not for the Na-tional Labor Relations Board, to determine. First ofall, there is no method by which the parties to anantitrust case could be assured of obtaining a Boardruling on the question. The Board's procedures donot lend themselvesto thedetermination of issuesof Federal law that arise in antitrust litigation.Secondly, the statutory scheme of the NationalLabor Relations Act shows that Congress intendedthe Federal courts to determine questions under theSherman Antitrust Act which arise in antitrustcases within their statutory jurisdiction.Thus,as the SupremeCourtstated:The doctrine of primary jurisdiction ... ap-plies where a claim is originally cognizable in"N L R B vBrown,et a! , dllb/a Brown Food Stores,380 U S. 278, fn. LOS ANGELES-YUMA FREIGHT LINESthe courts,and comes into play whenever en-forcement of the claim requires the resolutionof issues which,under a regulatory scheme,have been placed within the special com-petence of an administrativebody;in such acase the judicial process is suspended pendingreferral of such issues to the administrativebody for its views.[United States v.WesternPacific Railroad Co.,352 U.S. 59, 63-64.95]But before the doctrine of primary jurisdictioncan come into play, it is necessary not only that theissue be within the special competence of the ad-ministrative agency, but, equally important,that theregulatory statute provide suitable procedures forits resolution.In the cases in which the doctrine heretofore hasbeen applied,the litigants in the judicial proceedinghave been able to obtain an administrative ruling byfiling a complaint with the agency. Thus, after theCourt held in theWesternPacificcase,supra,thatthe Court of Claims should have referred the issueof tariff interpretation there involved to the In-terstate Commerce Commission,the United Statesfiled a complaint with the Commission raising thatissue.Similarly, in theFar Eastcase the Court, inholding that the Federal Maritime Board had pri-mary jurisdiction over a dispute concerning thelegality of a steamship conference's use of a "dualrate"system,ruled(342 U.S.at 576)that theUnited States could file a complaint with the agen-cy challenging the system under the Shipping Act.The National Labor Relations Act, however, pro-vides no similar procedure by which the parties to apending antitrust action can be assured of obtaininga Board ruling on an issue allegedly within thatagency's primary jurisdiction.Unlike most regulato-ry agencies,the Board's adjudicative processes arenot automatically put into operation by filing acomplaint with it. The Board's processing of unfairlabor practice cases involves a two-step procedure.First,a charge that an unfair labor practice hasbeen committed must be filed with a RegionalDirector of the Board.On the basis of such chargeand after investigation,the General Counsel (actingthrough the Regional Director)decides either toproceed further with the case(by issuing a com-plaint)or to drop it.The Act gives the GeneralCounsel"`final authority'respecting the investiga-tion of charges, the issuance of complaints,and theprosecution of complaints before the Board." (D.B. Lewis, President,LewisFood Company,et al. v.N.L.R.B.,357 U.S. 10, 15-16).Thus,had Respond-ent filed a suit in the Federal court contendingthat the agreement in question was violative of theSherman Antitrust Act or violative of any otherFederal antitrust laws and if the district court wereto remit the parties to the Board,and Respondentthen had filed a charge that the Teamsters hadcommitted unfair labor practices,theGeneral367Counsel, had he believed that under the Board'sdecisions no violations were shown, could haverefused to issue a complaint and thus terminatedany administrative proceeding at the outset.If the General Counsel does not issue a com-plaint, the Act provides no method by which theBoard can determine whether particular conductconstitutes an unfair labor practice. Although theBoard's rules of practice provide for the issuance ofadvisory opinions and, upon petition of the GeneralCounsel, for declaratory orders respecting narrowjurisdictional issues, the Board in such rulingsmerely states whether it would assume jurisdictionover a particular controversy, and does not discussthe merits of the dispute.There are no procedures, however, for obtainingdeclaratory rulings on questions of labor law arisingin antitrust litigation. For the Board to improvisesuch procedures would appear inconsistent with thebasic statutory plan of the National Labor RelationsAct to limit rulings on unfair labor practicequestions to situations where the General Counselhas issued a complaint following the filing of acharge.Since Respondent contended at the hearing, that,assumingthe Board lacks jurisdiction to decide aquestion involving Federal antitrust laws, consid-eration, nonetheless, should be given to Respond-ent's evidence which discloses that said 1964-67agreements are, in fact, violative of the ShermanAntitrust Act when fashioning a remedy, if any, ofunfair labor practices. Respondent's argument insupport of said contention is, as expressed in itsbrief, "If the contract in question violates the Sher-man Antitrust Act ... the Board may not fashion aremedy which would require [Respondent] tobecome a party to the illegal agreement." Underthe circumstances, the Trial Examiner will discussand pass upon the four numbered contentionsseriatim.As to (1) and (2) Respondent, relying heavilyuponUnited Mine Workers v. Pennington,381 U.S.657, Respondent points to the fourth "Whereas"clausein the "Resolution Re: National Negotia-tions" unanimously adopted at the herein above-described August 27 and 28, 1963, Washington,D.C., joint meeting of representatives from eachTeamsters Joint Council and representatives fromallmajor freight Teamsters Locals, as being indica-tive of the Teamsters and TEI "attempts to create apermanent bargaining unit of national scope, whichwillbe subject to contracts negotiated by andbetween" said parties and hence violative of theSherman Antitrust Act. The relied-on clause readsas follows:WHEREAS, it has been our experience that wecan protect and advance the wages and work-ing conditions of our members only throughuniform agreements of the widest possible96 Cf.Far EastConference v. UnitedStates, 342 U S. 570,574-575. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDscope which will prohibit destructive wagecompetition among the various geographicalareas in the country, and which will makewages no longer a competitive factor in thecompetition among trucking employers forbusiness.Penningtoncommenced as a suit brought by thetrusteesofawelfareand retirement fund(established by bargaining contractsbetween UMWand certain employers in the coal mining industry)against a coal company and its individual partners,demanding payments alleged to be due and payableto the fund under a collective-bargaining contractto which the company was a party. The companycross-claimed againstUMW,alleging that thetrustees,the UMW,and certain large coal opera-tors had conspired to restrain and to monopolize in-terstate commerce in violation of Sections 1 and 2of the Sherman Antitrust Act.The lengthy and complex allegations of the cross-claim were succinctly summarized by Mr.JusticeWhite, writing for the majority of the Court,96 asfollows:Prior to the 1950 Wage Agreement betweentheoperators and the union, severe con-troversy had existed in the industry, particu-larlyover wages, the welfare fund and theunion's efforts to control the working time ofitsmembers.Since 1950,however,relativepeace has existed in the industry, all as a resultof the 1950 Wage Agreement and its amend-ments and the additional understandings en-tered into between UMW and the large opera-tors.Allegedly the parties considered over-production to be the critical problem of thecoal industry.The agreed solution was to bethe elimination of the smaller companies, thelarger companies thereby controlling the mar-ket.More specifically,the union abandoned itsefforts to control the working time of theminers,agreednot to oppose the rapidmechanization of the mines which would sub-stantially reduce mine employment,agreed tohelp finance such mechanization and agreed toimpose the terms of the 1950 agreement on alloperators without regard for their ability topay. The benefit to the union was to be in-creased wages as productivity increased withmechanization,these increasestobe de-manded of the smaller companies whethermechanized or not.Royaltypayments into thewelfare fund were to be increased also, and theunion wasto have effective control over thefund'suse.The union and large companiesagreed upon other steps to exclude the market-ing,production,and sale of nonunion coal.Thusthe companies agreed not to lease coalN Incidentally,there was no Pennington majority opinion,as such The"main" opinion was delivered by Mr.Justice White in which Chief JusticeWarren and Mr Justice Brennan Joined;Mr Justice Douglas delivered aconcurring opinion in which Justices Black and Clark Joined,Mr. Justicelands to nonunion operators,and in 1958agreed not to sell or buy coal from such com-panies. The companies and the union jointlyand successfully approached the Secretary ofLabor to obtain establishment under theWalsh-HealeyAct ... ofa minimum wage foremployees of contractorssellingcoal to theTVA, such minimum wage being much higherthan in other industries and making it difficultfor small companies to competein the TVAterm contract market.At a latertime, at ameeting attended by both union and companyrepresentatives,the TVA was urged to curtailits spot market purchases,a substantial portionof which were exempt from the Walsh-Healeyorder.Thereafter four of the larger companieswaged a destructive and collusive price-cuttingcampaignin the TVAspot market for coal,two of the companies, West Kentucky CoalCo. and its subsidiary Nashville Coal Co.,being those in which the union had large in-vestments and over which it was in position toexercise control. [381 U.S. at 659-660.]The contention inPennington,briefly stated, wasthatUMW and large producers had agreed to uti-lizeuniform collective-bargaining contract terms,imposed without consideration of the individualemployer'sparticular circumstances,as one ele-ment in a large program to recast the industry intoone almost exclusively occupied by a few largecompanies paying high rates of pay and accordinggenerous terms and conditions of employment toUMW members.Thus, it is clear that the facts hereare vastly different from thePenningtoncon-troversy.Respondent's reliance upon the above-quotedAugust 27 and 28, 1963, Teamstersresolution, insupport of one of its contentions that the 1964-67National Master Freight Agreement was violative ofthe Sherman Antitrust Act and hence legally unen-forceableismisplaced.The Teamsters, by saidresolution,was merely announcing that it wouldseekthe same wage agreement from other truckingindustry employers as it would demand from theTEI members.Nowhere in said resolution nor, forthat fact, does the evidence herein disclose that itwas the Teamsters intention or purpose to enterinto a contract which wouldimposethe same wageprovision upon other trucking industry employers.Actually, the Teamsters conduct here falls withinthe ambit of permissible conduct as the SupremeCourt inPenningtonenounced at 381 U.S. 665:We havesaid that a union may make wageagreementswitha multi-employerbargainingunit and may in pursuance of its own union in-terests seek to obtain the same terms fromother employers. No case under the antitrustGoldberg delivered a concurring and dissenting opinion in the companioncase(Local 189, Meat Cutters v Jewel Tea Co ,381 U S. 676, case whichopinion was consideredby the Court to be for bothPenningtonandJewel)in which Justices Harlan and Stewart joined- LOS ANGELES-YUMA FREIGHT LINES369laws could be made out on evidence limited tosuch union behavior.2But we think a unionforfeits its exemption from the antitrust lawswhen it is clearly shown that it has agreed withone set of employers to impose a certain wagescale on other bargaining units.One group ofemployers may not conspire to eliminate com-petitors from the industry and the union is lia-ble with the employers if it becomes a party tothe conspiracy. Thisis trueeven though theunion's part in the scheme is an undertaking tosecure the same wages,hours or other condi-tions of employment from the remaining em-ployers in the industry.2Unilaterally,and without agreement with any employer group todo so,a union may adopt a uniform wage policy and seek vigorously toimplement it even though it may suspect that some employers cannoteffectively compete if they are required to pay the wage scale de-manded by the union.The union need not gear its wage demands towages which the weakest units in the industry can afford to pay. Suchunion conduct is not alone sufficient evidence to maintain a union-em-ployer conspiracy charge under the Sherman Act. There must be addi-tional direct or indirect evidence of the conspiracy There was, ofcourse,other evidence in this case,but we indicate no opinion as to itssufficiencyWe do not find anything in the nationallabor policy that conflicts with this conclusion.This Court has recognized that a legitimate aimof any national labor organization is to obtainuniformity of labor standards and that a con-sequence of such unionactivitymay be toeliminate competition based on differences insuch standards.Apex Hosiery Co. v. Leader,310 U.S. 4699, 503. But there is nothing in thelabor policy indicating that the union and theemployers in one bargaining unit are free tobargain about the wages,hours and workingconditions of other bargaining units or to at-tempt to settle these mattersfor theentire in-dustry.On the contrary, the duty to bargainunit by unit leads to a quite different conclu-sion.The union'sobligation to its memberswould seem best served if the union retainedthe ability to respond to each bargaining situa-tion as the individual circumstances might war-rant,without being strait-jacketed by someprior agreement with the favored employers.On remand ofPennington,after a trial without ajury, Judge Taylor found (62 LRRM 2604, 2645)the evidence insufficient to warrant a finding thatUMW had engaged "in a combination or conspira-cy so as to unreasonably restrain trade or tomonopolize commerce among the several states,"and dismissed the allegationsof the complaint as tothe issue of unlawful Sherman Antitrust Act activi-ty.Inthe instant case,Respondent offered noevidence whatsoever to sustain its contentions thatthe 1964-67 National Master Agreement, includingits supplements and riders,are unlawful and hencelegallyunenforceable.On the contrary, theevidence reveals that a bona fide contract wasreached after lengthy arms-length negotiations. Inshort, Respondent not only failed to show that theeffect of the National Master Freight Agreementwas to force out of business some employers wholacked financial ability to meet the labor standardsfixedby the agreement, but likewise failed toestablish that there was a predatory intent on thepart of the parties to said agreement to drive othertrucking employers out of business. Accordingly,the Trial Examiner finds that Respondent's saidnumbered contentions regarding the contract's in-firmaties are without substance or merit.As to (3) the evidence discloses that CTA is atrade association admitting to membership em-ployers engaged in the trucking industry within cer-tainareas of the United States; that the purpose ofCTA and its precedessor MTA, of which LA-Yumawas amember for a good many years and wasaware of this purpose when it became a member, is,inter alia,torepresent its members on a multiem-ployerbasis in collective bargaining with theWestern Conference of Teamsters and its con-stituent locals thereof. Likewise, LA-Yuma waswell aware of the unit question and approved of itwhen it authorized CTA and TEI to act for it on anationalmultiemployer basis. Svensson likewisewas aware of CTA's purpose from at least the timeDon Washum became associated with Svensson in1957. In pursuance of its purpose, CTA, and itspredecessor MTA, negotiated collective-bargainingagreementswith the Teamsters and/or the WesternConference for upwards of a score of years. LA-Yuma thereby became a party to all the negotiatedcollective-bargainingagreements with the Team-stersthroughout the entire period of its CTA mem-bership. Svensson, independent of its integratedassociation with LA-Yuma, became bound by, andagreed to, the unit provisions of the 1961-64 agree-mentshere in question which agreements it ex-ecuted in 1961 and likewise became bound by, andagreed to, the unit provisions of the 1964-67 agree-mentswhen it failed to avail itself of the reopeningand termination clauses of the said 1961-64 agree-ments.Accordingly, and also for the reasons setforth in section III, A, 2,a, supra,the Trial Ex-aminer rejects, as a matter of law and fact, Respon-dent's contentions that the unit herein above foundis notappropriate.DuringMay 1964, Glen Jones and Dick Wright,two assistantbusiness agents of Local 104, the twoWashums, and Tom Pavone, Respondent's laborrelations consultant and Svensson's then vice pres-ident, held several strike settlement discussions.The meetings produced no results.About mid-May 1964, Jones, Pavone, and DonWashum met in Yuma and discussed ways andmeans ofsettling the strike. During the course ofthisparticular conversation, Pavone stated thatRespondent could not afford to pay the totalamount awarded by the Area Joint Labor-Manage-354-126 O-LT - 73 -pt. 1 - 25 370DECISIONSOF NATIONALLABOR RELATIONS BOARDment Committeeto the drivers who had filedgrievances(through Local 104) withsaid Commit-tee.He thenoffered togive Jones$1,000 in cashand let Jonesdistributethe moneyin any mannerhe desired,adding that if theoffer was acceptableRespondentwouldreinstate all the strikers exceptA. J. Fletcher.Jonesreplied that any money paidmust beby checksmadepayable tothe respectiveindividualsto whom theawards were made. Pavonesaid he would bow toJones' suggestion.Shortly after the above-referredto Jones-Pavone-Washumconversation,Jones called a meeting ofthe strikers in hisYuma motelroom.After Jonesoutlined Pavone's propositionof paying $1,000 tosettle the grievances and reinstating all the strikersexceptA. J. Fletcher,the strikers stated thatPavone'sofferwas unacceptable.Jones later ad-vised Pavone of the rejection.Whilein San Francisco about mid-June 1964, at-tending a Joint WesternCommitteemeeting, B. M.Waggoner,presidentof Joint Council71 and secre-tary-treasurerof Local 104,was informedby EdwinBlackmarr,secretary-treasurerof Teamsters Local208, that LarryJohnson,manager ofLA-Yuma'sLos Angelesterminal facilities,admittedlya super-visor within themeaningof Section 2(11) of theAct, was in the hotelwhere Waggoner was attend-ing the meetingand that Johnson wanted to conferwith him. When the opportunitypresented itselfthat day,Waggoner met with Johnson.Waggoner opened the conversationby sayingthat he understoodthat Johnsonwanted to discussthe strikeand he thenasked Johnson if Johnsonhad full authority to act on behalf of LA-Yuma.When Johnsonreplied,"He feltsurethat he didhave" such authority, theydiscussed strike settle-ment and came to a tentative agreementwhich pro-vided forthe reinstatementof thestrikerswith fullseniority,the rulingsof the Joint Area Labor-ManagementCommittee to be complied with byLA-Yuma, andthe questionof A. J. Fletcher's rein-statementto be held inabeyance.Later that day,Johnson informedWaggonerthat he had "con-tactedYuma"andwasadvised"todropeverything."Later in June 1964, Pavone,by appointment, metwith Waggoner in the latter's Phoenixoffices. Aftersome pleasantries had been had, the strike situationwas discussed.Waggoner stated that the strikecould be settled by thestrikers being reinstatedwith full seniorityand the grievance rulings com-plied with.Pavone said he wouldconfer with hisclient andhe wouldcontact Waggoner later. Wag-goner heardnothing further fromPavone.In the forepartof August 1964, ameeting washeld at the Los Angeles offices ofBrundage &Hackler,Teamsters Los Angelescounsel,at whichwere presentH.L.Washum,Pavone,DanielGruender, the thenRespondent Phoenix counsel,AlfredBrundage,A.D.Ward, the TeamstersPhoenix counsel,and Blackmarr,the secretary-treasurer of Local 208.There, the parties engagedin a lengthy strike settlement discussion.The Team-sters said that the strike would be called off if thestrikerswere reinstatedwith fullseniority andbackpay and that the question of the reinstatementof A. J.Fletcher be submitted to the Joint AreaLabor-Management Committee and the partiesabide by that Committee'sdecision.The meetingconcluded by either Gruender or Pavone remarkingthat Respondent would consider the proposal andwould advise the Teamsters of its decision. TheTeamsters heard nothing further from Respondentor from any of its representatives regarding theproposal.On October 26, 1964,Pavone, Raymond Olson,a then business associate of Pavone,and Jack Gold-berger,a Teamstersofficial,met and discussedstrike settlement,but no solution was reached.On or about November7,1964,Pavone,Raymond Olson,and Larry Johnson conferred withEdwin Blackmarr,Jack Goldberger,and CharlesHackler,a member of the law firm of Brundage &Hackler,met in Pavone'sVan Nuys, California, of-fices.The meeting referred to immediately above wasopened,after introductions and pleasantries hadbeen had,by Goldberger remarking that he desiredto put in writing the terms of the strike settlementagreed upon by him and Pavone during the courseof a telephone conversation they had the previousevening and that Hackler was there to draw upwhatever papers were necessary.Thereupon, ac-cording to Hackler's testimony, the following en-sued:At this stage,Mr. Pavone interrupted himand said,"Well, I did talk to you over thephone, but I was not well;Iwas physically notwell."Mr. Goldberger said, "Well, I don't knowabout that,but we talked for about an hourand reached a strike settlement agreement onthis L.A.-Yuma strike.You remember that aswell as I do, Pavone."Mr. Goldberger was beginning to get a littleangry.When he said,"You know as well as I dothat we reached a settlement agreement on thisstrike and I wouldn't have called this Attorneyfrom his home on Saturday to come here anddraw up the settlement papers if we hadn'tone."Thereupon, Pavone said,"Now, wait aminute, Jack, I am not denying that we talkedand I am not even denying what you say thatwe reached a strike settlement agreement. I amsimply saying that I don't remember what Isaid;I shouldn't have been talking to you; I waswoozy; I wan't at myself."Itbecame then a kind of an argument LOS ANGELES-YUMA FREIGHT LINES371between them. Goldberger's temper was risingand he kept saying, "Look, we have comehere-I would not have had Blackmarr andHackler come here if we had not had a deal.Do you think I would bother these people? Ihave come here from San Francisco and theyhave come from their homes. You are re-niggingon the deal."Pavone said, "Well, there is no harm done.There is a man from the company here and Iam here and you are here. We can sit downand discuss this thing, we can negotiate "Ithink he used actually the word, "Ne-gotiate."Goldberger said, "I am not here to negotiate;we are here to complete the settlement bysigning a settlement agreement."In the course of the argument back andforth, if you may call it that, between Pavoneand Goldberger, Goldberger said-and he saidwhatever Pavone'sfirstname is, I guess hereferred to him bythat name,Idon't evenknow what that is-but, he said, "Well, don'tyou remember the deal was that all but the oneman", and he named his name, "All of the menwere to go back to work except the one manand that man was to go through the grievanceprocedure and the Union would call off thestrike?That is all there was to it."Itwas at this stage that Pavone said, "Well, Iam not saying, Jack, that that wasn't agreed toor that I didn't say that. But, I just wasn't atmyself and I just wasn't in any shape to bedoing business," and words to that effect.Johnson testified on direct examination byRespondent's counsel regarding the above-referredto meeting as follows:Q. How did the meeting begin, if you recall,who opened the meeting?A.Well,Mr. Pavone opened the meetingand said they were there to negotiate and Mr.Goldberger said that no, that he was under theimpression they were there to sign a contract.Mr. Pavone said, "Yes, we are going to signseparate contracts for each company."Mr. Goldberger said that yes, we had agreedto separate contracts for the two companies.MR. SLAFF: Object to the quote we hadagreed unquote.TRIALEXAMINER:Just tell us what was said,Mr. Johnson.Q. (By Mr. Kirshman) Tell us what wassaid, tell us what Mr. Goldberger said, what hiswords were,as close as you can recall?A. That is what hesaid,"We agreed to signa separatecontract."Q. All right, sir.To the best of your knowledge, the best youcan recall, whatever was said and who said it?A.Well, Mr. Pavone brought up-0. Do not say brought up.As close as you can recall Pavone saying,give us that, sir.A. Pavone said that we wanted to keep thecattle operation separated and they then askedhow many loads of cattle that we hauled.Q.Who asked?A.Mr. Blackmarr asked how many loads ofcattle was hauled and I said it averaged maybetwo to three loads a day.He disputed my word and said that cattlehauling was seasonal, it couldn't be two tothree loads a day.I said, "Well, during the season it averagedout two to three loads a day."Then,Mr. Goldberger wanted us to takeback all of the men with the exception of theone who had sabotaged the equipment.MR. SLAFF: Move to strike.TRIAL EXAMINER: Did he say those words?THE WITNESS: Yes, those were his words.TRIAL EXAMINER: All right, the motion is de-nied.Q. (By Mr. Kirshman) Please continue, sir.A.Mr.Pavone said that we weren'tprepared to do this and I said, "What about themen that are now presently working." I askedwhat could be done about that the union menhad come in and asked for an election.At this, Mr. Goldberger stood up and hesaid, "We are here to sign a contract; not forany more negotiations.The otherunion is anoutlaw union. We have gotten rid of it beforeand we can get rid of it again."Mr. Hackler said that he would not waste histime with any negotiations on a Saturday; andwith this, they all walked out.On cross-examination by the General Counsel re-garding this meeting, Johnson, in addition to sometestimony regarding Goldberger remarking that hewas there to negotiate, that he, himself, knew hisemployer, LA-Yuma, "was negotiating with theTeamsters," and that some statements were maderegarding separate contracts and about a disputeover the transfer of jurisdiction, testified as follows:0. Do you recall any reference to returningthe strikers to their job at that meeting onNovember 7?A. Yes.Q.Who made that reference?A. (Pause.)I am not sure exactly; it was either Mr. Gold-berger or Mr. Blackmarr; and, I think it wasMr. Blackmarr who made the reference aboutreturning the men to work.Q. This reference was that the union wantedall the strikers returned to work, is that notcorrect?A. Yes, and then Mr. Goldberger said thathe went along with it, that all the drivers go 372DECISIONSOF NATIONALLABOR RELATIONS BOARDback to work with exception of the one thatsabotaged the equipment.Q.Was that one named?A. No.Q. There was no reference to A. J. Fletcherin that meeting?A. Not that I recall; I don't recall it.Q. (By Mr.Mast)You would not sign acontract if the union did not represent amajority of your employees,would you, sir?MR. KIRSHMAN:Same objection.TRIAL EXAMINER:Overruled.Q. (By Mr.Mast)Can you answer that, sir?A. (Pause.)At the time that we had thismeeting,the only thing I can say is that I knewwe would negotiate with the Teamsters.Q.Wouldyou speak up, sir?A. I said, at that,the time we were at themeeting,all I can say is that I knew that thecompany was negotiating with the Teamsters.I cannot answer the question any other way.Q. You knewthatthecompanywasnegotiating with the Teamsters,is that whatyou are saying?A. Yes.Q. You knewthat they were negotiating asettlement of the strike with the Teamsters, didyou not?A. Yes.Q. You knewthat this involved strikers whowere employedby L.A.-Yumaat Los Angeles,did you not?A. Yes.Q. Andyou knew it concerned strikerswho were employed by Svensson-I mean,L.A.-Yuma atYuma,did you not?A. Yes.Q. Andyou knew it involved strikers whowere employed by Svensson at Phoenix, didyou not?A. No.Q. You did notknow that?A. No.Q. You knewthat partof thesettlement ofthe strike would involve the return to work-Iwill withdraw that.You knewthat part of theUnion's demandswith respect to settlement of the strike was thereturn toworkof the strikersat LosAngelesand Yuma,did you not?A. Yes.Q. Do youremember this statement by Mr.Hackler and Mr.Goldberger that,"We didn'tcome here to negotiate an agreement"?A. Yes.Q. Youremember that in connection withthe statement that"We came here to settle thestrike?"A. No, it was not said in that way. It wassaid that they came there to sign the contract.They wereunder the impressionthat theywere there to sign the contract and not for anyfurther negotiations.Q. Now, they were there-Strike that.If the company was there to sign the con-tract,is that right?A. Yes.MR. KIRSHMAN:Justa moment, I will object.I think his testimony was that Mr. Goldbergerand Mr.Hackler said they were there to sign acontract.TRIALEXAMINER:Who made the statement,Mr. Witness?THE WITNESS: Pardon me?TRIAL EXAMINER:Who made thatstatement?THE WITNESS: Mr.Goldbergermade thestatement.Q. (By Mr.Mast)And you weresaying thatMr. Pavone said nothing about a contract?A. No, I don't remember saying that.Q.What Mr.-Strike that.What did Mr. Pavone say about the con-tract?A. He said that before we signed the con-tract, he wanted to get the certain matters set-tled aboutbringingthe men back and the cat-tle hauling.Q. Now, when Mr. Goldberger said, "Weare here to sign the contract", did Mr. Pavonesay, "No, we are not here to sign the con-tract"?A. No.Q. Did he say, "Yes, we are here to sign thecontract"?A. No.Q. Did he make any reply with respect tothe signing of a contract?A. He said,"Before we sign the contract,we want to get this settled about the cattlehauling and these certain union men you wantus to return to work."Q. Now, the union men that he was refer-ring to were the strikers,is that right?A. That's right.Q. Do you remember his expressing it,"We are talking about the return to employ-ment of the strikers," or words to that effect?A. Something like that.Ido not remember the exact words; it wassomething like, "We want to settle it about themen who are not working now." It was aboutbringingthe men back.Q. Now, they were talking about the strikesettlement at that time?A. Yes.Q. Do you remember Mr. Hackler making LOS ANGELES-YUMA FREIGHT LINES373the statement that he was not therefor the pur-pose of negotiating a contract, sir?A. Yes.Q. That he was there-Strike that.Previously he had said thattheywere therefor the purpose of signing the contract,right?A. That's correct.In light of the Trial Examiner'sobservation ofHackler and Johnson while each was on the witnessstand and after averycareful examination of theentirerecord,theTrialExaminer finds thatHackler's version of what took place at the afore-mentioned meeting in Pavone'soffice to be sub-stantially in accord with the facts.Thisfinding isbased mainly,but not entirely,on the fact thatHackler impressed the Trial Examiner as being onewho is meticulous in not enlarging his testimonybeyond his memory of what was said and done onthe aforesaid occasion. On the other hand,Johnsondid not so impress the Trial Examiner.In addition,the record is replete with evidence that,for monthsprior to this meeting,the parties met on numerousoccasions and the only topic discussed was the set-tlement of the strike.There is no evidence in thisrecord that the parties met on thoseoccasions forthe purpose of negotiating a collective-bargainingagreement.Under the circumstances,the Trial Ex-aminer finds,contrary to Respondent's contention,that at no time did the Charging Parties herein con-sent to Respondent'swithdrawal from the multiem-ployer unit.G. The Strike and the Refusal To Reinstate theStrikersThe undisputed and credited evidence establishesthat Local 104 filed fourgrievanceswith the AreaJoint Labor-ManagementBoard in February 1964;that these grievances,copies of which were mailedto LA-Yuma by Local 1004 under date of February18, 1964,centered around Respondent's refusal torecognize and deal withLocal 104as the bargain-ing representativeof the employees involved, andthe discriminatory dischargesofWayne MoodyCamp and A. J. Fletcher,and the discriminatorylayoff of Bennie Fernandez;97 that the said com-plaints wereheard by the Committee on March 2,1964; that LA-Yuma did not appear at thescheduled hearing;that the Committee sustainedthe contentions of Local 104 that Camp and A. J.Fletcher were discriminatorily discharged and Fer-nandez was discriminatorily laid off,and directedLA-Yuma to recognize and deal with Local 104 asthe bargaining representative of the employees in-volved; that during the first week in March 1964,Jones and Horace Manning,a Local 104assistantbusiness agent, called at Respondent's Yuma ter-minal facilities, conferred with the two Washumsand Lefty Fletcher, demanded that the aforesaidCommittee's March 2 decisions be adhered to, andtheWashums refused to do so; and that by letter,datedMarch 11, 1964, Local 104 wrote theWestern Freight Division, enclosing copies of theaforementioned Committee'sMarch 2 decisions,requested strike sanction, if a strike against LA-Yuma was necessary to force LA-Yuma to complywith the aforesaid March 2, 1964, decisions.Under date of March 20, 1964, Joint Council 71sentHoffa a duly executed "Recognition of Con-templation Strike or Picket Action" form, alongwith a duly executed "Request for Out-of-WorkBenefits" for Local 104 members who mightstrike 9SBy letter, dated March 31, 1964, Hoffa directedVernon Milton and Jack Goldberger,two Interna-tionalTeamsters general organizers, "to make athorough investigation and use your influencewherever possible to bring about a satisfactory con-clusionof the LA-Yuma-Local 107 controversy.The letter then stated that decision upon Local104's strike sanction request would be held inabeyance until the Goldberger-Milton investigationreport had been received by Hoffa.Under date of April 16, 1964, Hoffa wrote JointCouncil 71 as follows:Approval for out-of-Work Benefitsisherewithgranted Local Union No. 104 to coversixteen(16)members employed by Los Angeles-Yuma Freight Lines, Yuma, Arizona and twen-ty-five (25) members of Locals Nos. 357 and208 who could become involved ....On April 28, 1964, due to Respondent's refusalto recognize and deal with Local 104 as the bar-gaining representative of the employees involved onand after mid-February 1964, coupled with LA-Yu-ma's refusalto comply with the four March 2 deci-sions of the Area Joint Labor-Management Com-mittee, Local 104 struck LA-Yuma and immediate-ly placed pickets at its Yuma and Los Angeles ter-minal facilities. On June 8, 1964, due to its refusalto recognize and deal with Local 104 as the bar-gaining representative of Svensson's truckdriversand becauseLA-Yuma'saforementioned refusal ofrecognitionof Local 104 and to comply with thesaidCommittee'sMarch 2 decisions, Local 104struck Svensson and immediately placed pickets atits Phoenix terminal facilities.On the first day of the picketing at Los Angeles,April 28, only one person walked the picket line.When the seven LA-Yuma Los Angeles-based em-ployees reported for work that day, they joined thestrike and refused to cross the picket line." Under date of February 21, 1964, the Area Joint Labor-ManagementCommittee wrote LA-Yuma that Local 104 had filed complaints againstLA-Yuma,enclosed copies of the complaints,and that the matters wouldcome on for hearing before the Committee at its offices on March 2, 1964,at 10 a.m." One of the enclosed documents mentioned that membersof Local 208and of Local 357 "could become involved"if a strikeoccurred 374DECISIONSOF NATIONALLABOR RELATIONS BOARDThe next day said employees reported for workat the usual hour and again joined the strike andrefused to cross the picket line.On the third day of the Los Angeles picketing,some of the Los Angeles-based employees returnedto work when Larry Johnson, the Los Angeles ter-minal manager, induced them to do so by promisingpayment of their wages for the time they were onstrike.On the third or fourth day of the Los Angelespicketing several Yuma-based LA-Yuma employeesjoined the Los Angeles picket line. Within a day ortwo thereafter, the pickets were removed. Picketingat the Yuma terminal, however, continued.As found above, Jones met several times in May1964 with the two Washums and Pavone in an ef-fort to settle the strike; about mid-May Pavone of-fered to pay $1,000 to settle the Area Joint Labor-Management Committee's awards and to reinstateall the strikers except A. J. Fletcher; and Waggonerand Johnson met in about the second week of Mayin San Francisco and discussed strike settlement.About mid-May 1964 the picketing at the LosAngeles terminal was reinstated.At or about 9 p.m., on Sunday, June 7, 1964, apicket line was established at Svensson's Phoenixfreight terminal. The only picket that night wasHorace Manning, an assistant business agent ofLocal 104. The next day Billy Fields and ClarenceTurner, two Svensson truckdrivers and Local 104members, joined the picket line.About 8 a.m. on Wednesday, June 10, Manningwent to the Svensson terminal and was informed byTurner, who was then doing picket duty, that fiveSvensson truckdrivers, 9 who were also Local 104members, and had picketed Svensson on June 8and/or 9, had crossed the picket line earlier thatmorningand had gone to work. Manning thereuponwent to the Local 104 headquarters and consultedwith other Local 104 officials.About 12:30 p.m. that day, June 10, Manningreturned to the Svensson terminal and informed thetwo pickets, Turner and Fields, that he was liftingthe picketline.Manning,accompanied by Turnerand Fields, then went to the terminal office andtoldDon Cooper, Svensson's terminal manager,that he was removing the picket line and Turnerand Fields "were returning to work." Cooperreplied that the matter "was out of his hands andthat he had nothing to do with it," suggesting thatManning,Turner, and Fields see Pavone who wasthen inside the terminal office.At Manning's request, Pavone came out of theoffice.Manning, in the presence of Turner, Fields,and Leonard Taylor, a Local 104 business agent,told Pavone, "We had removed the picket line andthat these two boys, Clarence Turner and Billy"Namely,JamesAlbritton, Utah Albritton, Leon Albritton, HarveyHarris, and another man named Harris.'The filingof grievance with the League is thesecondstep in theFields, were returning to work." Pavone replied, toquote from Turner's testimony, "We [Turner andFields] had been replaced for the day." Pavone,after referring to some incident purportedly havingtaken placethe evening before at Gila Bend,Arizona,remarkedthat he did not know whether ornot he could use Fields and/or Turner the followingday.Later that day, June 10, Svensson sent Turnerand Fields termination notices. Each notice borethe notationthat the respective employee hadvoluntarily quit his employment with Svensson.Local 104 received copies of the terminationnotices on June 11.Upon receipt of the aforementioned terminationnotices,Manning andJones went to Svensson's ter-minal and informed Cooper that neither Fields norTurner had quit his job and requested that they beput to work. Cooper replied that the matter was outof his hands but that he "would check withWashum in Yuma."On June 16, not having heard from Svensson re-garding the Turner and Fields discharges, Local104 filed grievances with the Arizona Motor TruckLeague, protesting the discharges of Fields andTurner.' The same day, copies of said grievanceswere mailed to Don Washum in Yuma and toCooper in Phoenix. Thereafter, the league, afternotification to Svensson of a hearing date havingbeen set and Svensson's failure to appear at thescheduled hearing, found that Turner and Fieldswerewrongfullydischarged.BecauseSvenssonfailed to comply with the league's decision, Local104 took the Turner-Fields matter before the AreaJoint Labor-Management Committee. Said commit-tee, after due notice to Svensson, held a hearing onthe grievances, decided that Fields and Turner werewrongfully discharged, and so notified Svensson.Svensson refused to comply with the Area JointLabor-Management Committee awards althoughrequested to do so by Local 104.On or about June 17, 1964, Turner telephonedCooper and requested a job. Cooper replied, toquote Turner, "It was out of his hands," anddeclined to rehire Turner.InoraboutOctober 1965, Turner againtelephoned Cooper and requested employment.Cooper replied that he could not rehire Turner butTurner was at liberty to come to the terminal andfill out an employment application blank.2In the latter part of June or in the fore part ofJuly 1964, John Williams, vice president and busi-ness representative of Local 202, accompanied byabout five Los Angeles-based LA-Yuma strikingemployees, who were also Local 208 members,went to the Los Angelesterminal'soffice and toldLarry Johnson, the terminalmanager, inPavone'sgrievance procedure setup under the 1961-64 bargaining contractsinvolved'Cooper's authority to hire and discharge is undisputed LOS ANGELES-YUMA FREIGHT LINESpresence that the Los Angeles terminal picket linehad been withdrawn and that all the striking em-ployees were returningto work.Johnson stated thathe had "no authority to rehire the people. "3Pavonethen stated,to quote Williams, "There were noopenings at that time...if the people would makean application... theymay be considered forrehirewith a new seniority date iftheywererehired."Williams and the employees then left.Grievances were filedby Local 208 with theAreaJoint Labor-Management Committee on be-half ofall the Los Angeles-based strikerswho wererefused reinstatement in the fore partof July 1964.Copies ofthe grievances were mailedto LA-Yumaby Local 208pursuant to the procedure setup inthe bargaining agreements involved.Thereafter,notice was givenby theaforesaidCommittee toLA-Yumathat such grievanceshad been filed withitand that a hearing thereonwould beheard at aspecified time and place.LA-Yuma failed to berepresentedby a dulyqualified representative atthe scheduled hearing and after the presentation ofthe matterthe Committee decided that the griev-ants had been wrongfully dischargedand theyshould be reinstated forthwith.Copies of the Com-mittee'sdecisionswere duly servedupon LA-Yuma,but it refused to comply therewith althoughrequested to do so by the Teamsters International,Local 208, and by Local 104.As found above,many attempts were made, com-mencing in June and for several months thereafterby Local 208, Local 104,the Teamsters Interna-tional,and Local 357, to induceRespondent toreinstateall the LA-Yuma and Svensson strikingemployees and to recognizeLocal 104 as the bar-gaining representative of the employeesinvolved,but without avail.On May12, 1965, A. D. Ward,attorney for thecharging parties herein,sent the following tele-gram :4LOS ANGELES-YUMAFREIGHT LINESSVENSSON FREIGHT LINES800 PACIFIC AVE.YUMA,ARIZONADAN GRUENDER, ATTY.SUITE 1212222 NORTH CENTRAL AVE.PHOENIX,ARIZONASTRIKE ENDED ON MAY 10. THROUGH LOCAL104, EMPLOYEES MAHLBERG, GILL, FERNANDEZ,BABB,FRIST, QUIROZ,MARTINEZ,BELTRON, ANDA. J. FLETCHER HEREWITH UNCONDITIONALLYOFFER TO RETURN TO WORK IMMEDIATELY.THROUGH LOCALS 104, 208 AND 357, PREVIOUSDEMANDS HAVE BEEN MADE UPON EMPLOYERTHAT EMPLOYEES TURNER, FIELDS,EMPLOYEESI Johnson's authority to hire and discharge is undisputed4 The Yumapicket line was withdrawnon May 12, 1965375ALVAREZ,NELSON,GUTIERREZ,MILLER,MARTINEZ,JIMINEZ,ENGQUIST,REGALADO, ANDEMPLOYEE FEDERICO BE RETURNED TO WORK.WITHOUTWAIVINGRIGHTSUNDER PRIORDEMANDS,THESE EMPLOYEES,TURNER, ET AL,THROUGHSAIDUNIONS,RESPECTIVELY,HEREWITH UNCONDITIONALLY OFFER TO RETURNTO WORK IMMEDIATELY.ALL EMPLOYEES CAN BECONTACTED AT THEIR HOME ADDRESSES ORTHROUGH APPROPRIATE TEAMSTER UNION.On May17, 1965,Daniel Gruender,the thenRespondent attorney,,telegraphedWard as fol-lows:5REGARDING YOUR TELEGRAM DATED MAY 12,1965.FERNANDEZ,FLETCHER AND ALVEREZWERE TERMINATEDFOR CAUSE. WILL NOTREHIRE.ALVAREZANDOTHERSBESIDESFERNANDEZANDFLETCHERPERMANENTLYREPLACED AS RESULT OF IMPROPER STRIKECONCERNING INTERPRETATION AND EFFECT OFAGREEMENT.FURTHER NO WORK IMMEDIATELYAVAILABLE.FERNANDEZ,BABBANDGILLENGAGED IN STRIKE MISCONDUCT WARRANTINGREFUSAL TO REINSTATE.CLIENTSDO NOTCONDONE MISCONDUCT AND ANYONE WHO MAYBE OFFERED JOB SHOULD UNDERSTAND CLIENTWILLTERMINATEIFINVESTIGATIONSUBSEQUENTLY REVEALS ANY RESPONSIBILITYFOR STRIKE MISCONDUCT WARRANTING REFUSALTO EMPLOY. TURNER ADVISES HE IS NOTPHYSICALLY ABLE TO WORK AND YOUR OFFERFOR HIM DENIEDON THAT GROUND ALSO. ALLINDIVIDUALS YOU DIRECTED TO REPORT TO OURCLIENTS ARE ASKED TO FILL OUT EMPLOYMENTAPPLICATIONS.REQUEST YOU CONVEY THISTELEGRAM.As above noted,the strike was called in April1964, as a result of Respondent's refusal to recog-nize and dealwith Local 104 as thebargainingrepresentativeof the employees involved andbecauseitrefused to process certain grievanceson and after mid-February 1964, or to comply withtheArea Joint Labor-Management Committee'sdecisions thereon.It is unquestionably correct,as pointed out byRespondent at the hearing and in its brief,that nofinding of unfair labor practices can properly befound prior to the 10(b) cutoff date(June 8,1964). The fact remains,however,that Respon-dent's refusal to comply with the Act'smandatescontinued on and after the aforesaid cutoff date,and that the strike, because of Respondent's unfairlabor practices subsequent to the cutoff date, asfound herein,actually prolonged the strike. Underthose circumstances,the Trial Examiner finds that,at all times after June 8, 1964, the strike was an un-fair labor practice strike and that the strikers were'Thistelegram was signed,"DanielF Gruender attorney for LA-YumaFreight Lines and Svensson Freight Lines Inc " 376DECISIONSOF NATIONALLABOR RELATIONS BOARDentitled to reinstatement on the dates they uncondi-tionally applied for reinstatement.6Respondent contends that if the Trial Examinerfinds that the strikers should be offered reinstate-ment,in no event should LA-Yuma be ordered toreinstate Frank Gill,William Babb,or Bennie Fer-nandez, three Yuma-based employees,because oftheir picket line misconduct.Itwould serve no use-ful purpose to set forth here at length the activitiesattributed to said three employees, for the Trial Ex-aminer is convinced,and finds, after a very carefulreading of the entire record and after taking intoconsideration the impression which all the persons,individually and collectively,who testified aboutthese activities,made upon the Trial Examiner, thatthe conduct complained of was provoked by H. L.Washum and Respondent'ssupervisorswho ap-peared at the picket line from time to time. Thefilthy,vile,disgusting,and unprintable languagedirected by the aforesaid three strikers toward H.L.Washum and Respondents'officialswere thevery same words usedfirstbyH. L. Washumagainst the strikers.It is true that Gill, Babb, andFernandez threatened H. L. Washum and LeftyFletcher, and perhapsother LA-Yuma personnel,with bodily harm, but, it is equally true, that thosethreats were made only after Washum and otherLA-Yuma personnel had threatened the said threemen with like treatment.Infact,the recordestablishes that on two separate occasions duringthe strike,H. L. Washum attempted to run downGill, Babb,and Fernandez with his pickup truck. Ifitwere not for their quick footwork,each of thesaid strikers would,no doubt,have been seriouslyinjured because Washum was driving the truck atthe time of the incidents at a speed unnecessarilyexcessive.The record also establishes that,in H. L.Washum'spresence,supervisors and nonstrikerstaunted the strikers by calling them filthy names.Respondent also points to an incident which oc-curred during the strike involving Kenneth Raul-ston.The facts regarding this incident may be sum-marized as follows:Several weeks after the strikebegan Raulston,a nonunion employee who workedat the terminal before,during,and after the strikedrove a tractor and trailer containing some 70,000pounds of steel from the terminal for delivery to acustomer,named Curtiss,Woodman, and Roche;shortly after Raulston had left the terminal with thesteel,Gill,Babb, and Fernandez followed him inFernandez' automobile;and en route to thecustomer's place of business,Fernandez,the driverof the automobile,pulled the automobile alongside-based employee-strikers unconditionally applied for rein-statement on June 10, 1964,the Los Angeles-based employee-strikers un-conditionally applied for reinstatement around July 1, 1964, and theYuma-based employee-strikers unconditionally applied for reinstatementon May 12, 1965rH L. Washum and another LA-Yuma supervisor testified that Raulstontold them that Gill, Babb,and Fernandez had used abusive language andof Raulston's truck in effort to have Raulston stopso that they could talk to him about joining thestrike.Despite the strikers'efforts, Raulston did notstop the truck but continued on his way anddelivered the steel.Upon the basis of the record as a whole,the TrialExaminer finds that Gill,Babb,and Fernandez onthe above-described occasion were only trying topersuade Raulston to join the strike and hence theywere engaging in activities protected by the Act.7Accordingly,the Trial Examiner finds Respondent'scontentions that Gill,Babb,and Fernandez had en-gaged in such picket line conduct as to warrant afinding that it "would not effectuate the policies ofthe Act to compel [Respondent]to rehire such em-ployees, to trust them with heavy duty vehicles, andrisk sabotage,resulting in property damage, andeven personal injury," to be without merit or sub-stance.The Trial Examiner has carefully considered allthe other contentions raised by Respondent at thehearing and in its brief,including the various affir-mative defenses,in support of a dismissal of thesecond amended complaint, as amended,and findseach to be without merit or substance.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with the opera-tions described in section I, above,have a close, in-timate,and substantial relationship to trade, traffic,and commerce among the several States and, suchof them as have been found to constitute unfairlabor practices,tend to lead to labor disputes bur-dening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices violative of Section 8(a)(1),(3), and(5) of the Act,the Trial Examiner willrecommend that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act.Having found that Respondent has refused (1) toaccept and adhere to the July 1, 1964, and March31, 1967, collective-bargaining agreements here in-volved, (2) to process grievances and to abide byarbitration awards arising under the collective-bar-gaining agreements in effect from July 30, 1961,called him names duringthe trip to Curtiss, Woodman, and Roche Ral-ston, however, testified.They droveright alongbeside or just even with mefor almost a mileand Bill Babb was hangingout the window with about his mid (indicat-ing) of his body,hollering and shoutingand of course I couldn't un-derstand what he was saying due to the noise of the truck LOS ANGELES-YUMA FREIGHT LINES377through June 30,1964,8 and(3) to recognize ordeal with the Teamsters International,the WesternConference of Teamsters and their affiliated locals,includingLocals 104, 208, and 357, as the collec-tive-bargaining representatives of the employees inthe units hereinabovefound appropriate, the TrialExaminer will recommend that Respondent, uponrequest of the aforesaid labor organizations, (a)recognize and bargaincollectively in good faithwith them with respect to grievances, labordisputes,rates of pay,wages, hours of employmentand other conditions of employment and, if an un-derstanding is reached,embody same in a signedagreement; (b) reinstate in full force and effect theJuly 1, 1964, through March 31, 1967, collective-bargaining agreements here involved;and (3)process grievances and abide by the awards arisingunder the collective-bargaining agreements in ef-fect from July 1, 1961, through June 30, 1964, andfrom July 1, 1961, through March 30, 1964.Having found that since June 8,1964, theaforesaid strike has been an unfair labor practicestrike,theTrialExaminer will recommend thatRespondent be ordered to offer to each unfair laborpractice striker who had made unconditional appli-cation for reinstatement,and was not reinstated,immediate and full reinstatement to his former orsubstantially equivalent position,without prejudiceto his seniority or other rights and privileges,discharging,if necessary,any replacements in orderto provide work for such strikers. If, after suchdismissal or other disposition of such replacements,there are insufficient positions available for thestrikers, the available positions shall be distributedamong them,on the basis of seniority or such othernondiscriminatory practice as may have heretoforebeen applied in reduction of force in Respondent'splant.9Thereafter, the employees for whom no em-ployment is immediately available shall be placedon a preferential hiring list and recalled as soon aswork becomes available on the basis of seniority orother such nondiscriminatory manner as Respon-dent may apply. The Trial Examiner further recom-mends that Respondent reimburse the strikers forany loss of pay they may have suffered by reason ofRespondent's discrimination against them,by pay-ment to each of them of a sum of money equal tothe amount each normally would have earned aswages from the date of their respective uncondi-tionaloffers to return to work to the date ofRespondent'sofferofreinstatementorofpreferential hiring status, together with interest atthe rate of 6 percent per annum. The amount ofbackpay due shall be computed and paid accordingto the manner set forth in F.W. Woolworth Com-pany,90 NLRB 289, and inIsis Plumbing & Heat-ing Co.,138 NLRB 716, less his net earnings duringthe aforesaid period. Payroll and other records inRespondent's possession are to be made availableto the Board, or its agents, to assist in such compu-tation and in determining the right to reinstate-ment.The Trial Examiner further recommends thatRespondent be ordered to notify the strikers ifpresentlyserving intheArmed Forces of theUnited States of their right to full reinstatement,under the conditions here prescribed, upon applica-tion in accordance with the Selective Service Actand the Universal Military Training and Service Actof 1948, as amended, after discharge from theArmed Forces.The unfair labor practices found to have been en-gaged in by Respondent are of such a character andscope that in order to insure Respondent's em-ployees of their full rights guaranteed them by theAct it will be recommended that Respondent ceaseand desist in any manner from interfering with,restraining,and coercing its employees of their ex-ercise of the rightsof self-organization.Upon the basis of the foregoing findings of factand upon the record as a whole, the Trial Examinermakes the following:CONCLUSIONS OF LAW1.H. L. Washum,an Individual Proprietorshipd/b/aLos Angeles-Yuma Freight Lines, hereinreferred to asLA-Yuma,isand has been at alltimes material,an employer within the meaning ofSection 2(2) of the Act, and is engaged in, and atall times material was engaged in, commerce withinthe meaning of Section 2(6) and(7) of the Act.2.Svensson Freight Lines, Inc., herein referredto as Svensson, is, and has been at all times materialto the issues,an employer within the meaning ofSection 2(2) of the Act, and is engaged in, and atall times material was engaged in, commerce withinthe meaning of Section 2(6) and(7) of the Act.3.H. L. Washum,an Individual Proprietorship,d/b/aLosAngeles-YumaFreightLinesandSvensson Freight Lines,Inc.,herein referred tojointly as Respondent,constitute,and have con-stituted at all times material, a single integrated en-terprise and a single employer.4.TheUnions herein are, and have been at alltimesmaterial, labor organizationswithin themeaning of Section2(5) of the Act.5.California Trucking Association is, and hasbeen at all times material,an association of em-ployers, including Respondent, duly authorized torepresent employers,including Respondent,for thepurposes of collective bargaining.6.All employees of Respondent and of the em-ployers who are members of the employer-associa-s As wellas theJuly I, 1961-March 31,1964, agreementsand all thesupplements and riders to all the 1961-64 agreementshere involved.The Phoenix-based employees unconditionallyapplied forreinstate-ment on June10, 1964; the Los Angeles-based employees uncondi-tionally applied for reinstatement on or about July 1, 1964; and Yuma-based employees unconditionally applied for reinstatement on May 12,1965. Naturally, the order should directLA-Yuma totake said action withrespect to its employees and Svensson with respect to its. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDtions, including California Trucking Association,who have authorized the said employer-associa-tions, which associations are signatory to, and theemployees of all employers individually signatory tothe Western States Area Master Freight Agreementand the Western States Area Over-The-Road SingleMan and Sleeper Cab Supplemental Agreementeach effective for the period of July 1, 1961,through June30, 1964,in the classifications set outin those agreements,exclusive of all other em-ployees,guards,watchmen,and supervisors asdefined in the Act, constituted during such period aunit appropriate for the purposes of collective bar-gaining within the meaningof Section 9(b) of theAct.7.All employees of Respondent and of the em-ployers who are members of the employer-associa-tions, including California Trucking Association,and who have authorized the employer-associa-tions,which associations are signatory to, and theemployees of all employers individually signatoryto, the Western States Area Master Freight Agree-ment and the Western States Area Pick-up andDelivery Local Cartage and Dock Workers Supple-mental Agreementeffective for the period of July1, 1961, through June 30, 1964, in the classifica-tions set out in those agreements,exclusive of allother employees,guards,watchmen,and super-visors as defined in the Act, constituted during suchperiod a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 ofthe Act.8.During theperiod of theagreementsset forthinparagraphs 6 and 7 above the Unions hereinhave been the exclusive representatives of the em-ployees in the units described in paragraphs 6 and 7for the purposes of collective bargaining within themeaningof Section 9(a) of the Act.9.By failing and refusing to recognize, by repu-diatingcollective-bargaining agreementswith, andby refusing to process grievancesof the Unions,and refusing to abide by arbitration awards,Respondent has refused to bargain collectively withthe Unionsas the exclusive representatives of theemployees in the units described in paragraphs 6and 7, above,Respondent has engaged in, and isengaging in, unfair labor practices proscribed bySection 8(a)(5) of the Act.10.Trucking Employers, Inc., is and has been atall times material,an association of associations ofemployers, including California Trucking Associa-tion, duly authorized to represent employer-mem-bers of associations, including California TruckingAssociation, which had authorized the associationsto represent them,including Respondent,for thepurposes of collective bargaining.11.All employees of Respondent and of the em-ployers who are members of the employer-associa-tions, including California Trucking Association,who have authorized said employer-associations,whichassociations are signatory to, and all em-ployers individually signatory to, theNationalMaster Freight Agreement and the Area Supple-mental Agreement including the Western StatesArea Over-The-Road Motor Freight SupplementalAgreement each effective for the period of July 1,1964, toMarch31, 1967, andin the classificationsset out in those agreements exclusive of all otheremployees, guards, watchmen, and supervisors asdefined in the Act, constituted a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9 of the Act.12.All employees of Respondent and of the em-ployers whoare membersof the employer-associa-tions, including California Trucking Association,who have authorized said employer-associations,which associations are signatory to, and the em-ployees of all employers individually signatory to,theNationalMaster Freight Agreement and theArea SupplementalAgreements including theWestern States Area Pick-up and Delivery LocalCartage and Dock Workers Supplemental Agree-ment effective for the period of July 1, 1964, toMarch 31, 1967, and in the classifications set out inthose agreements exclusive of all other employees,guards, watchmen, and supervisors as defined in theAct, constituted a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion9 of the Act.13.The Unions herein are, and have been at alltimes material, the exclusive representative of theemployees in the units described above in para-graphs 11 and 12 for the purposes of collective bar-gainingwithin the meaning of Section 9(a) of theAct.14.By refusing to recognize, by refusing to bar-gaincollectively with, by refusing to abide by thecollective-bargaining agreements with,by refusingto process grievances of the Union, and by refusingto abide by the arbitration awards with the Unionsas the exclusive representative of the employees inthe units described above in paragraphs 11 and 12,Respondent has engaged in, and is engaging in, un-fair labor practices proscribed by Section 8(a)(5)and (1) of the Act.15.As a result of the unfair labor practices ofRespondent, the employees of Respondent quitwork concertedly and went on strike, which strikewas caused by and prolonged by the unfair laborpractices of Respondent.16.By failing to reinstate employees with all ex-istingemployee rights upon their unconditionalrequest for reinstatement,Respondent has dis-criminated with respect to hire, tenure, and termsand conditions of employment, thereby discourag-ing membership in the Unions,and has engaged in,and is engaging in, unfair labor practices proscribedby Section 8(a)(3) and (1) of the Act.17.By the aforesaid discrimination and by inter-fering with, restraining,and coercing employees inthe exercise of rights guaranteedby Section 7 ofthe Act as found in the foregoing Findings of Fact, LOS ANGELES-YUMA FREIGHT LINES379Respondentengaged in,and isengagingin, unfairlabor practices proscribed by Section 8(a)(1) ofthe Act.18.The aforesaid unfair labor practices are un-fair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing Findings of Factand Conclusions of Law and the entire record inthe case, and pursuant to Section 10(c) of the Na-tionalLaborRelationsAct, as amended, it isrecommendedthatH. L. Washum, an IndividualProprietorship d/b/a Los Angeles-Yuma FreightLines, his agents, successors, assigns, and SvenssonFreight Lines, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively with the In-ternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and its af-filiatedconferencesand locals including theWestern Conference of Teamsters and Local 104,Local 208, and Local 357 as the exclusiverepresentative of the employees in the appropriateunits described as follows:All employees of Respondent and of the em-ployers who are members of associations, in-cluding California Trucking Association, whohave authorized the employer associations,which associations are signatory to, and of allemployers individually signatory to, the Na-tional Master Freight Agreement and the AreaSupplementalAgreementsincludingtheWestern States Area Over The Road MotorFreight Supplemental Agreement effective forthe period from July 1, 1964, to March 31,1967, and in the classifications set out in thoseagreements exclusiveof all other employees,guards, watchmen, and supervisors as definedin the Act.All employees of Respondent and of the em-ployers who are members of associations, in-cluding California Trucking Association, whohave authorized the employer associations,which associations are signatory to, and of allemployers individually signatory to, the Na-tionalMaster Freight Agreement and the AreaSupplementalAgreementsincludingtheWestern StatesArea Pick-up and DeliveryLocal Cartage and Dock Workers Supplemen-talAgreement effective for the period fromJuly 1, 1964, to March 31, 1967, and in theclassifications set out in those agreements ex-clusiveofallotheremployees,guards,watchmen, and supervisors as defined in theAct.(b) Refusing, if requested to do so by the Team-sters International, theWestern Conference ofTeamsters and their affiliated locals, includingLocal 104, Local 208, and Local 357, to reinstatein full force and effect for the period from July 1,1964, through March 31, 1967, the collective-bar-gaining agreements described above in subpara-graph (a), in the appropriate units described abovein subparagraph (a).(c)Refusing to bargain collectively with theTeamsters International, theWestern Conferenceof Teamsters and their affiliated locals includingLocal 104, Local 208, and Local 357, as the exclu-sive representatives of the employees in the ap-propriate units described as follows:All employees of Respondent and employerswho are members of associations, includingCaliforniaTruckingAssociation,who haveauthorized the employer association, which as-sociations are signatory to, and all employersindividually signatory to, theWestern StatesAreaMaster FreightAgreement and theWestern States Area Over-The-Road SingleMan and Sleeper Cab Supplemental Agree-ments effective for the period from July 1,1961, through June 30, 1964, in the classifica-tions set out in those agreements, exclusive ofall other employees, guards, watchmen, and su-pervisors as defined in the Act.All employees of Respondent and employerswho are members of associations, includingCalifornia Trucking Association, and who haveauthorized the employer associations, whichassociations are signatory to, and all employersindividually signatory to, theWestern SatesAreaMaster FreightAgreement and theWestern States Area Pick-up and DeliveryLocal Cartage and Dock Workers Supplemen-talAgreement effective for the period fromJuly 1, 1961, through June 30, 1964, in theclassifications set out in those agreements, ex-clusiveofallotheremployees,guards,watchmen, and supervisors as defined in theAct.(d) Refusing, if requested to do so by the Team-sters International, theWestern Conference ofTeamsters and their affiliated locals including Local104,Local 208, and Local 357, to processgrievances and abide by arbitration awards arisingunder the collective-bargaining agreements in ef-fect from June 30, 1961, through June 30, 1964.(e)Discouraging membership in the TeamstersInternational, theWestern Conference of Team-sters,and their affiliated locals, including Local104, Local 208, and Local 357, or any other labororganization of its employees by refusing to rein-state employees with all existing employee rightsand benefits who made unconditional requests forreinstatement, or in any other manner discriminat-ing in regard to hire and tenure of employment orany term or condition of employment.(f) In any manner interfering with, restraining, 380DECISIONSOF NATIONALLABOR RELATIONS BOARDor coercing its employees in the exercise of theirrightsof self-organization,to form labororganiza-tions, to join or assist the Teamsters International,the Western Conference of Teamsters, and their af-filiated locals including TeamstersLocal 104, Local208, and Local 357, or any other labororganiza-tion,to bargain collectively with representatives oftheir own choosiing,or toengage inother con-certed activities for the purposes of mutual aid orprotection,as guaranteedby Section 7 of the Na-tional LaborRelationsAct, as amended from timeto time,or to refrain from any or all such activities.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Upon request,recognize and bargaincollec-tivelywiththeTeamsters International, theWestern Conference of Teamsters, and their af-filiated locals includingLocal 104, Local 208, andLocal 357, as the exclusive representative of theemployees in the units described above in para-graph1,subparagraph(a)withrespecttogrievances,labor disputes,rates of pay,wages,hours of employment,and other conditions of em-ployment,and, if an understanding is reached, em-body same in a signed agreement.(b)Upon request of the Teamsters International,the Western Conference of Teamsters,and their af-filiated locals,includingLocal 104, Local 208, andLocal 357, reinstate in full force and effect for theperiod from July 1, 1964, through March 31, 1967,the collective-bargaining agreements in the unitsdescribed above in paragraph 1, subparagraph (a).(c)Upon request of the Teamsters International,the Western Conference of Teamsters, and their af-filiated locals including Local 104, Local 208, andLocal 37, process grievances and abide by arbitra-tion awards arising underthe collective-bargainingagreementsin effect from June 30, 1961, throughJune30, 1964,in the unitsdescribed above in para-graph 1,subparagraph (c).(d) Reinstate all strikers who were denied rein-statement upon their unconditional offer to returnto work to their former or substantially equivalentposition,without prejudice to their seniority orother rights,benefits,or privileges,in the mannerand to the degree set forth in the section above en-titled, "The Remedy."(e) Forthwith grant those employees who wereordered reinstated by arbitrator's awards describedabove in paragraph 2, subparagraph(c), immediateand full reinstatement to their former or substan-tially equivalent positions without prejudice to theirseniority or other rights,benefits,or privileges.(f)Make employees whole for any loss of pay,includingcontributions to all funds provided for bycontract and all other benefits,suffered by reasonof the discrimination against themfrom the date ofthe offer to return to work to the date of reinstate-ment,less any intermediate earnings.(g)Make their respective employees in the unitsdescribed above in paragraph 1, subparagraphs (a)and (c) whole for any loss of pay, including con-tributions to funds provided for by contract and allother benefits, suffered by them by the reason ofthe refusal to give full force and effect to the con-tracts for the period from July 1, 1961, to June 30,1964, and the contracts for the period from July 1,1964, through March 31, 1967, described above inparagraph 1, subparagraphs(a) and (c).(h) Preserve and, upon request,make availableto the Board or its agents, for examination andcopying,all payroll records,social security paymentrecords,timecards,personnel records and reports,and all other records necessary to analyze theamounts of backpay due under the terms of thisRecommended Order.(i)Post at its places of business in Yuma andPhoenix, Arizona, and at Los Angeles, California,copies of the attached notice marked"Appen-dix."10 Copies of said notice, on forms provided bythe Regional Director for Region 28, after beingduly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(j)Mail a copy of the notice attached hereto toeachemployee employed by LA-Yuma andSvensson during the period from April 27, 1964, tothe date of compliance,at the last known addressof the employee or former employee.(k)Notify saidRegional Director,inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."to In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended,we herebynotify our employees that:WE WILL bargain collectively upon requestwith Teamsters Local 104, Teamsters Local208, and Teamsters Local 357, affiliated withInternationalBrotherhoodofTeamsters, LOS ANGELES-YUMA FREIGHT LINES381Chauffeurs,Warehousemen and Helpers ofAmerica,as the exclusive bargaining represen-tativeof our employees in the appropriateunitsdescribedbelowwithrespecttogrievances,labor disputes,rates of pay,wages,hours of employment,and other terms andconditions of employment.The appropriateunits are:All employees of Respondent and of theemployers who are members of associa-tions, including CaliforniaTrucking As-sociation,who have authorized the em-ployer associations,which associations aresignatory to, and of all employers in-dividuallysignatoryto,theNationalMaster Freight Agreementand the AreaSupplemental Agreements including theWesternStatesAreaOver-The-RoadMotor Freight Supplemental Agreementeffective for the periodfrom July 1, 1964,toMarch31, 1967,and in the classifica-tions set out in those agreements exclusiveof all other employees,guards, watchmen,and supervisors as definedin the Act.All employees of Respondent and of theemployers who are members of associa-tions, including CaliforniaTrucking As-sociation,who have authorized the em-ployer associations, which associations aresignatory to, and of all employers in-dividuallysignatoryto,theNationalMaster Freight Agreement and the AreaSupplementalAgreement including theWestern States Area Pick-up and DeliveryLocal Cartage and Dock Workers Supple-mental Agreement effective for the periodfrom July1, 1964, toMarch31, 1967, inthe classifications set out in those agree-ments, exclusive of all other employees,guards,watchmen,and supervisors asdefined inthe Act.WE WILL,for their duration, give force andeffect to and abide by the termsof the collec-tive-bargainingagreements titledNationalMaster Freight Agreement,theWestern StatesAreaOver-The-Road Supplemental Agree-ment,and the Western StatesArea Pick-upand Delivery,Local Cartageand Dock Wor-kersSupplementalAgreement all for theperiod ofJuly 1, 1964,to March31, 1967.WE WILL in accordance with the terms of theNationalMasterFreightAgreement, theWestern StatesArea Over-the-Road Supple-mental Agreement,and the Western StatesArea Pick-up and Delivery, Local Cartage andDock Workers Supplemental Agreement all forthe periodof July 1, 1964, toMarch31, 1967,and because of our failure to give force and ef-fect and abide by the terms of these agree-ments, make all our employeeswhole for anyloss, including fringe benefits, which they mayhave suffered and pay sums into the health andwelfare fund, pension trust fund, and all otherfunds operative thereunder, on behalf of allour employees in the unit, in an amount neces-sary to render said payments current as of thedate of the posting of the notice.WE WILLbargaincollectively with the above-named labor organizations as the statutoryrepresentative of all our employees in the bar-gaining unitsdescribed below with respect togrievances, labor disputes, wages, rates of pay,hours of employment, or other terms or condi-tions of employment arising under and duringthe term of the agreements described below inthe units.The bargaining units are:All employees of Respondent and em-ployers who are members of associations,includingCalifornia Trucking Association,who have authorized the employer as-sociation, which associations are signatoryto, and all employers individually signato-ry to, the Western States Area MasterFreight Agreement and the Western StatesAreaOver-The-Road SingleMan andSleeper Cab Supplemental Agreements ef-fective for the period from July 1, 1961,through June 30, 1964, in the classifica-tions set out in those agreements,exclu-siveof all other employees, guards,watchmen,and supervisors as defined inthe Act.All employees of Respondent and em-ployers who are membersof associations,including California Trucking Association,and who have authorized the employer as-sociations,which associationsare signato-ry to, and all employers individually signa-tory to, the Western States Area MasterFreight Agreement and theWesfern StatesArea Pick-up and Delivery Local Cartageand Dock Workers Supplemental Agree-ment effective for the period from July 1,1961, through June 30, 1964, in the clas-sifications set out in thoseagreements, ex-clusive of all other employees, guards,watchmen, and supervisors as defined inthe Act.WE WILL reinstate the strikers named belowin the manner and to the degree set forth in thesection of the Trial Examiner's Decision enti-tled, "The Remedy," to their former or sub-stantially equivalent positions, without preju-dice to their seniority or other rights andprivilegesenjoyedundertheagreementsdescribed below, and make them whole for anyloss of pay, including fringe benefits, they mayhave suffered and pay sums into the health andwelfare fund, pension trust fund, and all otherfunds operative under the Western States Area 382DECISIONS OF NATIONAL LABOR RELATIONSMaster Freight Agreement, the Western StatesArea Over-The-Road Single Man and SleeperCab Supplemental Agreement and the WesternStatesArea Pick-up and Delivery, LocalCartage and Dock Workers SupplementalAgreement, all for the period of July 1, 1961,through June 30, 1964; and the NationalMaster Freight Agreement, the Western StatesDatedByAreaOver-The-Road SupplementalAgree-ment, and the Western States Area Pick-upand Delivery, Local Cartage and Dock Wor-kersSupplementalAgreement all for theperiod of July 1, 1964, to March 31, 1967,dismissing,ifnecessary,any employees hiredsince the beginning of the strike:Veryle MalbergFrank GillBennie R. FernandezWilliam BabbRaymond FristEddie F. QuirozRay M. MartinezEddie BeltronA. J. FletcherClarence C. TurnerBillyWayne FieldDalton AlvarezNathaniel NelsonDonald GutierrezAndrew MillerAdolfo MartinezWilliam JimenezEarl A. EngquistAlbertoRegaladoDomenic F. FedericioWE WILL NOT in any other manner interferewith our employees' right to form, join, orassist the above-named labor organizations,or any other labor organization, or engage inany other concerted activity.BOARDH. L. WASHUM, ANINDIVIDUALPROPRIETORSHIP D/B/ALos ANGELES-YUMAFREIGHT LINES(Employer)(Representative) (Title)SVENSSON FREIGHT LINES,INC.(Employer)DatedByNote:We will notify the above-named em-ployees, if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act,as amended,after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board's RegionalOffice,Federal Building,Room5411, 230 NorthFirstAvenue,Phoenix,Arizona,Telephone261-3717.